           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 1 of 110



 1   Patrick R. Leverty
     LEVERTY & ASSOCIATES LAW CHTD.
 2   Reno Gould House
     832 Willow Street
 3   Reno, NV 89502
     Telephone: (775) 322-6636
 4   Facsimile: (775) 322-3953
     Email: pat@levertylaw.com
 5
     [Additional counsel on signature block]
 6
     Counsel for Plaintiff
 7

 8                             IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9

10     ANDREW TURESKY, derivatively on behalf of
       LAS VEGAS SANDS CORP.,
11
                                                         Case No.:
              Plaintiff,
12

13            vs.

14     SHELDON G. ADELSON,
       PATRICK DUMONT, ROBERT G.
15     GOLDSTEIN, IRWIN CHAFETZ,
       MICHELINE CHAU, CHARLES D. FORMAN,
16     STEVEN L. GERARD, GEORGE JAMIESON,
17     CHARLES A. KOPPELMAN,
       LEWIS KRAMER, and DAVID F. LEVI,
18
              Defendants,
19
              and
20

21     LAS VEGAS SANDS CORP.,

22            Nominal Defendant.

23
                           VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
24

25                                             INTRODUCTION

26          Plaintiff Andrew Turesky (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on
27   behalf of Nominal Defendant Las Vegas Sands Corp. (“LVSC” or the “Company”), files this Verified
28

                              Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 2 of 110



 1   Shareholder Derivative Complaint against Individual Defendants Sheldon G. Adelson (“Adelson”),
 2   Patrick Dumont (“Dumont”), Robert G. Goldstein (“Goldstein”), Irwin Chafetz (“Chafetz”), Micheline
 3
     Chau (“Chau”), Charles D. Forman (“Forman”), Steven L. Gerard (“Gerard”), George Jamieson
 4
     (“Jamieson”), Charles A. Koppelman (“Koppelman”), Lewis Kramer (“Kramer”), and David F. Levi
 5
     (“Levi”) (collectively, the “Individual Defendants” and together with LVSC, the “Defendants”) for
 6

 7   breaches of their fiduciary duties as directors, officers, and/or controlling shareholders of LVSC, unjust

 8   enrichment, abuse of control, gross mismanagement, waste of corporate assets, violations of Sections

 9   14(a), 10(b), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and for contribution
10   under Sections 10(b) and 21D of the Exchange Act. As for Plaintiff’s complaint against the Individual
11
     Defendants, Plaintiff alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s
12
     own acts, and information and belief as to all other matters, based upon, inter alia, the investigation
13
     conducted by and through Plaintiff’s attorneys, which included, among other things, a review of the
14

15   Defendants’ public documents, conference calls and announcements made by Defendants, United States

16   Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

17   LVSC, legal filings, news reports, securities analysts’ reports and advisories about the Company, and
18
     information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary support will
19
     exist for the allegations set forth herein after a reasonable opportunity for discovery.
20
                                           NATURE OF THE ACTION
21
            1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed by
22

23   LVSC’s directors, officers, and/or controlling shareholders from February 26, 2016 through September

24   15, 2020 (the “Relevant Period”).
25          2.      LVSC is a Fortune 500 company based in Nevada which owns and operates integrated
26
     resorts that feature casinos at the core of the Company’s properties located in Las Vegas, Nevada;
27
     Macao, China; and Singapore. In Singapore, LVSC owns and operates the Marina Bay Sands, which
28
                                                      2
                               Verified Amended Shareholder Derivative Complaint
             Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 3 of 110



 1   has become one of Singapore’s major tourist, business and retail destinations since its opening in
 2   2010.
 3
              3.    The Company has been operating since 1988, when Defendant Adelson, currently
 4
     among the world’s wealthiest individuals, began building his hospitality and gaming empire.
 5
     However, it wasn’t until August 2004 that LVSC went public. Two years later, in August 2006,
 6

 7   LVSC entered into a development agreement with the Singapore Tourism Board to design, develop,

 8   construct and operate the Marina Bay Sands (the “Development Agreement”).

 9            4.    In accordance with the Development Agreement, the Casino Control Act, and other
10   applicable federal, state, and local laws and regulations, LVSC is required to maintain strict casino
11
     control measures. The Company’s casino control measures are of particular importance as an
12
     indicator of the integrity of the Company’s operations, as well as its overall business performance.
13
              5.     Throughout the Relevant Period, in breach of their fiduciary duties, the Individual
14

15   Defendants failed, in their role as directors and/or officers, to exercise adequate supervision, oversight, or

16   control of the Company and caused the Company to, inter alia: (1) forge transfer authorization documents

17   by filling in payment details on pre-signed or photo-copied authorization forms; (2) conceal illicit transfers
18
     by destroying evidence such as original transfer documents; and (3) transfer more than $1 billion of patron
19
     funds to third parties without consent in breach of the Development Agreement and potential violation of
20
     the Company’s anti-money laundering procedures and applicable law (the “Fraudulent Money Transfer
21
     Scheme”).
22

23            6.    During the Relevant Period, the Company’s casino control measures contained certain

24   material deficiencies related to the transfer of patron funds. As such, and as investigations would
25   eventually reveal, the Company’s casino control measures were not adequately implemented or
26
     maintained. These deficiencies also indicated that the Company lacked effective internal controls over its
27
     financial reporting.
28
                                                      3
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 4 of 110



 1          7.      The Individual Defendants concealed the existence of these control failures from the
 2   investing public, instead affirmatively representing throughout the Relevant Period that the Company
 3
     maintained effective disclosure controls and internal controls over its financial reporting.
 4
            8.      The truth began to emerge on July 19, 2020, when Bloomberg News reported that the
 5
     Company had agreed to settle a lawsuit brought by a former patron, Wang Xi (“Xi”), who had alleged
 6

 7   LVSC’s casino in Singapore illegally transferred millions of dollars to other patrons without his approval

 8   (the “Xi Lawsuit”). Further, the article revealed that both Singapore’s Casino Regulatory Authority (the

 9   “CRA”) and the U.S. Department of Justice (“DOJ”) opened investigations to determine whether LVSC
10   breached anti-money laundering procedures or otherwise abused internal financial controls in violation of
11
     local and/or federal law.
12
            9.      On this news, the price of the Company’s stock dropped from $48.69 per share at the close
13
     of trading on July 17, 2020, the prior trading day, to $47.28 per share at the close of trading on July 20,
14

15   2020, representing a loss in value of nearly 2.9%, or $1.41 per share.

16          10.     Subsequently, on September 16, 2020, Bloomberg News published another article which

17   revealed that LVSC had hired a law firm to conduct an internal investigation into employee transfers of
18
     more than $1 billion in patron money to third parties. Further, the article revealed that Singapore’s CRA
19
     had concluded that there were “weaknesses” in the Company’s casino control measures pertaining to fund
20
     transfers at its Singapore casino, Marina Bay Sands, and that it had directed the Company to “strengthen
21
     its control measures.” Bloomberg News also reported that Hogan Lovells, a law firm that had conducted
22

23   a probe of the Company in 2019, had concluded that the Fraudulent Money Transfer Scheme “failed to

24   draw the requisite attention” from LVSC and that there were instances of employees forging transfer
25   authorization documents and then destroying originals. According to the investigation, more than 3,000
26
     letters of authorization were used to endorse transfers of funds from patrons to third parties worth about
27

28
                                                        4
                                 Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 5 of 110



 1   S$1.4 billion between 2013 and 2017. Finally, the article revealed that the Company had stated to
 2   regulators that LVSC had “strengthened its control process” in April 2018.
 3
            11.     On this news, the price of the Company’s stock dropped from $51.85 per share at the close
 4
     of trading on September 15, 2020, to $49.67 per share at the close of trading on September 16, 2020,
 5
     representing a loss in value of roughly 4.2%, or $2.18 per share, on heavy trading volume.
 6

 7          12.     During the Relevant Period, the Individual Defendants breached their fiduciary duties by

 8   personally making and/or causing the Company to make a series of materially false and misleading

 9   statements regarding the Company’s business, operations, and prospects. Specifically, the Individual
10   Defendants willfully or recklessly made and/or caused the Company to make false and misleading
11
     statements that failed to disclose, inter alia, that: (1) the Company failed to design, implement, and
12
     maintain effective casino control measures, specifically related to the transfer of patron funds and, as a
13
     result, LVSC’s casino control measures related to the transfer of patron funds in its Marina Bay Sands
14

15   casino located in Singapore contained material weaknesses and deficiencies in breach of the Development

16   Agreement; (2) as a result, LVSC’s Marina Bay Sands casino located in Singapore faced an increased risk

17   of the Fraudulent Fund Transfer Scheme; (3) the Fraudulent Fund Transfer Scheme; (4) consequently, the
18
     Company was subject to an elevated threat of both investigation and legal action in connection to the
19
     Fraudulent Fund Transfer Scheme and also faced heightened regulatory scrutiny and oversight including
20
     in Singapore and the United States; and (5) the Company failed to maintain disclosure controls and internal
21
     controls. As a result of the foregoing, the Company’s public statements were materially false and
22

23   misleading at all relevant times.

24          13.     The Individual Defendants also breached their fiduciary duties by failing to correct and/or
25   causing the Company to fail to correct these false and misleading statements and omissions of material
26
     fact to the investing public, while at least one of the Individual Defendants engaged in lucrative insider
27
     sales, netting combined proceeds of over $13.6 million.
28
                                                      5
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 6 of 110



 1          14.     In further breach of their fiduciary duties, the Individual Defendants either engaged in
 2   and/or permitted, and/or allowed the Company to engage in the Fraudulent Money Transfer Scheme.
 3
            15.     Furthermore, during the Relevant Period, the Individual Defendants breached their
 4
     fiduciary duties by causing the Company to repurchase its own stock at prices that were artificially inflated
 5
     due to the foregoing misrepresentations. More than 33.7 million shares of the Company’s common stock
 6

 7   were repurchased between February 2017 and December 2019 for over $2.0 billion. As the Company

 8   stock was actually only worth $49.67 per share, the low price it reached during trading on September 16,

 9   2020, the Company overpaid nearly $357.6 million in total.
10          16.     In light of the Individual Defendants’ misconduct, which has subjected LVSC to the Xi
11
     Lawsuit, which the Company settled for approximately $6.5 million, and LVSC its Chairman and Chief
12
     Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”) to being named as defendants in a
13
     federal securities fraud class action lawsuits pending in the United States District Court for the District of
14

15   Nevada (the “Securities Class Action”), the need to undertake internal investigations, the need to

16   implement adequate internal controls over its financial reporting, the losses from the waste of corporate

17   assets, and the losses due to the unjust enrichment of the Individual Defendants who were improperly
18
     over-compensated by the Company and/or who benefitted from the wrongdoing alleged herein, the
19
     Company will have to expend many millions of dollars.
20
            17.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most of
21
     whom are the Company’s current directors, their collective engagement in fraud, the substantial likelihood
22

23   of the directors’ liability in this derivative action, the substantial likelihood of the CEO’s and Company’s

24   liability in the Securities Class Action, their being beholden to each other, their longstanding business and
25   personal relationships with each other, and their not being disinterested or independent directors, a
26
     majority of the Board cannot consider a demand to commence litigation against themselves on behalf of
27
     the Company with the requisite level of disinterestedness and independence.
28
                                                      6
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 7 of 110



 1                                          JURISDICTION AND VENUE
 2           18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because Plaintiff’s
 3
     claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1) and Rule
 4
     14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the Exchange Act (15
 5
     U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated thereunder.
 6

 7           19.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

 8   Securities Class Action based on violations of the Exchange Act.

 9           20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
10   U.S.C. § 1367(a).
11
             21.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and the
12
     Individual Defendants are citizens of different states and countries and the amount in controversy exceeds
13
     the sum or value of $75,000, exclusive of interest and costs.
14

15           22.     This derivative action is not a collusive action to confer jurisdiction on a court of the United

16   States that it would not otherwise have.

17           23.     The Court has personal jurisdiction over each of the Defendants because each Defendant
18
     is either a corporation conducting business and maintaining operations in this District, or he or she is an
19
     individual who is a citizen of Nevada or who has minimum contacts with this District to justify the exercise
20
     of jurisdiction over them.
21
             24.     Venue is proper in this District because LVSC is incorporated in and headquartered in this
22

23   District. In addition, a substantial portion of the transactions and wrongs complained of herein occurred

24   in this District, the Defendants have conducted business in this District, and Defendants’ actions have had
25   an effect in this District.
26

27

28
                                                          7
                                   Verified Amended Shareholder Derivative Complaint
            Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 8 of 110



 1                                                          PARTIES
 2           Plaintiff
 3           25.      Plaintiff is a current shareholder of LVSC. Plaintiff has continuously held LVSC common
 4
     stock since 2010. Plaintiff is a citizen of The People’s Republic of China.
 5
             Nominal Defendant LVSC
 6
             26.      LVSC is a Nevada corporation with its principal executive offices at 3355 Las Vegas
 7

 8   Boulevard South, Las Vegas, Nevada 89109. LVSC’s shares trade on the New York Stock Exchange

 9   (“NYSE”) under the ticker symbol “LVS.”

10           Defendant Adelson
11
             27.      Defendant Adelson is the founder of the Company, and has served as the Company’s
12
     Chairman, CEO, and Treasurer since August 2004. According to the Company’s Schedule 14A filed with
13
     the SEC on April 1, 2020 (the “2020 Proxy Statement”), as of March 16, 2020, Defendant Adelson
14
     beneficially owned 79,477,424 shares of the Company’s common stock, which represented 10.4% of the
15

16   Company’s outstanding stock as of that date making him a controlling shareholder. 1 Given that the price

17   per share of the Company’s common stock at the close of trading on March 16, 2020 was $40.39,
18   Defendant Adelson owned over $3.2 billion worth of LVSC stock.
19
             28.      For the fiscal year ended December 31, 2019, Defendant Adelson received $24,680,118 in
20
     compensation from the Company. This included $5,000,000 in salary, $1,000,000 in option awards,
21
     $12,500,000 in non-equity incentive plan compensation, and $6,180,118 in all other compensation. For
22

23   the fiscal year ended December 31, 2018, Defendant Adelson received $24,012,913 in compensation from

24   the Company. This included $5,000,000 in salary, $1,000,000 in option awards, $12,500,000 in non-equity

25   incentive plan compensation, and $5,512,913 in all other compensation. For the fiscal year ended
26

27   1
      As of March 16, 2020, Defendant Adelson, together with his wife, Dr. Miriam Adelson and their family members, beneficially
     owned 432,360,530 shares of the Company’s common stock, which represented 56.6% of the Company’s outstanding common
28   stock as of March 16, 2020.
                                                          8
                                   Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 9 of 110



 1   December 31, 2017, Defendant Adelson received $26,086,499 in compensation from the Company. This
 2   included $5,000,000 in salary, $1,380,870 in stock awards, $2,825,000 in option awards, $12,500,000 in
 3
     non-equity incentive plan compensation, and $4,380,629 in all other compensation. For the fiscal year
 4
     ended December 31, 2016, Defendant Adelson received $12,707,449 in compensation from the Company.
 5
     This included $1,000,000 in salary, $1,816,042 in stock awards, $1,825,000 in option awards, $4,335,341
 6

 7   in non-equity incentive plan compensation, and $3,731,066 in all other compensation.

 8          29.    The Company’s 2020 Proxy Statement stated the following about Defendant Adelson:

 9          Mr. Adelson is our founder. Mr. Adelson’s exclusive experience, especially in the
            hospitality and MICE businesses, and his role as our Chief Executive Officer and
10          Treasurer, led the Board to conclude he would be a valuable member of our Board of
11          Directors.

12          Mr. Adelson has been Chairman of the Board, Chief Executive Officer, Treasurer and a
            Director of the Company since August 2004. He has been chairman of the board, chief
13          executive officer and a director of Las Vegas Sands, LLC (or its predecessor, Las Vegas
            Sands, Inc.) since April 1988 when it was formed to own and operate the former Sands
14          Hotel and Casino. Mr. Adelson has served as the chairman of the board of directors of the
15          Company’s subsidiary, Sands China Ltd., since August 2009 and as its chief executive
            officer since January 2015. Mr. Adelson also created and developed The Sands Expo and
16          Convention Center, the first privately owned convention center in the United States, which
            was transferred to the Company in July 2004. In addition, Mr. Adelson serves as an officer
17          and/or director of several of our other subsidiaries. His business career spans more than
            seven decades and has included creating and developing to maturity more than 50 different
18
            businesses. Mr. Adelson has extensive experience in the convention, trade show, and tour
19          and travel businesses. He created and developed the COMDEX Trade Shows, including
            the COMDEX/Fall Trade Show, which was the world’s largest computer show in the
20          1990s. He has been the president and chairman of Interface Group Holding Company, Inc.
            and its predecessors since the mid-1970s and is a manager of Interface Group-
21          Massachusetts, LLC and was president of its predecessors since 1990. Mr. Adelson has
            earned multiple honorary degrees and has been a guest lecturer at various colleges and
22
            universities, including the University of New Haven, Harvard Business School, Columbia
23          Business School, Tel Aviv University and Babson College. Among his numerous awards
            for his business and philanthropic work are the Armed Forces Foundation’s Patriot Award,
24          the Hotel Investment Conference’s Innovation Award and the Woodrow Wilson Award for
            Corporate Citizenship, and induction into the American Gaming Association’s Hall of
25          Fame.
26
            30.    Upon information and belief, Defendant Adelson is a resident of Nevada.
27

28
                                                     9
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 10 of 110



 1          Defendant Dumont
 2          31.    Defendant Dumont has served as the Company’s Executive Vice President and CFO since
 3
     March 2016 and a Company director since April 2017. Defendant Dumont has also served as the
 4
     Company’s Principal Financial officer since February 23, 2016. Previously, he served as the Company’s
 5
     Senior Vice President, Finance and Strategy from September 2013 until March 2016 and as the Company’s
 6

 7   Vice President, Corporate Strategy from June 2010 until August 2013. Mr. Dumont is the son-in-law of

 8   Defendant Adelson. According to the 2020 Proxy Statement, as of March 16, 2020, Defendant Dumont

 9   beneficially owned 350,000 shares of the Company’s common stock. Given that the price per share of the
10   Company’s common stock at the close of trading on March 16, 2020 was $40.39, Defendant Dumont
11
     owned approximately $14.1 million worth of LVSC stock.
12
            32.    For the fiscal year ended December 31, 2019, Defendant Dumont received $2,413,388 in
13
     compensation from the Company. This included $1,200,000 in salary, $1,200,000 in non-equity incentive
14

15   plan compensation, and $13,388 in all other compensation. For the fiscal year ended December 31, 2018,

16   Defendant Dumont received $2,412,952 in compensation from the Company. This included $1,200,000

17   in salary, $1,200,000 in non-equity incentive plan compensation, and $12,952 in all other compensation.
18
     For the fiscal year ended December 31, 2017, Defendant Dumont received $1,200,000 in compensation
19
     from the Company. This included $1,200,000 in salary, $1,200,000 in non-equity incentive plan
20
     compensation, and $103,792 in all other compensation. For the fiscal year ended December 31, 2016,
21
     Defendant Dumont received $8,920,217 in compensation from the Company. This included $1,200,000
22

23   in salary, $6,552,000 in option awards, $1,141,200 in non-equity incentive plan compensation, and

24   $27,017 in all other compensation.
25          33.    The Company’s 2020 Proxy Statement stated the following about Defendant Dumont:
26
            Mr. Dumont’s experience in corporate finance and his positions and tenure with the
27          Company led the Board to conclude he would be a valuable member of our Board of
            Directors.
28
                                                     10
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 11 of 110



 1            Mr. Dumont has been a Director of the Company since April 2017. Mr. Dumont has been
              the Company’s Executive Vice President and Chief Financial Officer since March 2016
 2            and was our Senior Vice President, Finance and Strategy from September 2013 through
              March 2016. In addition, Mr. Dumont has served as the Company’s Principal Financial
 3
              Officer since February 23, 2016. From June 2010 until August 2013, Mr. Dumont served
 4            as the Company’s Vice President, Corporate Strategy.

 5            34.   Upon information and belief, Defendant Dumont is a resident of Nevada.
 6            Defendant Goldstein
 7
              35.   Defendant Goldstein has served as the Company’s President and Chief Operating Officer
 8
     and as a Company director since January 2015. Defendant Goldstein joined the Company in 1995.
 9
     Previously, he served as the Company’s President of Global Gaming Operations from January 2011 until
10

11   December 2014, as the Company’s Executive Vice President from July 2009 until December 2014, and

12   as the Company’s Secretary from August 2016 until November 2016. According to the 2020 Proxy

13   Statement, as of March 16, 2020, Defendant Goldstein beneficially owned 2,387,057 shares of the
14   Company’s common stock. Given that the price per share of the Company’s common stock at the close
15
     of trading on March 16, 2020 was $40.39, Defendant Goldstein owned over $96.4 million worth of LVSC
16
     stock.
17
              36.   For the fiscal year ended December 31, 2019, Defendant Goldstein received $8,333,800 in
18

19   compensation from the Company. This included $3,400,000 in salary, $3,400,000 in non-equity incentive

20   plan compensation, and $1,533,800 in all other compensation. For the fiscal year ended December 31,

21   2018, Defendant Goldstein received $24,668,472 in compensation from the Company. This included
22
     $3,400,000 in salary, $15,875,000 in option awards, $3,400,000 in non-equity incentive plan
23
     compensation, and $1,993,472 in all other compensation. For the fiscal year ended December 31, 2017,
24
     Defendant Goldstein received $8,143,765 in compensation from the Company. This included $3,400,000
25
     in salary, $3,400,000 in non-equity incentive plan compensation, and $1,343,765 in all other
26

27   compensation. For the fiscal year ended December 31, 2016, Defendant Goldstein received $8,204,243 in

28
                                                     11
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 12 of 110



 1   compensation from the Company. This included $3,400,000 in salary, $3,233,400 in non-equity incentive
 2   plan compensation, and $1,570,843 in all other compensation.
 3
            37.     During the Relevant Period, when the Company materially misstated information to the
 4
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Goldstein
 5
     made the following sales of Company stock:
 6

 7                  Date               Number of Shares         Price Per Share         Proceeds
               November 25, 2016           50,000                   $62.83            $3,141,500.00
 8             November 28, 2016          119,111                   $62.84            $7,484,935.24
 9              March 13, 2018             39,155                   $76.00            $2,975,780.00

10

11   Thus, in total, before the fraud was exposed, he sold 208,266 Company shares on inside information, for

12   which he received over $13.6 million. His insider sales, made with knowledge of material non-public

13   information before the material misstatements and omissions were exposed, demonstrate his motive in
14
     facilitating and participating in the scheme.
15
            38.     The Company’s 2020 Proxy Statement stated the following about Defendant Goldstein:
16
            Mr. Goldstein’s extensive experience in the hospitality and gaming industries, including as
17          a senior executive officer of our Company (or its predecessors) since 1995, as well as his
            current position as our President and Chief Operating Officer, led the Board to conclude
18
            he would be a valuable member of our Board of Directors.
19
            Mr. Goldstein has been the Company’s President and Chief Operating Officer and a
20          member of the Board of Directors since January 2015. He previously served as the
            Company’s President of Global Gaming Operations from January 2011 until December
21          2014, the Company’s Executive Vice President from July 2009 until December 2014, and
22          the Company’s Secretary from August 2016 to November 2016. He has held other senior
            executive positions at the Company and its subsidiaries since 1995. Mr. Goldstein has
23          served as a member of the board of directors of our Company’s subsidiary, Sands China
            Ltd., since May 2014, and as its interim president from January 2015 through October
24          2015. From 1992 until joining the Company in December 1995, Mr. Goldstein was the
            executive vice president of marketing at the Sands Hotel in Atlantic City, as well as an
25          executive vice president of the parent Pratt Hotel Corporation. He served on the board of
26          directors of Remark Media, Inc., a global digital media company, from May 2013 to March
            2017.
27
            39.     Upon information and belief, Defendant Goldstein is a resident of Nevada.
28
                                                      12
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 13 of 110



 1          Defendant Chafetz
 2          40.    Defendant Chafetz has served as a Company director since February 2005. According to
 3
     the 2020 Proxy Statement, as of March 16, 2020, Defendant Chafetz beneficially owned 255,322,855
 4
     shares of the Company’s common stock, which represented 33.4% of the Company’s outstanding stock
 5
     as of that date. Given that the price per share of the Company’s common stock at the close of trading on
 6

 7   March 16, 2020 was $40.39, Defendant Chafetz owned over $10.3 billion worth of LVSC stock.

 8          41.    For the fiscal year ended December 31, 2019, Defendant Chafetz received $233,682 in

 9   compensation from the Company. This included $129,795 in fees earned, $100,000 in stock awards, and
10   $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Chafetz
11
     received $212,798 in compensation from the Company. This included $108,250 in fees earned, $100,000
12
     in stock awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017,
13
     Defendant Chafetz received $215,915 in compensation from the Company. This included $109,750 in
14

15   fees earned, $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended

16   December 31, 2016, Defendant Chafetz received $212,352 in compensation from the Company. This

17   included $107,500 in fees earned, $99,998 in stock awards, and $4,854 in all other compensation.
18
            42.    The Company’s 2020 Proxy Statement stated the following about Defendant Chafetz:
19
            Mr. Chafetz’s extensive experience in the hospitality, trade show and convention
20          businesses, as well as his experience as a former executive of our predecessor company,
            led the Board to conclude he would be a valuable member of our Board of Directors.
21
            Mr. Chafetz has been a Director of the Company since February 2005. He was a director
22
            of Las Vegas Sands, Inc. from February until July 2005. Mr. Chafetz is a manager of The
23          Interface Group, LLC, a Massachusetts limited liability company that controls Interface
            Group-Massachusetts, LLC. Mr. Chafetz has been associated with Interface Group-
24          Massachusetts, LLC and its predecessors since 1972. From 1989 to 1995, Mr. Chafetz was
            a vice president and director of Interface Group-Nevada, Inc., which owned and operated
25          trade shows, including COMDEX, and also owned and operated The Sands Expo and
            Convention Center. From 1989 to 1995, Mr. Chafetz was also vice president and a director
26
            of Las Vegas Sands, Inc. Mr. Chafetz has served on the boards of directors of many
27          charitable and civic organizations and is a former member of the dean’s advisory council
            at Boston University School of Management.
28
                                                     13
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 14 of 110



 1          43.    Upon information and belief, Defendant Chafetz is a resident of Massachusetts.
 2          Defendant Chau
 3
            44.    Defendant Chau has served as a Company director since October 2014. She also serves as
 4
     a member of the Audit Committee and as a member of the Compensation Committee. According to the
 5
     2020 Proxy Statement, as of March 16, 2020, Defendant Chau beneficially owned 14,583 shares of the
 6

 7   Company’s common stock. Given that the price per share of the Company’s common stock at the close

 8   of trading on March 16, 2020 was $40.39, Defendant Chau owned over $589,007 worth of LVSC stock.

 9          45.    For the fiscal year ended December 31, 2019, Defendant Chau received $257,682 in
10   compensation from the Company. This included $129,795 in fees earned, $100,000 in stock awards, and
11
     $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Chau received
12
     $230,048 in compensation from the Company. This included $125,500 in fees earned, $100,000 in stock
13
     awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017, Defendant
14

15   Chau received $234,915 in compensation from the Company. This included $128,750 in fees earned,

16   $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended December 31,

17   2016, Defendant Chau received $230,852 in compensation from the Company. This included $126,000 in
18
     fees earned, $99,998 in stock awards, and $4,854 in all other compensation.
19
            46.    The Company’s 2020 Proxy Statement stated the following about Defendant Chau:
20
            Ms. Chau currently serves on the board of directors of Dolby Laboratories, Inc., and was a
21          member of the board of directors of Red Hat, Inc. Ms. Chau’s extensive and varied business
            experience, including as president and chief operating officer at Lucasfilm Ltd., and her
22
            experience as a director of other public companies led the Board to conclude she would be
23          a valuable member of our Board of Directors.

24          Ms. Chau has been a Director of the Company since October 2014. She served as the
            president, chief operating officer and executive director of Lucasfilm Ltd., a film and
25          entertainment company, from 2003 to 2012 and as its chief financial officer from 1991 to
            2003. Before that, Ms. Chau held other executive-level positions in various industries,
26
            including retail, restaurant, venture capital and financial services. She currently serves on
27          the board of directors of Dolby Laboratories, Inc., an audio, imaging and communications
            company, since February 2013, and was a member of the board of directors of Red Hat,
28          Inc., a provider of open-source software solutions, from November 2008 to August 2012.
                                                     14
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 15 of 110



 1
              47.    Upon information and belief, Defendant Chau is a resident of California.
 2
              Defendant Forman
 3

 4            48.    Defendant Forman has served as a Company director since October 2014. According to the

 5   2020 Proxy Statement, as of March 16, 2020, Defendant Forman beneficially owned 14,583 shares of the
 6   Company’s common stock. Given that the price per share of the Company’s common stock at the close
 7
     of trading on March 16, 2020 was $40.39, Defendant Forman owned over $ $589,007 worth of LVSC
 8
     stock.
 9
              49.    For the fiscal year ended December 31, 2019, Defendant Forman received $233,682 in
10

11   compensation from the Company. This included $129,795 in fees earned, $100,000 in stock awards, and

12   $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Forman

13   received $212,792 in compensation from the Company. This included $108,250 in fees earned, $100,000
14   in stock awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017,
15
     Defendant Forman received $215,915 in compensation from the Company. This included $109,750 in
16
     fees earned, $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended
17
     December 31, 2016, Defendant Forman received $212,352 in compensation from the Company. This
18

19   included $107,500 in fees earned, $99,998 in stock awards, and $4,854 in all other compensation.

20            50.    The Company’s 2020 Proxy Statement stated the following about Defendant Forman:

21            Mr. Forman’s extensive experience in the hospitality, trade show and convention
              businesses led the Board to conclude he would be a valuable member of our Board of
22
              Directors.
23
              Mr. Forman has been a Director of the Company since August 2004. He has been a director
24            of Las Vegas Sands, LLC (or its predecessor, Las Vegas Sands, Inc.) since March 2004. In
              addition, he has served as a member of the board of directors of the Company’s subsidiary,
25            Sands China Ltd., since May 2014. Mr. Forman served as chairman and chief executive
              officer of Centric Events Group, LLC, a trade show and conference business from April
26
              2002 until his retirement upon the sale of the business in 2007. From 2000 to 2002, he
27            served as a director of a private company and participated in various private equity
              investments. During 2000, he was executive vice president of international operations of
28            Key3Media, Inc. From 1998 to 2000, he was chief legal officer of ZD Events Inc., a
                                                       15
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 16 of 110



 1          tradeshow business that included COMDEX. From 1995 to 1998, Mr. Forman was
            executive vice president, chief financial and legal officer of Softbank Comdex Inc. From
 2          1989 to 1995, Mr. Forman was vice president and general counsel of Interface Group
            Nevada, Inc., a tradeshow and convention business that owned and operated COMDEX.
 3
            Mr. Forman was in private law practice from 1972 to 1988. Mr. Forman is a member of
 4          the board of trustees of The Dana-Farber Cancer Institute and treasurer and a director of
            Nantucket Jewish Cemetery, Inc.
 5
            51.    Upon information and belief, Defendant Forman is a resident of Massachusetts.
 6

 7          Defendant Gerard

 8          52.    Defendant Gerard served as a Company director from July 2014 until May 2019. He also

 9   served as the Chair of the Compensation Committee and as a member of the Audit Committee.
10          53.    For the fiscal year ended December 31, 2019, Defendant Gerard received $66,197 in
11
     compensation from the Company. This included $62,310 in fees earned and $3,887 in all other
12
     compensation. For the fiscal year ended December 31, 2018, Defendant Gerard received $260,298 in
13
     compensation from the Company. This included $155,750 in fees earned, $100,000 in stock awards, and
14

15   $4,548 in all other compensation. For the fiscal year ended December 31, 2017, Defendant Gerard

16   received $266,415 in compensation from the Company. This included $160,250 in fees earned, $99,983

17   in stock awards, and $6,182 in all other compensation. For the fiscal year ended December 31, 2016,
18
     Defendant Gerard received $262,852 in compensation from the Company. This included $158,000 in fees
19
     earned, $99,998 in stock awards, and $4,854 in all other compensation.
20
            54.    The Company’s 2018 Proxy Statement (defined below) stated the following about
21
     Defendant Gerard:
22

23          Mr. Gerard has been a Director of the Company since July 2014. He served as the chief
            executive officer of CBIZ, Inc., a provider of integrated business services and products,
24          from October 2000 until his retirement in March 2016, and continues to serve as the
            chairman of its board of directors, a position he has held since October 2002. Mr. Gerard
25          was chairman and chief executive officer of Great Point Capital, Inc., a provider of
            operational and advisory services from 1997 to October 2000. From 1991 to 1997, he was
26
            chairman and chief executive officer of Triangle Wire & Cable, Inc. and its successor,
27          Ocean View Capital, Inc. Mr. Gerard’s prior experience includes 16 years with Citibank,
            N.A. in various senior corporate finance and banking positions. Further, Mr. Gerard served
28          seven years with the American Stock Exchange, where he last served as vice president of
                                                     16
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 17 of 110



 1          the securities division. Mr. Gerard also serves on the board of directors of Lennar
            Corporation, a home builder, and had served on the board of directors of Joy Global, Inc.,
 2          a manufacturer and servicer of mining equipment. Mr. Gerard’s extensive executive
            experience and service as a director of other public companies led the Board to conclude
 3
            that he would be a valuable member of our Board of Directors.
 4
            55.    Upon information and belief, Defendant Gerard is a resident of New York.
 5
            Defendant Jamieson
 6

 7          56.    Defendant Jamieson has served as a Company director since June 2014. He also serves as

 8   the Chair of the Compliance Committee and as a member of the Audit Committee. Previously, he served

 9   as the Chair of the Audit Committee. According to the 2020 Proxy Statement, as of March 16, 2020,
10   Defendant Jamieson beneficially owned 14,087 shares of the Company’s common stock. Given that the
11
     price per share of the Company’s common stock at the close of trading on March 16, 2020 was $40.39,
12
     Defendant Jamieson owned nearly $568,974 worth of LVSC stock.
13
            57.    For the fiscal year ended December 31, 2019, Defendant Jamieson received $268,800 in
14

15   compensation from the Company. This included $164,913 in fees earned, $100,000 in stock awards, and

16   $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Jamieson

17   received $242,298 in compensation from the Company. This included $137,750 in fees earned, $100,000
18
     in stock awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017,
19
     Defendant Jamieson received $248,415 in compensation from the Company. This included $142,250 in
20
     fees earned, $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended
21
     December 31, 2016, Defendant Jamieson received $243,602 in compensation from the Company. This
22

23   included $138,750 in fees earned, $99,998 in stock awards, and $4,854 in all other compensation.

24          58.    The Company’s 2020 Proxy Statement stated the following about Defendant Jamieson:
25          Mr. Jamieson’s extensive experience in the accounting profession, including his experience
            auditing public companies and his international experience, as well as his service on the
26
            boards of directors of charitable and civic organizations led the Board to conclude he would
27          be a valuable member of our Board of Directors.

28
                                                     17
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 18 of 110



 1          Mr. Jamieson has been a Director of the Company since June 2014. He is a certified public
            accountant and a retired partner of PricewaterhouseCoopers LLP. He served in various
 2          positions at PricewaterhouseCoopers LLP (or predecessor firms) in various capacities from
            1964 until 1997 and most recently was managing director of accounting and auditing
 3
            services for its Boston office. Mr. Jamieson is a member of the American Institute of
 4          Certified Public Accountants. He served as chairman of the finance committee and a
            member of the board of trustees of Colby-Sawyer College and retired as a member of the
 5          executive committee of the board of directors of the American Liver Foundation.
 6          59.    Upon information and belief, Defendant Jamieson is a resident of New Hampshire.
 7
            Defendant Koppelman
 8
            60.    Defendant Koppelman has served as a Company director since October 2011. He also
 9
     serves as the Chair of the Compensation Committee, as a member of the Nominating and Governance
10

11   Committee, and as a member of the Compliance Committee. Previously, he served as a member of the

12   Compensation Committee. According to the 2020 Proxy Statement, as of March 16, 2020, Defendant

13   Koppelman beneficially owned 15,230 shares of the Company’s common stock. Given that the price per
14   share of the Company’s common stock at the close of trading on March 16, 2020 was $40.39, Defendant
15
     Koppelman owned nearly $615,140 worth of LVSC stock.
16
            61.    For the fiscal year ended December 31, 2019, Defendant Koppelman received $270,682 in
17
     compensation from the Company. This included $166,795 in fees earned, $100,000 in stock awards, and
18

19   $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Koppelman

20   received $249,798 in compensation from the Company. This included $145,250 in fees earned, $100,000

21   in stock awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017,
22
     Defendant Koppelman received $253,915 in compensation from the Company. This included $147,750 in
23
     fees earned, $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended
24
     December 31, 2016, Defendant Koppelman received $249,852 in compensation from the Company. This
25
     included $145,000 in fees earned, $99,998 in stock awards, and $4,854 in all other compensation.
26

27          62.    The Company’s 2020 Proxy Statement stated the following about Defendant Koppelman:

28
                                                     18
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 19 of 110



 1          Mr. Koppelman served as executive chairman of Martha Stewart Living Omnimedia, Inc.
            and chairman of the board of Steve Madden Ltd. Mr. Koppelman’s extensive executive
 2          experience as a chief executive officer, including in the entertainment industry, and his
            experience as a director of other public companies led the Board to conclude he would be
 3
            a valuable member of our Board of Directors.
 4
            Mr. Koppelman has been a Director of the Company since October 2011. Mr. Koppelman
 5          currently serves as chairman and chief executive officer of CAK Entertainment, Inc., an
            entertainment consultant and brand development firm founded in 1997. Mr. Koppelman is
 6          also a former director of Steve Madden Ltd., and served as chairman of the board of that
 7          company from 2000 to 2004. From 2005 to 2011, Mr. Koppelman served as executive
            chairman and principal executive officer of Martha Stewart Living Omnimedia, Inc. and
 8          served as a director of the company from 2004 to 2011. From 1990 to 1994, he served first
            as chairman and chief executive officer of EMI Music Publishing and then from 1994 to
 9          1997 as chairman and chief executive officer of EMI Records Group, North America. He
            served as a director of Six Flags Entertainment Corp. from May 2010 to November 2016.
10

11          63.    Upon information and belief, Defendant Koppelman is a resident of New York.

12          Defendant Kramer

13          64.    Defendant Kramer has served as a Company director since April 2017. He also serves as
14   the Chair of the Audit Committee and as a member of the Nominating and Governance Committee.
15
     Previously, he served as a member of the Audit Committee. According to the 2020 Proxy Statement, as
16
     of March 16, 2020, Defendant Kramer beneficially owned 10,801 shares of the Company’s common stock.
17
     Given that the price per share of the Company’s common stock at the close of trading on March 16, 2020
18

19   was $40.39, Defendant Kramer owned nearly $436,252 worth of LVSC stock.

20          65.    For the fiscal year ended December 31, 2019, Defendant Kramer received $268,918 in

21   compensation from the Company. This included $165,031 in fees earned, $100,000 in stock awards, and
22
     $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Kramer
23
     received $241,798 in compensation from the Company. This included $137,250 in fees earned, $100,000
24
     in stock awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017,
25
     Defendant Kramer received $303,579 in compensation from the Company. This included $103,602 in fees
26

27   earned, $99,983 in stock awards, and $99,994 in option awards.

28          66.    The Company’s 2020 Proxy Statement stated the following about Defendant Kramer:
                                                    19
                             Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 20 of 110



 1          Mr. Kramer has served on the board of directors of L3 Technologies, Inc. (and predecessor
            companies). Mr. Kramer’s extensive financial and business knowledge gained while
 2          serving as an independent auditor for organizations across diverse industries and his
            experience as a director of a public company and non-profit organizations led the Board to
 3
            conclude he would be a valuable member of our Board of Directors.
 4
            Mr. Kramer has been a Director of the Company since April 2017. Mr. Kramer was a
 5          partner at Ernst & Young LLP from 1981 until he retired in June 2009 after a nearly 40-
            year career at Ernst & Young LLP. At the time of his retirement, Mr. Kramer served as the
 6          global client service partner for worldwide external audit and all other services for major
 7          clients, and served on the firm’s United States executive board. He previously served as
            Ernst & Young LLP’s national director of audit services. Mr. Kramer has served on the
 8          board of directors of L3 Technologies, Inc., (and predecessor companies), since 2009.

 9          67.    Upon information and belief, Defendant Kramer is a resident of Florida.
10          Defendant Levi
11
            68.    Defendant Levi has served as a Company director since January 2015. He also serves as
12
     the Chair of the Nominating and Governance Committee, as a member of the Compensation Committee,
13
     and as a member of the Compliance Committee. According to the 2020 Proxy Statement, as of March 16,
14

15   2020, Defendant Levi beneficially owned 16,465 shares of the Company’s common stock. Given that the

16   price per share of the Company’s common stock at the close of trading on March 16, 2020 was $40.39,

17   Defendant Levi owned nearly $665,021 worth of LVSC stock.
18
            69.    For the fiscal year ended December 31, 2019, Defendant Levi received $266,800 in
19
     compensation from the Company. This included $162,913 in fees earned, $100,000 in stock awards, and
20
     $3,887 in all other compensation. For the fiscal year ended December 31, 2018, Defendant Levi received
21
     $240,798 in compensation from the Company. This included $136,250 in fees earned, $100,000 in stock
22

23   awards, and $4,548 in all other compensation. For the fiscal year ended December 31, 2017, Defendant

24   Levi received $244,915 in compensation from the Company. This included $138,750 in fees earned,
25   $99,983 in stock awards, and $6,182 in all other compensation. For the fiscal year ended December 31,
26
     2016, Defendant Levi received $240,352 in compensation from the Company. This included $135,500 in
27
     fees earned, $99,998 in stock awards, and $4,854 in all other compensation.
28
                                                     20
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 21 of 110



 1          70.     The Company’s 2020 Proxy Statement stated the following about Defendant Levi:
 2          Mr. Levi’s extensive legal, judicial, academic and administrative experience, including as
            a Federal judge and the dean of a major law school, led the Board to conclude he would be
 3
            a valuable member of our Board of Directors.
 4
            Mr. Levi has been a Director of the Company since January 2015. Mr. Levi is the Levi
 5          Family Professor of Law and Judicial Studies and Director of the Bolch Judicial Institute
            of Duke University School of Law. He was previously Dean of the Duke University School
 6          of Law from 2007 to 2018. He served as the chief United States district judge for the
 7          Eastern District of California from May 2003 until June 2007. He took the oath of office
            as a United States district judge in November 1990. He also served as the presidentially
 8          appointed United States attorney for the Eastern District of California from 1986 until
            November 1990. He was a member of the Attorney General’s advisory committee of U.S.
 9          attorneys and served as chair of the public corruption sub-committee. Prior to his
            appointment as United States attorney, he served as an assistant United States attorney for
10          the Eastern District of California. In 2004, he was elected to the Council of the American
11          Law Institute and is currently the president of that organization. He is an elected fellow of
            the American Academy of Arts and Sciences and a member of the board of the National
12          Parks Conservation Association. He served as chair of two judicial conference committees
            by appointment of the chief justice. He was named chair of the civil rules advisory
13          committee in 2000 and chair of the standing committee on the Rules of Practice and
            Procedure in 2003, where he served in that capacity until 2007.
14

15          71.     Upon information and belief, Defendant Levi is a resident of North Carolina.

16                      FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

17          72.     By reason of their positions as officers, directors, controlling shareholder, and/or
18
     fiduciaries of LVSC and because of their ability to control the business and corporate affairs of LVSC,
19
     the Individual Defendants owed LVSC and its shareholders fiduciary obligations of trust, loyalty, good
20
     faith, and due care, and were and are required to use their utmost ability to control and manage LVSC in
21
     a fair, just, honest, and equitable manner. The Individual Defendants were and are required to act in
22

23   furtherance of the best interests of LVSC and its shareholders so as to benefit all shareholders equally.

24          73.     Each controlling shareholder, director, and officer of the Company owes to LVSC and its
25   shareholders the fiduciary duty to exercise good faith and diligence in the administration of the Company
26
     and in the use and preservation of its property and assets and the highest obligations of fair dealing.
27

28
                                                      21
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 22 of 110



 1            74.   The Individual Defendants, because of their positions of control and authority as directors,
 2   officers, and/or controlling shareholders of LVSC, were able to and did, directly and/or indirectly, exercise
 3
     control over the wrongful acts complained of herein.
 4
              75.   To discharge their duties, the officers, directors, and controlling shareholders of LVSC
 5
     were required to exercise reasonable and prudent supervision over the management, policies, controls,
 6

 7   and operations of the Company.

 8            76.   Each Individual Defendant, by virtue of his, her, or its position as a director, officer, and/or

 9   controlling shareholder owed to the Company and to its shareholders the highest fiduciary duties of
10   loyalty, good faith, and the exercise of due care and diligence in the management and administration of
11
     the affairs of the Company, as well as in the use and preservation of its property and assets. The conduct
12
     of the Individual Defendants complained of herein involves a knowing and culpable violation of their
13
     obligations as directors, officers, and controlling shareholders of LVSC, the absence of good faith on their
14

15   part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

16   Defendants were aware or should have been aware posed a risk of serious injury to the Company. The

17   conduct of the Individual Defendants who were also officers and directors of the Company has been
18
     ratified by the remaining Individual Defendants who collectively comprised LVSC’s Board at all relevant
19
     times.
20
              77.   As senior executive officers and directors of a publicly-traded company whose common
21
     stock was registered with the SEC pursuant to the Exchange Act and traded on the NYSE, the Individual
22

23   Defendants had a duty to prevent and not to effect the dissemination of inaccurate and untruthful

24   information with respect to the Company’s financial condition, performance, growth, operations, financial
25   statements, business, products, management, earnings, internal controls, and present and future business
26
     prospects, including the dissemination of false information regarding the Company’s business, prospects,
27
     and operations, and had a duty to cause the Company to disclose in its regulatory filings with the SEC all
28
                                                      22
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 23 of 110



 1   those facts described in this Complaint that it failed to disclose, so that the market price of the Company’s
 2   common stock would be based upon truthful and accurate information.
 3
               78.   To discharge their duties, the officers and directors of LVSC were required to exercise
 4
     reasonable and prudent supervision over the management, policies, practices, and internal controls of the
 5
     Company. By virtue of such duties, the officers and directors of LVSC were required to, among other
 6

 7   things:

 8                   (a)    ensure that the Company was operated in a diligent, honest, and prudent manner in

 9   accordance with the laws and regulations of Nevada, Singapore, and the United States, and pursuant to
10   LVSC’s own Code of Ethics;
11
                     (b)    conduct the affairs of the Company in an efficient, business-like manner so as to
12
     make it possible to provide the highest quality performance of its business, to avoid wasting the
13
     Company’s assets, and to maximize the value of the Company’s stock;
14

15                   (c)    remain informed as to how LVSC conducted its operations, and, upon receipt of

16   notice or information of imprudent or unsound conditions or practices, to make reasonable inquiry in

17   connection therewith, and to take steps to correct such conditions or practices;
18
                     (d)    establish and maintain systematic and accurate records and reports of the business
19
     and internal affairs of LVSC and procedures for the reporting of the business and internal affairs to the
20
     Board and to periodically investigate, or cause independent investigation to be made of, said reports and
21
     records;
22

23                   (e)    maintain and implement an adequate and functioning system of internal legal,

24   financial, and management controls, such that LVSC’s operations would comply with all applicable laws
25   and LVSC’s financial statements and regulatory filings filed with the SEC and disseminated to the public
26
     and the Company’s shareholders would be accurate;
27

28
                                                      23
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 24 of 110



 1                  (f)       exercise reasonable control and supervision over the public statements made by the
 2   Company’s officers and employees and any other reports or information that the Company was required
 3
     by law to disseminate;
 4
                    (g)       refrain from unduly benefiting themselves and other Company insiders at the
 5
     expense of the Company; and
 6

 7                  (h)       examine and evaluate any reports of examinations, audits, or other financial

 8   information concerning the financial affairs of the Company and to make full and accurate disclosure of

 9   all material facts concerning, inter alia, each of the subjects and duties set forth above.
10          79.     Each of the Individual Defendants further owed to LVSC and the shareholders the duty of
11
     loyalty requiring that each favor LVSC’s interest and that of its shareholders over their own while
12
     conducting the affairs of the Company and refrain from using their position, influence or knowledge of
13
     the affairs of the Company to gain personal advantage.
14

15          80.     At all times relevant hereto, the Individual Defendants were the agents of each other and

16   of LVSC and were at all times acting within the course and scope of such agency.

17          81.     Because of their advisory, executive, managerial, and directorial positions with LVSC,
18
     each of the Individual Defendants had access to adverse, non-public information about the Company.
19
            82.     The Individual Defendants, because of their positions of control and authority, were able
20
     to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as
21
     the contents of the various public statements issued by LVSC.
22

23                CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

24          83.     In committing the wrongful acts alleged herein, the Individual Defendants have pursued,
25   or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired
26
     with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to
27

28
                                                        24
                                 Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 25 of 110



 1   conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
 2   assisted each other in breaching their respective duties.
 3
              84.   The purpose and effect of the conspiracy, common enterprise, and/or common course of
 4
     conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’ violations of
 5
     law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, abuse of control,
 6

 7   gross mismanagement, and violations of the Exchange Act; (ii) conceal adverse information concerning

 8   the Company’s operations, financial condition, legal compliance, future business prospects and internal

 9   controls; and (iii) artificially inflate the Company’s stock price while the Company repurchased its own
10   stock.
11
              85.   The Individual Defendants accomplished their conspiracy, common enterprise, and/or
12
     common course of conduct by causing the Company purposefully or recklessly to conceal material facts,
13
     fail to correct such misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
14

15   and course of conduct, the Individual Defendants collectively and individually took the actions set forth

16   herein. Because the actions described herein occurred under the authority of the Board, each of the

17   Individual Defendants who is a director of LVSC was a direct, necessary, and substantial participant in
18
     the conspiracy, common enterprise, and/or common course of conduct complained of herein.
19
              86.   Each of the Individual Defendants aided and abetted and rendered substantial assistance in
20
     the wrongs complained of herein. In taking such actions to substantially assist the commission of the
21
     wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
22

23   knowledge of the primary wrongdoing, either took direct part in, or substantially assisted in the

24   accomplishment of that wrongdoing, and was or should have been aware of his or her overall contribution
25   to and furtherance of the wrongdoing.
26

27

28
                                                      25
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 26 of 110



 1           87.      At all times relevant hereto, each of the Individual Defendants was the agent of each of the
 2   other Individual Defendants and of LVSC, and was at all times acting within the course and scope of such
 3
     agency.
 4
                                LVSC’S CODE OF ETHICS & GOVERNENACE
 5
             Code of Ethics
 6

 7           88.      LVSC’s Code of Ethics states that it “applies to all directors, officers – including our

 8   principal executive officer, principal financial officer, and principal accounting officer – Team Members,

 9   consultants, vendors, and agents of the Company, regardless of where they perform their work for the
10   Company.”
11
             89.      In a section titled, “Doing Business the Right Way,” the Code of Ethics states the following,
12
     in relevant part:
13
             We do business ethically and legally
14           We follow the letter and the spirit of all laws the Company is obligated to follow. We are
15           aware of our global obligations. We act with integrity in every action we take on behalf of
             the Company.
16
             We protect our Company and our investors
17           The continued growth of the Company benefits our investors and our Team Members. Our
             actions are designed to safeguard the assets and reputation of the Company.
18

19   (Emphasis in original.)

20           90.      In a section titled, “We Follow the Code,” the Code of Ethics states the following:

21           As a public company and business operating under licenses obtained in the various
             jurisdictions in which we operate, we must be mindful of the many important laws and
22
             regulations governing our conduct. Compliance with both the letter and spirit of all laws,
23           rules, and regulations applying to the Company’s business, including the requirements of
             any organization or entity regulating the Company, is critical to the Company’s reputation
24           and continued success. You must respect and obey the laws of the cities, states, and
             countries in which we operate and avoid even the appearance of impropriety.
25
             91.      In a section titled, “Your Responsibilities as a Team Member,” the Code of Ethics states
26

27   the following:

28
                                                       26
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 27 of 110



 1          Report violations or concerns. If you discover what you in good faith believe are actions
            in violation of this Code, or are actions of a questionable, fraudulent, or illegal nature, you
 2          must report the matter immediately in accordance with the Company’s Reporting and
            Non-Retaliation Policy. Making a report in good faith does not mean your suspicions have
 3
            to be correct or proven. It just requires that you provide truthful and accurate information
 4          if you have a reasonable basis to believe the reportable behavior occurred or is going to
            occur.
 5
     (Emphasis in original.)
 6

 7          92.     In a section titled, “Special Responsibilities for Leaders and Managers,” the Code of Ethics

 8   states the following:

 9          Making sure we comply with the Code is the responsibility of every Team Member, but
            managers, supervisors, and our Company leaders have a special responsibility for ensuring
10          the Code and Company policies are followed. Every manager and supervisor is responsible
11          for communicating Company policies to his or her Team Members, including those dealing
            with legal and ethical behavior. Managers and supervisors are also responsible for
12          maintaining a work environment where constructive, candid, and open discussion is
            encouraged and expected, without fear of retaliation. But most importantly, managers,
13          supervisors, and Company leaders should be role models for their teams.
14          93.     In a section titled, “Complying with Gaming Laws and Regulations,” the Code of Ethics
15
     states the following:
16
            Doing the Right Thing
17          We comply with gaming laws and regulations in every jurisdiction in which we conduct
            business.
18

19          WHY We Do It
            Gaming is a highly regulated business. All of our properties operate pursuant to specially
20          granted licenses and/or concessions. Accordingly, we must be cognizant of the laws, rules,
            and regulations governing our gaming activities. We also have a responsibility to ensure
21          our gaming activity is fair to our patrons.
22
            HOW We Do It
23          • Complying with all rules and regulations set forth by gaming regulators in the regions in
            which we operate.
24          • Maintaining a successful compliance program focusing on gaming regulatory matters.
            • Creating gaming-related policies, procedures, and internal controls, and publicizing them
25          where appropriate.
            • Cooperating with regulators in the jurisdictions in which we operate.
26
            • Training Team Members on casino-related operations and the rules applying to them.
27
     (Emphasis in original.)
28
                                                      27
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 28 of 110



 1          94.    In a section titled, “Preventing Money Laundering,” the Code of Ethics provides the
 2   following:
 3
            Doing the Right Thing
 4          We prevent money laundering and terrorist financing activities by complying with all laws
            and regulations and enforcing a strict AntiMoney Laundering (“AML”) Program.
 5
            WHY We Do It
 6          Money laundering has significant economic, security, and social consequences. Money
 7          laundering takes several forms, including (1) hiding the proceeds of illegal activities, (2)
            making the sources of illegal funds appear legitimate, or (3) spending “dirty money,” such
 8          as by gambling or shopping. It also includes terrorist financing, the process by which illegal
            terrorist organizations channel funds to their operations. A variety of criminal enterprises,
 9          including those dealing dangerous drugs or engaging in human trafficking, rely on money
            laundering to process their illegal profits. At Las Vegas Sands, our casinos assist our
10          governments in combating money laundering and terrorist financing. We focus on
11          preventing, detecting, and reporting suspicious activities and transactions that may take
            place on our properties.
12
            HOW We Do It
13          • Adopting a Global AML policy.
            • Ensuring that each property strictly adheres to all applicable AML and Counter Financing
14          of Terrorism laws and regulations.
15          • Ensuring each property is following a strict program of internal controls to prevent money
            laundering.
16          • Providing AML training tailored to appropriate Team Members’ duties and
            responsibilities.
17          • Promoting and maintaining an open line of communication between departments.
            • Knowing our guests and understanding their sources of funds.
18
            • Filing all required reports and partnering with local law enforcement and government
19          agencies.
            • Recognizing indicators (“red flags”) of suspicious activities and transactions in a casino.
20          • Stopping the play of any guest we believe is involved in money laundering activity.

21          WHAT Does Money Laundering Look Like?
            Every case is unique, but one example would be a guest who arrives at a gaming table with
22
            large amounts of small bills derived from drug dealing. The guest converts the cash into
23          chips, plays for only a few minutes, and bets only a very small portion of their stack. The
            guest then heads to the cage where they ask for their money in larger denominations. They
24          are paid and leave the premises. The guest can now claim the cash as “winnings” and
            although they may have to pay taxes on it, they can show it as “legitimate” income.
25
            WHAT Are the Red Flags?
26
            Indicators of potentially suspicious activities and transactions you may encounter. Here are
27          a few examples:
            • A guest’s reluctance to proceed with a transaction after being told it must be reported to
28          the government.
                                                     28
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 29 of 110



 1          • A guest refusing to provide identification or identifying information.
            • Large transactions with minimal gaming activity.
 2          • A guest providing insufficient or suspicious information, such as conflicting
            identification.
 3
            • A guest chip sharing with other guests without justification or allowing other guests to
 4          play under their membership card.

 5          Learn More
            • Global AML Policy
 6          • Internal Controls:
 7          – Marina Bay Sands
            – Sands China Limited
 8          – Venetian Casino Resorts

 9          Key Definitions
            • Currency Transaction Report (“CTR”/”LSTR”): A CTR (called an LSTR in Macao) is a
10          report we must file with the government when a person or their agent conducts a single or
11          multiple currency transactions in excess of a designated amount in a day.
            • Suspicious Activity or Transactions Report (“SAR”/“STR”): An SAR (in the U.S.) or
12          STR (in other jurisdictions) is a report we must file with the government concerning
            suspicious or potentially suspicious activities and transactions that take place at or involve
13          our properties.
            • Chip Walk: A patron may have “walked with chips” when they appear to have left the
14          casino without redeeming the chips in their possession and did not return within a
15          reasonable time frame.
            • Structuring: The act of breaking down large transactions into smaller transactions in an
16          attempt to avoid the filing of a CTR.

17   (Emphasis in original.)
18
            95.     In a section titled, “Protecting Company Resources,” the Code of Ethics states the
19
     following:
20
            Doing the Right Thing
21          We protect Company resources by using them only for legitimate business purposes.
22
            WHY We Do It
23          The Company knows you need the right tools to do your job the right way. In some cases,
            those tools may literally be a hammer or a screwdriver; in other cases, it could be a
24          computer, a copier, or the linens we use in guest suites. Our job is to use those resources
            honestly and efficiently for legitimate business purposes. If our resources are wasted or
25          unavailable, our business will be disrupted.
26
            HOW We Do It
27          • Requiring Team Members to sign and abide by the Team Member Handbook.
            • Not using Company resources for personal purposes.
28          • Immediately reporting the loss or theft of Company property.
                                                      29
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 30 of 110



 1          • Receiving Compliance Department approval for use of a Company asset for political
            purposes.
 2
     (Emphasis in original.)
 3

 4          96.       In a section titled, “Maintaining Accurate Books and Records,” the Code of Ethics states

 5   the following:
 6          Doing the Right Thing
 7          We implement an effective system of internal controls to ensure our internal books and
            records are accurate and complete.
 8
            WHY We Do It
 9          The trust of the public, regulators, and our investors is paramount. If we lose that trust, we
            undermine the Company’s ability to operate. Part of maintaining that trust is making sure
10          we have a thorough and complete system of internal controls. There can be no question
11          about the accuracy of Company books and records or the integrity of the processes the
            Company employs. Our records must fully and accurately reflect what actually happens
12          each and every time we engage in a business transaction. In addition, the laws under which
            the Company operates have very specific requirements with regard to our books and
13          records.
14          HOW We Do It
15          As a company, we follow three key principles:
            • Maintain, and require all Team Members to comply with, our internal controls.
16          • Ensure that our internal books and records are prepared with the highest standard of care
            and accurately reflect our financial transactions.
17          • Provide reports and documents to the public and our regulators that are complete,
            accurate, timely, and understandable.
18

19          In addition, each individual Team Member is responsible for making sure:
            • All transactions are transparent and accurate. Do not establish, for any purpose, an
20          unauthorized, undisclosed, or unrecorded fund or asset. Do not make any attempt to hide
            or disguise the true nature or cost of any transaction. Do not falsify, omit, alter, or conceal
21          any facts in Company business records.
            • Any spending of Company funds must be within your authority under the Approval and
22
            Authorization Guidelines and Approval and Authorization Policy.
23          • Transactions with customers and third parties are structured or recorded in a manner
            consistent with the Company’s policies and procedures for engaging, contracting,
24          and paying third parties.
            • All third parties undergo our screening and due diligence process, and contracts with them
25          are tracked, typically via Ariba, the automated system that helps us manage our
            relationships.
26

27                                                      ***

28          Key Information
                                                       30
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 31 of 110



 1           When the Code refers to “books and records” or “business records,” it is not limited to the
             formal accounting ledgers kept by the Company. It includes any document, whether hard
 2           copy or electronic, that is created or used in the course of accounting for the Company’s
             operations. This includes emails, spreadsheets, presentations, memos, invoices, purchase
 3
             orders, and expense reports, as just a few examples. All of these records must be accurate
 4           and truthful. You are accountable for the accuracy of the records you create or maintain.

 5   (Emphasis in original.)
 6           97.     In a section titled, “Avoiding Conflicts of Interest,” the Code of Ethics stated the following
 7
     in relevant part:
 8
             Doing the Right Thing
 9           We work diligently to identify and prevent situations in which Covered Persons’ interests
             conflict or appear to conflict with the best interests of the Company.
10

11           WHY We Do It

12           Our investors and fellow Team Members expect that in everything we do at work we act
             in the best interests of Las Vegas Sands. We bring fair and unbiased independent judgment
13           to our work so we can maximize shareholder value and help grow the Company. A conflict
             of interest exists where a Covered Person has a personal or private interest that does, could,
14           or appears to interfere with the Covered Person’s ability to do a job fairly and ethically, or
15           that compromises his or her position of trust with the Company.

16           HOW We Do It
             • Following the detailed Conflict of Interest Policy that requires us to disclose and resolve
17           all conflicts.
             • Avoiding any personal or private interest that does, could, or appears to influence our
18
             independent judgment or conflicts with the Company’s interests.
19           • Providing written notice to the Company of any actual, perceived, or potential conflicts
             of interests, as soon as the Covered Person becomes aware of the situation by:
20           – Completing the Disclosure Form attached to the Conflict of Interest Policy, or
             – Using the reporting tool in ServiceNow (our electronic portal).
21           • Prioritizing advancement of the Company’s legitimate business interests.
22
     (Emphasis in original.)
23
             98.     In a section titled, “Complying with Securities Trading Laws,” the Code of Ethics stated
24
     the following in relevant part:
25
             Doing the Right Thing
26
             We comply with all securities trading laws and do not allow our Team Members to use
27           inside information to trade in the markets.

28           WHY We Do It
                                                       31
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 32 of 110



 1           Securities laws aim to ensure the buying and selling of publicly traded securities – such as
             our Company’s stock – is done fairly. Everyone buying or selling stock should have access
 2           to the same information. Maintaining the confidence of the investing public is crucial to
             maintaining shareholder value. Trading on inside information and tipping are both
 3
             unethical and illegal; violations carry serious penalties. In addition to strict legal
 4           compliance, we strive to avoid even the appearance of impropriety and to protect the
             Company’s reputation for honesty and integrity.
 5
             HOW We Do It
 6           As a Company we:
 7           • Promulgate the Securities Trading Policy and the Confidential Information Policy.
             • Require that new hires receive and acknowledge the Securities Trading Policy.
 8           • Provide annual training for all Team Members on the Securities Trading Policy.

 9           Covered Persons and their Immediate Family Members are prohibited from:
             • Trading in Company stock while in possession of Material Non-Public (“Inside”)
10           Information.
11           • Tipping.
             • Trading Company stock outside the Company’s trading window if they are on the
12           Company’s restricted trading list and are required to pre-clear any transaction.

13   (Emphasis in original.)
14           99.     In a section titled, “Making Sure the Code Works,” the Code of Ethics stated the following
15
     in relevant part:
16
             The Board of Directors’ Compliance Committee provides oversight of the Company’s
17           compliance program with respect to (a) compliance with the laws and regulations
             applicable to the Company’s business, including gaming laws; and (b) compliance with the
18
             Code, its AntiCorruption Policy, its Anti-Money Laundering Policy, and its Reporting and
19           Non-Retaliation Policy.

20           The Board of Directors’ Audit Committee provides oversight of the Company’s internal
             controls and financial matters.
21
                                                         ***
22

23           Disciplinary Action
             The Code is very important to the Company. Failure to comply with the standards
24           outlined herein and all policies referred to herein will result in disciplinary action, up to
             and including termination, where permitted by law. Some violations of the Code or other
25           Company policy are serious enough to warrant dismissal in the first instance.
26
             Disciplinary action will be taken against:
27           • Any Team Member who violates the Code or pertinent law.
             • Any Team Member who deliberately withholds relevant information concerning a
28           violation of the Code or pertinent law.
                                                      32
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 33 of 110



 1          • The Team Member’s manager or supervisor to the extent that the circumstances of the
            violation reflect participation in the violation, or lack of diligence.
 2          • Any Team Member who retaliates, directly or indirectly, or encourages others to do so,
            against a Team Member who reports a Code, policy, or law violation.
 3
            • Any Team Member who knowingly falsely accuses another Team Member of a Code,
 4          policy, or law violation.

 5          In addition, the Board of Directors of the Company has adopted a Clawback Policy
            which requires a Team Member to return a bonus to the Company where the bonus was
 6          achieved as a result of the Team Member’s misconduct.
 7
                                                       ***
 8
            Team Member may be subject to disciplinary action, including termination of employment,
 9          if the Team Member fails to cooperate in an investigation, deliberately provides false or
            misleading (including diverting, misdirecting, or offering incomplete) information during
10          an investigation, or deliberately conceals or destroys records or anything in order to hinder
11          the investigation.

12                                                     ***

13          You must never under any circumstance:
            • Destroy or alter any Company document or record, including emails and other electronic
14          records, in anticipation of a request for the document or record by a governmental agency
15          or court.

16                                                     ***

17          • Attempt to persuade any Covered Person, or any other person, to provide false or
            misleading information to a governmental investigator, to destroy or alter any document or
18
            record, or to fail to fully and truthfully cooperate with a governmental inquiry.
19
     (Emphasis in original.)
20
            Compliance Committee Charter
21
            100.    LVSC’s Compliance Committee Charter states that the Compliance Committee’s purpose
22

23   is to “assist the Board in overseeing the Company’s compliance program with respect to (i) compliance

24   with the laws and regulations applicable to the Company’s business, including gaming laws; and (ii)
25   compliance with the Company’s Code of Business Conduct and Ethics, its Anti-Corruption Policy, its
26
     Anti-Money Laundering Policy, Anti-Human Trafficking Policy, and its Reporting and Non-Retaliation
27

28
                                                      33
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 34 of 110



 1   Policy (collectively, the “Policies”) applicable to the Company’s directors, officers, team members,
 2   contractors and agents.”
 3
            101.    In a section titled, “Authority and Responsibilities,” the Compliance Committee Charter
 4
     further provides that:
 5
            To fulfill its responsibilities, the Committee shall:
 6

 7          1. Provide oversight as needed to ensure that the Company’s compliance program
               effectively prevents and/or detects violations by the Company’s directors, officers,
 8             team members, contractors and agents of applicable laws, rules, regulations, the
               Policies, and any special conditions imposed on the Company by any governmental or
 9             regulatory authority.
10          2. Oversee the compliance review process to ensure that the vendors (including
11             consultants) and customers with which the Company does business are, as applicable,
               entities/individuals: (i) that will cooperate with appropriate regulatory authorities; (ii)
12             that are “suitable” or “qualified” as those terms are used by applicable gaming and
               other authorities; and (iii) whose role with the Company is not likely to result, in the
13             judgment of the Committee, in the Company’s failure to obtain, maintain, renew or
               qualify for a license, concession, contract, franchise or other governmental or
14             regulatory approval with respect to the operation or conduct of the Company’s
15             business.

16          3. Review resources assigned to the Company’s compliance program to assess their
               adequacy relative to the program’s effectiveness.
17
            4. Meet separately, on a quarterly basis, with the Company’s Global Chief Compliance
18
               Officer and receive reports of relevant conduct, misconduct, and such other issues as
19             the Global Chief Compliance Officer and the Committee deem appropriate. The Global
               Chief Compliance Officer shall report to the Committee potential criminal acts and
20             serious violations of the Policies committed by the Company’s directors, officers, team
               members, contractors, and agents, including vendors and customers, and all
21             disciplinary actions and remedial measures involving compliance infractions as soon
               as practicable after the Global Chief Compliance Officer becomes aware of them and
22
               no later than the next scheduled meeting of the Committee.
23
                                                       ***
24
            6. Receive summary reports from management on internal messaging to team members
25             regarding the Company’s commitment to behavior and practices that comply with law,
               as well as the Company’s efforts to promote a culture of compliance.
26

27          7. Receive summary reports from management or the Global Chief Compliance Officer
               that directors, officers, employees in high-risk and control functions, and, where
28
                                                       34
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 35 of 110



 1             appropriate, agents and business partners, have completed periodic compliance training
               and confirmed compliance with Company policies and procedures.
 2
            8. Review and discuss on a quarterly basis with the Global Chief Compliance Officer
 3
               reports made to the Company’s confidential hotline and investigations conducted by
 4             the Compliance Department.

 5          9. Review and discuss with the Global Chief Compliance Officer the quarterly reports of
               the Company’s internal Operational Compliance Committee meetings.
 6

 7          10. Review periodic reports on compliance-related internal investigations and matters on
                which the Company has sought advice from external legal counsel or professional
 8              consultants in the areas of anti-corruption, anti-money laundering and other compliance
                matters and review briefings from the Company regarding recent legal or regulatory
 9              changes in these areas.
10          11. Review with the Global Chief Compliance Officer any correspondence with regulatory
11              or government agencies that raise material issues regarding the Company’s compliance
                program.
12
            12. Review and assess the adequacy of the Policies at least annually and recommend to the
13              Board any changes deemed appropriate by the Committee.
14

15          13. Review, based upon the recommendation of the Global Chief Compliance Officer, the
                scope and plan of the work to be done by the compliance group and the responsibilities,
16              budget and staffing needs of the compliance group.
17
            14. Review on an annual basis the performance of the compliance group and the Global
18              Chief Compliance Officer.

19          15. Review and assess the adequacy of this Charter annually and recommend to the Board
                any changes deemed appropriate by the Committee.
20

21          16. Review its own performance annually.

22          17. Perform any other activities consistent with this Charter, the Company’s bylaws and
                governing law, as the Committee or the Board deems appropriate.
23
            Reporting and Non-Retaliation Policy
24

25          102.   LVSC’s Reporting and Non-Retaliation Policy (the “Reporting Policy”) states that “[a]ll

26   Team Members and Covered Persons are required to report any Mandatory Reportable Conduct (“MRC”)

27   known to them using one of the methods detailed below.” The Reporting Policy states the following:
28
                                                     35
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 36 of 110



 1          What conduct is considered MRC?
 2          Violation of any government law, rule, or regulation to which the Company is subject:
 3
                                                       ***
 4
            • Anti-Money Laundering laws or regulations
 5          • Insider trading laws
            • Violations of Gaming Regulations[.]
 6

 7          103.    In violation of the Code of Ethics and the Company’s governance policies, the Individual

 8   Defendants conducted little, if any, oversight of the Fraudulent Money Transfer Scheme (which the

 9   Individual Defendants engaged in and/or permitted despite being aware of it) or the Company’s
10   engagement in the Individual Defendants’ scheme to issue materially false and misleading statements to
11
     the public and to facilitate and disguise the Individual Defendants’ violations of law, including breaches
12
     of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets,
13
     violations of the Exchange Act. Moreover, at least one of the Individual Defendants violated the Code of
14

15   Conduct by engaging in insider trading. Also in violation of the Code of Ethics, the Individual Defendants

16   failed to maintain the accuracy of Company records and reports, comply with laws and regulations,

17   conduct business in an honest and ethical manner, and properly report violations of the Code of Ethics.
18
                               INDIVIDUAL DEFENDANTS’ MISCONDUCT
19
            Background
20
            104.    LVSC is a Fortune 500 company and purports to be the leading global developer of
21
     destination properties that feature premium accommodations, world-class gaming, entertainment and
22

23   retail malls, convention and exhibit facilities, celebrity chef restaurants and other amenities. The

24   Company caters to high-end game players, or gamblers, by supposedly providing them with luxury

25   amenities and premium service levels. The Company owns and operates such integrated resorts
26   located in Las Vegas, Nevada; Macao, China; and Singapore. In Singapore, LVSC owns and operates
27

28
                                                     36
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 37 of 110



 1   the Marina Bay Sands, which has become one of Singapore’s major tourist, business and retail
 2   destinations since its opening in 2010.
 3
            105.    LVSC was incorporated in Nevada in August 2004, when the Company went public.
 4
     Prior to its initial public offering, the Company operated as Las Vegas Sands, Inc. which formed in
 5
     1988, and survives today as LVSC’s wholly-owned operating subsidiary.
 6

 7          106.    Two years later, on August 23, 2006, LVSC entered into the Development Agreement

 8   with the Singapore Tourism Board to design, develop, construct and operate the Marina Bay Sands,

 9   an integrated resort including a casino, hotel, retail complex, a convention center and meeting room
10   complex, theaters, restaurants, and an art/science museum.
11
            107.    As a company that operates in the casino business, LVSC is bound by the Development
12
     Agreement and required, pursuant to the Casino Control Act, to maintain casino control measures.
13
     Such controls include, among other things, controls over branch office operations, casino operations
14

15   including casino-related financial transactions and patron disputes, issuance of credit and collection

16   of debt, relationships with and permitted payments to gaming promoters, security and surveillance,

17   compliance functions and the prevention of money laundering, periodic standard and other reports to
18
     the CRA, and those relating to social controls.
19
            108.    Throughout the Relevant Period, the Individual Defendants caused the Company to
20
     file annual and periodic reports with the SEC that asserted that the Company had effective disclosure
21
     controls and internal controls over financial reporting, and that there were no changes in the
22

23   effectiveness of the Company’s controls from quarter to quarter.

24          109.    However, the Company in fact failed to maintain effective casino control measures or
25   internal controls during the Relevant Period. These control failures would ultimately lead to, inter alia,
26
     the Xi Lawsuit in which Xi alleged that LVSC fraudulently transferred millions of dollars of his money
27
     to third-parties without his consent.
28
                                                      37
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 38 of 110



 1          110.       As described herein, the Xi Lawsuit gave rise to investigations into the Company’s controls
 2   including regarding LVSC’s transfer of funds and its procedures for preventing money laundering.
 3
     However, this is not LVSC’s first run-in with deficient casino control measures and a resultant
 4
     investigation in connection to the casino’s potential participation in a money laundering scheme. In fact,
 5
     after an investigation by the DOJ, in 2013, LVSC agreed to pay more than $47.4 million to the U.S.
 6

 7   government to avoid charges over its failure to report suspicious transactions by an alleged drug kingpin

 8   in violation of the Bank Secrecy Act.

 9          111.       Although the Company was supposed to strengthen its casino control measures in
10   accordance with its 2013 non-prosecution agreement with the DOJ, according to the investigation by
11
     Hogan Lovells in 2019, the Fraudulent Money Transfer Scheme had been transpiring since at least 2013.
12
     Moreover, while the Company failed to disclose the Fraudulent Money Transfer Scheme to the investing
13
     public, as described below, the Individual Defendants were clearly aware of the Fraudulent Money
14

15   Transfer Scheme and the Company’s weaknesses in casino control measures, disclosure controls, and

16   internal controls as LVSC had told the CRA that it had “strengthened its control process” in April 2018

17   to ensure that gamblers authorize each fund transfer and had additionally hired Hogan Lovells to perform
18
     an investigation into the Fraudulent Money Transfer Scheme, thereby acting with requisite intent, as
19
     alleged herein.
20
            Fraudulent Money Transfer Scheme
21
            112.       During the Relevant Period, the Individual Defendants permitted and/or maintained, and
22
     caused the Company to engage in the Fraudulent Money Transfer Scheme. The Individual Defendants
23

24   allowed multiple violations of LVSC’s corporate governance policies to occur that injured the Company.

25   These violations included, but were not limited to, engaging in and/or permitting the Fraudulent Money
26   Transfer Scheme and engaging in or allowing widespread violations of the Company’s Code of Conduct
27
     and governance policies as alleged herein. The Fraudulent Money Transfer Scheme resulted in, among
28
                                                        38
                                 Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 39 of 110



 1   other things, a slew of internal and outside investigations conducted by, among others, Hogan Lovells,
 2   Davinder Singh Chambers LLC, Singapore’s police force, the CRA, the DOJ, litigation against the
 3
     Company in connection to the Fraudulent Money Transfer Scheme, news articles reporting on the
 4
     Fraudulent Money Transfer Scheme, the Company entering into settlement worth millions of dollars in
 5
     connection to the Xi Lawsuit, and, consequently, a decline in the value of the Company.
 6

 7          False and Misleading Statements

 8          February 26, 2016 Form 10-K

 9          113.    On February 26, 2016, the Company filed its annual report on Form 10-K for the fiscal

10   year ended December 31, 2015 with the SEC (the “2015 10-K”). The 2015 10-K was signed by
11
     Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman,
12
     and Levi, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange
13
     Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Adelson and Dumont
14
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
15

16   changes to the Company’s internal controls, and the disclosure of any fraud committed by the

17   Company, its officers, or its directors.
18          114.    In its discussion regarding the Company’s Development Agreement with the Singapore
19
     Tourism Board, the 2015 10-K stated that Marina Bay Sands “must comply with comprehensive internal
20
     control standards or regulations concerning advertising; branch office operations; the location, floor
21
     plans and layout of the casino; casino operations including casino related financial transactions and
22

23   patron disputes, issuance of credit and collection of debt, relationships with and permitted payments to

24   junket operators; security and surveillance; casino access by Singaporeans and non-Singaporeans;

25   compliance functions and the prevention of money laundering; periodic standard and other reports to
26   the CRA; and those relating to social controls including the exclusion of certain persons from the casino.”
27
     (Emphasis added.)
28
                                                      39
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 40 of 110



 1          115.    Regarding certain risk factors related to the operation of the Company’s business in
 2   Singapore, the 2015 10-K provided general, broad, and boilerplate language rather than narrowly tailored
 3
     disclosures in connection to identifiable threats to the Company’s business operations such as already
 4
     realized weaknesses in its casino control measures as well as the Fraudulent Money Transfer Scheme. The
 5
     2015 10-K stated that “[c]onducting business in … Singapore has certain political and economic risks,
 6

 7   which may have a material adverse effect on our business, financial condition, results of operations and

 8   cash flows.” Specifically, the 2015 10-K stated the following, in relevant part:

 9          Current … Singapore laws and regulations concerning gaming and gaming concessions
            and licenses are, for the most part, fairly recent and there is little precedent on the
10          interpretation of these laws and regulations. We believe that our organizational structure
11          and operations are in compliance in all material respects with all applicable laws and
            regulations of … Singapore. These laws and regulations are complex and a court or an
12          administrative or regulatory body may in the future render an interpretation of these laws
            and regulations, or issue regulations, which differs from our interpretation and could have
13          a material adverse effect on our financial condition, results of operations and cash flows.
14          In addition, our activities in … Singapore are subject to administrative review and approval
15          by various government agencies.

16   (Emphasis added.)

17          116.    With respect to the Company’s controls and procedures, the 2015 10-K stated the
18
     following, in relevant part:
19
            Disclosure controls and procedures are designed to ensure that information required to be
20          disclosed in the reports that the Company files or submits under the Securities Exchange
            Act of 1934 is recorded, processed, summarized and reported within the time periods
21          specified in the SEC’s rules and forms and that such information is accumulated and
            communicated to the Company’s management, including its principal executive officer and
22
            principal financial officer, as appropriate, to allow for timely decisions regarding required
23          disclosure. The Company’s Chief Executive Officer and its Principal Financial Officer
            have evaluated the disclosure controls and procedures (as defined in the Securities
24          Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the Company as
            of December 31, 2015, and have concluded that they are effective at the reasonable
25          assurance level.
26
            It should be noted that any system of controls, however well designed and operated, can
27          provide only reasonable, and not absolute, assurance that the objectives of the system are
            met. In addition, the design of any control system is based in part upon certain assumptions
28          about the likelihood of future events. Because of these and other inherent limitations of
                                                      40
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 41 of 110



 1           control systems, there can be no assurance that any design will succeed in achieving its
             stated goals under all potential future conditions, regardless of how remote.
 2
                                                        ***
 3
             There were no changes in the Company’s internal control over financial reporting that
 4           occurred during the fourth quarter covered by this Annual Report on Form 10-K that had a
 5           material effect, or was reasonably likely to have a material effect, on the Company’s
             internal control over financial reporting.
 6
                                                        ***
 7
             The Company’s management assessed the effectiveness of the Company’s internal control
 8           over financial reporting as of December 31, 2015. In making this assessment, the
             Company’s management used the framework set forth by the Committee of Sponsoring
 9           Organizations of the Treadway Commission in “Internal Control — Integrated Framework
10           (2013)."

11           Based on this assessment, management concluded that, as of December 31, 2015, the
             Company’s internal control over financial reporting is effective based on this
12           framework.
13   (Emphasis added.)
14
             May 6, 2016 Form 10-Q
15
             117.     On May 6, 2016, the Company filed its quarterly report on Form 10-Q with the SEC for
16
     the fiscal quarter ended March 31, 2016 (the “1Q16 10-Q”). The 1Q16 10-Q was signed by Defendants
17

18   Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont

19   attesting to the accuracy of the financial statements contained therein, the disclosure of any material

20   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
21
     its officers, or its directors.
22
             118.     Regarding risk factors, the 1Q16 10-Q stated, “[t]here have been no material changes from
23
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
24
     ended December 31, 2015.”
25

26           119.     With respect to the Company’s internal controls, the 1Q16 10-Q stated the following, in

27   relevant part:
28
                                                         41
                                  Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 42 of 110



 1           Based on the information provided to management by the Audit Committee and its
             counsel, the Company believes, and the Audit Committee concurs, that the preliminary
 2           findings: … do not represent a material weakness in the Company’s internal controls
             over financial reporting as of March 31, 2016.
 3
                                                        ***
 4

 5           Disclosure controls and procedures are designed to ensure that information required to be
             disclosed in the reports that the Company files or submits under the Securities Exchange
 6           Act of 1934 is recorded, processed, summarized and reported within the time periods
             specified in the Securities and Exchange Commission’s rules and forms and that such
 7           information is accumulated and communicated to the Company’s management, including
             its principal executive officer and principal financial officer, as appropriate, to allow for
 8
             timely decisions regarding required disclosure. The Company’s Chief Executive Officer
 9           and its Chief Financial Officer have evaluated the disclosure controls and procedures
             (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
10           the Company as of March 31, 2016, and have concluded that they are effective at the
             reasonable assurance level.
11
             It should be noted that any system of controls, however well designed and operated, can
12
             provide only reasonable, and not absolute, assurance that the objectives of the system are
13           met. In addition, the design of any control system is based in part upon certain assumptions
             about the likelihood of future events. Because of these and other inherent limitations of
14           control systems, there can be no assurance that any design will succeed in achieving its
             stated goals under all potential future conditions, regardless of how remote.
15
                                                        ***
16
             There were no changes in the Company’s internal control over financial reporting that
17           occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
18           had, or was reasonably likely to have, a material effect on the Company’s internal
             control over financial reporting.
19
     (Emphasis added.)
20
             August 5, 2016 Form 10-Q
21
             120.     On August 5, 2016, the Company filed its quarterly report on Form 10-Q with the SEC
22

23   for the fiscal quarter ended June 30, 2016 (the “2Q16 10-Q”). The 2Q16 10-Q was signed by Defendants

24   Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont

25   attesting to the accuracy of the financial statements contained therein, the disclosure of any material
26
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
27
     its officers, or its directors.
28
                                                         42
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 43 of 110



 1          121.      Regarding risk factors, the 2Q16 10-Q stated, “[t]here have been no material changes from
 2   the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
 3
     ended December 31, 2015.”
 4
            122.      With respect to the Company’s internal controls, the 2Q16 10-Q stated the following, in
 5
     relevant part:
 6

 7          Disclosure controls and procedures are designed to ensure that information required to be
            disclosed in the reports that the Company files or submits under the Securities Exchange
 8          Act of 1934 is recorded, processed, summarized and reported within the time periods
            specified in the Securities and Exchange Commission’s rules and forms and that such
 9          information is accumulated and communicated to the Company’s management, including
            its principal executive officer and principal financial officer, as appropriate, to allow for
10          timely decisions regarding required disclosure. The Company’s Chief Executive Officer
11          and its Chief Financial Officer have evaluated the disclosure controls and procedures
            (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
12          the Company as of June 30, 2016, and have concluded that they are effective at the
            reasonable assurance level.
13
            It should be noted that any system of controls, however well designed and operated, can
14          provide only reasonable, and not absolute, assurance that the objectives of the system are
15          met. In addition, the design of any control system is based in part upon certain assumptions
            about the likelihood of future events. Because of these and other inherent limitations of
16          control systems, there can be no assurance that any design will succeed in achieving its
            stated goals under all potential future conditions, regardless of how remote.
17
                                                        ***
18
            There were no changes in the Company’s internal control over financial reporting that
19          occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
20          had, or was reasonably likely to have, a material effect on the Company’s internal
            control over financial reporting.
21
     (Emphasis added.)
22
            November 4, 2016 Form 10-Q
23
            123.      On November 4, 2016, the Company filed its quarterly report on Form 10-Q with the SEC
24

25   for the fiscal quarter ended September 30, 2016 (the “3Q16 10-Q”). The 3Q16 10-Q was signed by

26   Defendants Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and

27   Dumont attesting to the accuracy of the financial statements contained therein, the disclosure of any
28
                                                       43
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 44 of 110



 1   material changes to the Company’s internal controls, and the disclosure of any fraud committed by the
 2   Company, its officers, or its directors.
 3
            124.      Regarding risk factors, the 3Q16 10-Q stated, “[t]here have been no material changes from
 4
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
 5
     ended December 31, 2015.”
 6

 7          125.      With respect to the Company’s internal controls, the 3Q16 10-Q stated the following, in

 8   relevant part:

 9          Disclosure controls and procedures are designed to ensure that information required to be
            disclosed in the reports that the Company files or submits under the Securities Exchange
10          Act of 1934 is recorded, processed, summarized and reported within the time periods
11          specified in the Securities and Exchange Commission’s rules and forms and that such
            information is accumulated and communicated to the Company’s management, including
12          its principal executive officer and principal financial officer, as appropriate, to allow for
            timely decisions regarding required disclosure. The Company’s Chief Executive Officer
13          and its Chief Financial Officer have evaluated the disclosure controls and procedures
            (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
14          the Company as of September 30, 2016, and have concluded that they are effective at the
15          reasonable assurance level.

16          It should be noted that any system of controls, however well designed and operated, can
            provide only reasonable, and not absolute, assurance that the objectives of the system are
17          met. In addition, the design of any control system is based in part upon certain assumptions
            about the likelihood of future events. Because of these and other inherent limitations of
18
            control systems, there can be no assurance that any design will succeed in achieving its
19          stated goals under all potential future conditions, regardless of how remote.

20                                                      ***

21          The only change in the Company’s internal control over financial reporting that
            occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
22          had, or was reasonably likely to have, a material effect on the Company’s internal
            control over financial reporting was the opening of The Parisian Macao in September
23          2016. The Company has implemented controls and procedures at The Parisian Macao
24          similar to those in effect at the Company's other properties.

25   (Emphasis added.)

26

27

28
                                                       44
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 45 of 110



 1           February 24, 2017 Form 10-K
 2           126.    On February 24, 2017, the Company filed its annual report on Form 10-K for the fiscal
 3
     year ended December 31, 2016 with the SEC (the “2016 10-K”). The 2016 10-K was signed by
 4
     Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman,
 5
     and Levi, and contained SOX certifications signed by Defendants Adelson and Dumont attesting to
 6

 7   the accuracy of the financial statements contained therein, the disclosure of any material changes to

 8   the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

 9   officers, or its directors.
10           127.    Like the 2015 10-K, in its discussion regarding the Company’s Development Agreement
11
     with the Singapore Tourism Board, the 2016 10-K stated that Marina Bay Sands “must comply with
12
     comprehensive internal control standards or regulations concerning advertising; branch office
13
     operations; the location, floor plans and layout of the casino; casino operations including casino related
14

15   financial transactions and patron disputes, issuance of credit and collection of debt, relationships with

16   and permitted payments to junket operators; security and surveillance; casino access by Singaporeans

17   and non-Singaporeans; compliance functions and the prevention of money laundering; periodic
18
     standard and other reports to the CRA; and those relating to social controls including the exclusion of
19
     certain persons from the casino.” (Emphasis added.)
20
             128.    Regarding certain risk factors related to the operation of the Company’s business in
21
     Singapore, the 2016 10-K again provided general, broad, and boilerplate language rather than narrowly
22

23   tailored disclosures in connection to identifiable threats to the Company’s business operations such as

24   already realized weaknesses in its casino control measures as well as the Fraudulent Money Transfer
25   Scheme. The 2016 10-K stated that “[c]onducting business in … Singapore has certain political and
26
     economic risks, which may have a material adverse effect on our business, financial condition, results of
27
     operations and cash flows.” Specifically, the 2016 10-K stated the following, in relevant part:
28
                                                          45
                                   Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 46 of 110



 1          Current … Singapore laws and regulations concerning gaming and gaming concessions
            and licenses are, for the most part, fairly recent and there is little precedent on the
 2          interpretation of these laws and regulations. We believe that our organizational structure
            and operations are in compliance in all material respects with all applicable laws and
 3
            regulations of … Singapore. These laws and regulations are complex and a court or an
 4          administrative or regulatory body may in the future render an interpretation of these laws
            and regulations, or issue regulations, which differs from our interpretation and could have
 5          a material adverse effect on our financial condition, results of operations and cash flows.
 6          In addition, our activities in … Singapore are subject to administrative review and approval
 7          by various government agencies.

 8   (Emphasis added.)

 9          129.    With respect to the Company’s controls and procedures, the 2016 10-K stated the
10   following, in relevant part:
11
            Disclosure controls and procedures are designed to ensure that information required to be
12          disclosed in the reports that the Company files or submits under the Securities Exchange
            Act of 1934 is recorded, processed, summarized and reported within the time periods
13          specified in the SEC’s rules and forms and that such information is accumulated and
            communicated to the Company’s management, including its principal executive officer and
14          principal financial officer, as appropriate, to allow for timely decisions regarding required
15          disclosure. The Company’s Chief Executive Officer and its Chief Financial Officer have
            evaluated the disclosure controls and procedures (as defined in the Securities Exchange
16          Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the Company as of December 31, 2016,
            and have concluded that they are effective at the reasonable assurance level.
17
            It should be noted that any system of controls, however well designed and operated, can
18
            provide only reasonable, and not absolute, assurance that the objectives of the system are
19          met. In addition, the design of any control system is based in part upon certain assumptions
            about the likelihood of future events. Because of these and other inherent limitations of
20          control systems, there can be no assurance that any design will succeed in achieving its
            stated goals under all potential future conditions, regardless of how remote.
21
                                                       ***
22
            There were no changes in the Company’s internal control over financial reporting that
23          occurred during the fourth quarter covered by this Annual Report on Form 10-K that had a
24          material effect, or was reasonably likely to have a material effect, on the Company’s
            internal control over financial reporting.
25
                                                       ***
26
            The Company’s management assessed the effectiveness of the Company’s internal control
27          over financial reporting as of December 31, 2016. In making this assessment, the
            Company’s management used the framework set forth by the Committee of Sponsoring
28
                                                      46
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 47 of 110



 1           Organizations of the Treadway Commission in “Internal Control — Integrated Framework
             (2013)."
 2
             Based on this assessment, management concluded that, as of December 31, 2016, the
 3
             Company’s internal control over financial reporting is effective based on this
 4           framework.

 5   (Emphasis added.)
 6           May 5, 2017 Form 10-Q
 7
             130.     On May 5, 2017, the Company filed its quarterly report on Form 10-Q with the SEC for
 8
     the fiscal quarter ended March 31, 2017 (the “1Q17 10-Q”). The 1Q17 10-Q was signed by Defendants
 9
     Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
10

11   attesting to the accuracy of the financial statements contained therein, the disclosure of any material

12   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

13   its officers, or its directors.
14           131.     Regarding risk factors, the 1Q17 10-Q stated, “[t]here have been no material changes from
15
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
16
     ended December 31, 2016.”
17
             132.     With respect to the Company’s internal controls, the 1Q17 10-Q stated the following, in
18

19   relevant part:

20           Disclosure controls and procedures are designed to ensure that information required to be
             disclosed in the reports that the Company files or submits under the Securities Exchange
21           Act of 1934 is recorded, processed, summarized and reported within the time periods
             specified in the Securities and Exchange Commission’s rules and forms and that such
22
             information is accumulated and communicated to the Company’s management, including
23           its principal executive officer and principal financial officer, as appropriate, to allow for
             timely decisions regarding required disclosure. The Company’s Chief Executive Officer
24           and its Chief Financial Officer have evaluated the disclosure controls and procedures
             (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
25           the Company as of March 31, 2017, and have concluded that they are effective at the
             reasonable assurance level.
26

27           It should be noted that any system of controls, however well designed and operated, can
             provide only reasonable, and not absolute, assurance that the objectives of the system are
28           met. In addition, the design of any control system is based in part upon certain assumptions
                                                         47
                                  Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 48 of 110



 1           about the likelihood of future events. Because of these and other inherent limitations of
             control systems, there can be no assurance that any design will succeed in achieving its
 2           stated goals under all potential future conditions, regardless of how remote.
 3                                                      ***
 4           There were no changes in the Company’s internal control over financial reporting that
 5           occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
             had, or was reasonably likely to have, a material effect on the Company’s internal
 6           control over financial reporting.

 7   (Emphasis added.)
 8           August 4, 2017 Form 10-Q
 9
             133.     On August 4, 2017, the Company filed its quarterly report on Form 10-Q with the SEC
10
     for the fiscal quarter ended June 30, 2017 (the “2Q17 10-Q”). The 2Q17 10-Q was signed by Defendants
11
     Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
12
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
13

14   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

15   its officers, or its directors.
16           134.     Regarding risk factors, the 2Q17 10-Q stated, “[t]here have been no material changes from
17
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
18
     ended December 31, 2016.”
19
             135.     With respect to the Company’s internal controls, the 2Q17 10-Q stated the following, in
20

21   relevant part:

22           Disclosure controls and procedures are designed to ensure that information required to be
             disclosed in the reports that the Company files or submits under the Securities Exchange
23           Act of 1934 is recorded, processed, summarized and reported within the time periods
             specified in the Securities and Exchange Commission’s rules and forms and that such
24           information is accumulated and communicated to the Company’s management, including
25           its principal executive officer and principal financial officer, as appropriate, to allow for
             timely decisions regarding required disclosure. The Company’s Chief Executive Officer
26           and its Chief Financial Officer have evaluated the disclosure controls and procedures
             (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
27           the Company as of June 30, 2017, and have concluded that they are effective at the
             reasonable assurance level.
28
                                                         48
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 49 of 110



 1
            It should be noted that any system of controls, however well designed and operated, can
 2          provide only reasonable, and not absolute, assurance that the objectives of the system are
            met. In addition, the design of any control system is based in part upon certain assumptions
 3
            about the likelihood of future events. Because of these and other inherent limitations of
 4          control systems, there can be no assurance that any design will succeed in achieving its
            stated goals under all potential future conditions, regardless of how remote.
 5
                                                        ***
 6
            There were no changes in the Company’s internal control over financial reporting that
 7          occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
            had, or was reasonably likely to have, a material effect on the Company’s internal
 8
            control over financial reporting.
 9
     (Emphasis added.)
10
            November 3, 2017 Form 10-Q
11
            136.      On November 3, 2017, the Company filed its quarterly report on Form 10-Q with the SEC
12
     for the fiscal quarter ended September 30, 2017 (the “3Q17 10-Q”). The 3Q17 10-Q was signed by
13

14   Defendants Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and

15   Dumont attesting to the accuracy of the financial statements contained therein, the disclosure of any
16   material changes to the Company’s internal controls, and the disclosure of any fraud committed by the
17
     Company, its officers, or its directors.
18
            137.      Regarding risk factors, the 3Q17 10-Q stated, “[t]here have been no material changes from
19
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
20

21   ended December 31, 2016.”

22          138.      With respect to the Company’s internal controls, the 3Q17 10-Q stated the following, in

23   relevant part:
24          Disclosure controls and procedures are designed to ensure that information required to be
25          disclosed in the reports that the Company files or submits under the Securities Exchange
            Act of 1934 is recorded, processed, summarized and reported within the time periods
26          specified in the Securities and Exchange Commission's rules and forms and that such
            information is accumulated and communicated to the Company's management, including
27          its principal executive officer and principal financial officer, as appropriate, to allow for
            timely decisions regarding required disclosure. The Company's Chief Executive Officer
28
                                                       49
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 50 of 110



 1          and its Chief Financial Officer have evaluated the disclosure controls and procedures
            (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of
 2          the Company as of September 30, 2017, and have concluded that they are effective at the
            reasonable assurance level.
 3

 4          It should be noted that any system of controls, however well designed and operated, can
            provide only reasonable, and not absolute, assurance that the objectives of the system are
 5          met. In addition, the design of any control system is based in part upon certain assumptions
            about the likelihood of future events. Because of these and other inherent limitations of
 6          control systems, there can be no assurance that any design will succeed in achieving its
 7          stated goals under all potential future conditions, regardless of how remote.

 8                                                     ***

 9          There were no changes in the Company’s internal control over financial reporting that
            occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
10          had, or was reasonably likely to have, a material effect on the Company’s internal
            control over financial reporting.
11
     (Emphasis added.)
12

13          February 23, 2018 Form 10-K

14          139.    On February 23, 2018, the Company filed its annual report on Form 10-K for the fiscal

15   year ended December 31, 2017 with the SEC (the “2017 10-K”). The 2017 10-K was signed by
16   Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman,
17
     Kramer, and Levi, and contained SOX certifications signed by Defendants Adelson and Dumont
18
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
19
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the
20

21   Company, its officers, or its directors.

22          140.    Like the 2015 and 2016 10-Ks, in its discussion regarding the Company’s Development

23   Agreement with the Singapore Tourism Board, the 2017 10-K stated that Marina Bay Sands “must comply
24
     with comprehensive internal control standards or regulations concerning advertising; branch office
25
     operations; the location, floor plans and layout of the casino; casino operations including casino-related
26
     financial transactions and patron disputes, issuance of credit and collection of debt, relationships with
27
     and permitted payments to junket operators; security and surveillance; casino access by Singaporeans
28
                                                     50
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 51 of 110



 1   and non-Singaporeans; compliance functions and the prevention of money laundering; periodic
 2   standard and other reports to the CRA; and those relating to social controls including the exclusion of
 3
     certain persons from the casino.” (Emphasis added.)
 4
            141.    Regarding certain risk factors related to the operation of the Company’s business in
 5
     Singapore, the 2017 10-K again provided general, broad, and boilerplate language rather than narrowly
 6

 7   tailored disclosures in connection to identifiable threats to the Company’s business operations such as

 8   already realized weaknesses in its casino control measures as well as the Fraudulent Money Transfer

 9   Scheme. The 2017 10-K stated that “[c]onducting business in … Singapore has certain political and
10   economic risks, which may have a material adverse effect on our business, financial condition, results of
11
     operations and cash flows.” Specifically, the 2017 10-K stated the following, in relevant part:
12
            Current … Singapore laws and regulations concerning gaming and gaming concessions
13          and licenses are, for the most part, fairly recent and there is little precedent on the
            interpretation of these laws and regulations. We believe that our organizational structure
14          and operations are in compliance in all material respects with all applicable laws and
15          regulations of … Singapore. These laws and regulations are complex and a court or an
            administrative or regulatory body may in the future render an interpretation of these laws
16          and regulations, or issue regulations, which differs from our interpretation and could have
            a material adverse effect on our financial condition, results of operations and cash flows.
17
            In addition, our activities in … Singapore are subject to administrative review and approval
18
            by various government agencies.
19
     (Emphasis added.)
20
            142.    With respect to the Company’s controls and procedures, the 2017 10-K stated the
21
     following, in relevant part:
22

23          Disclosure controls and procedures are designed to ensure that information required to be
            disclosed in the reports that the Company files or submits under the Securities Exchange
24          Act of 1934 is recorded, processed, summarized and reported within the time periods
            specified in the SEC’s rules and forms and that such information is accumulated and
25          communicated to the Company’s management, including its principal executive officer and
            principal financial officer, as appropriate, to allow for timely decisions regarding required
26
            disclosure. The Company’s Chief Executive Officer and its Chief Financial Officer have
27          evaluated the disclosure controls and procedures (as defined in the Securities Exchange
            Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the Company as of December 31, 2017,
28          and have concluded that they are effective at the reasonable assurance level.
                                                      51
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 52 of 110



 1
            It should be noted that any system of controls, however well designed and operated, can
 2          provide only reasonable, and not absolute, assurance that the objectives of the system are
            met. In addition, the design of any control system is based in part upon certain assumptions
 3
            about the likelihood of future events. Because of these and other inherent limitations of
 4          control systems, there can be no assurance that any design will succeed in achieving its
            stated goals under all potential future conditions, regardless of how remote.
 5
                                                       ***
 6
            There were no changes in the Company’s internal control over financial reporting that
 7          occurred during the fourth quarter covered by this Annual Report on Form 10-K that had a
            material effect, or was reasonably likely to have a material effect, on the Company’s
 8
            internal control over financial reporting.
 9
                                                       ***
10
            The Company's management assessed the effectiveness of the Company's internal control
11          over financial reporting as of December 31, 2017. In making this assessment, the
            Company's management used the framework set forth by the Committee of Sponsoring
12          Organizations of the Treadway Commission in "Internal Control — Integrated Framework
            (2013)."
13

14          Based on this assessment, management concluded that, as of December 31, 2017, the
            Company's internal control over financial reporting is effective based on this framework.
15
     (Emphasis added.)
16
            April 20, 2018 Proxy Statement
17

18          143.   On April 20, 2018, the Company filed a Schedule 14A with the SEC (the “2018 Proxy

19   Statement”). Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson,

20   Koppelman, Kramer, and Levi solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the
21
     Exchange Act, which contained material misstatements and omissions. 2
22
            144.   With respect to the Company’s Code of Ethics, the 2018 Proxy Statement stated, “[w]e
23
     have adopted a Code of Business Conduct and Ethics that applies to all of the Company’s directors,
24

25

26
     2
      Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based
     solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
27   of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
     disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
28   scienter, or recklessness with regard to these allegations and related claims.
                                                     52
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 53 of 110



 1   officers (including the principal executive officer, principal financial officer and principal accounting
 2   officer), employees and agents.” Additionally, the 2018 Proxy Statement further provided, “[t]he Code
 3
     of Business Conduct and Ethics establishes policies and procedures the Board believes promote the
 4
     highest standards of integrity, compliance with the law and personal accountability. The Company’s
 5
     Code of Business Conduct and Ethics is provided to all new directors, officers and employees.”
 6

 7          145.    With respect to the Reporting Policy, the 2018 Proxy Statement stated, “[w]e have adopted

 8   a Reporting and Non-Retaliation Policy to facilitate and encourage the reporting of any misconduct at

 9   the Company, including violations or potential violations of our Code of Business Conduct and Ethics,
10   and to ensure those reporting such misconduct will not be subject to harassment, intimidation or other
11
     retaliatory action. The Reporting and Non-Retaliation Policy is provided to all new directors, officers and
12
     employees.”
13
            146.    The 2018 Proxy Statement also called for shareholder approval of, among other things, the
14

15   material terms of the performance goals under the Las Vegas Sands Corp. Executive Cash Incentive Plan

16   (the “Incentive Compensation Plan”), which would establish a program of incentive compensation awards

17   for designated officers and other key executives of the Company and its subsidiaries and divisions that is
18
     directly related to LVSC’s performance results and to allow bonus payments made to certain LVSC’s
19
     executive officers to be tax deductible (the “Performance Goals Proposal”).
20
            147.    The 2018 Proxy Statement was false and misleading because, despite assertions to the
21
     contrary, the Company’s Code of Ethics and other governance policies were not followed, as evidenced
22

23   by the numerous false and misleading statements alleged herein, and the Individual Defendants’ failures

24   to report violations of the Code of Ethics.
25          148.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the Company failed
26
     to design, implement, and maintain effective casino control measures, specifically related to the transfer
27
     of patron funds and, as a result, LVSC’s casino control measures related to the transfer of patron funds
28
                                                      53
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 54 of 110



 1   in its Marina Bay Sands casino located in Singapore contained material weaknesses and deficiencies in
 2   breach of the Development Agreement; (2) as a result, LVSC’s Marina Bay Sands casino located in
 3
     Singapore faced an increased risk of the Fraudulent Fund Transfer Scheme; (3) the Fraudulent Fund
 4
     Transfer Scheme; (4) consequently, the Company was subject to an elevated threat of both investigation
 5
     and legal action in connection to the Fraudulent Fund Transfer Scheme and also faced heightened
 6

 7   regulatory scrutiny and oversight including in Singapore and the United States; and (5) the Company

 8   failed to maintain disclosure controls and internal controls. As a result of the foregoing, the Company’s

 9   public statements were materially false and misleading at all relevant times.
10           149.     As a result of the material misstatements and omissions contained in the 2018 Proxy
11
     Statement, Company shareholders approved the Performance Goals Proposal.
12
             April 27, 2018 Form 10-Q
13
             150.     On April 27, 2018, the Company filed its quarterly report on Form 10-Q with the SEC for
14

15   the fiscal quarter ended March 31, 2018 (the “1Q18 10-Q”). The 1Q18 10-Q was signed by Defendants

16   Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont

17   attesting to the accuracy of the financial statements contained therein, the disclosure of any material
18
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
19
     its officers, or its directors.
20
             151.     Regarding risk factors, the 1Q18 10-Q stated, “[t]here have been no material changes from
21
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
22

23   ended December 31, 2017.”

24           152.     With respect to the Company’s internal controls, the 1Q18 10-Q stated the following, in
25   relevant part:
26
             Disclosure controls and procedures are designed to ensure information required to be
27           disclosed in the reports the Company files or submits under the Securities Exchange Act
             of 1934 is recorded, processed, summarized and reported within the time periods specified
28           in the Securities and Exchange Commission's rules and forms and such information is
                                                         54
                                  Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 55 of 110



 1           accumulated and communicated to the Company's management, including its principal
             executive officer and principal financial officer, as appropriate, to allow for timely
 2           decisions regarding required disclosure. The Company's Chief Executive Officer and its
             Chief Financial Officer have evaluated the disclosure controls and procedures (as
 3
             defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
 4           Company as of March 31, 2018, and have concluded they are effective at the reasonable
             assurance level.
 5
             It should be noted any system of controls, however well designed and operated, can provide
 6           only reasonable, and not absolute, assurance the objectives of the system are met. In
 7           addition, the design of any control system is based in part upon certain assumptions about
             the likelihood of future events. Because of these and other inherent limitations of control
 8           systems, there can be no assurance any design will succeed in achieving its stated goals
             under all potential future conditions, regardless of how remote.
 9
                                                        ***
10
             There were no changes in the Company's internal control over financial reporting that
11           occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
             had a material effect, or was reasonably likely to have a material effect, on the
12
             Company's internal control over financial reporting.
13
     (Emphasis added.)
14
             July 25, 2018 Form 10-Q
15
             153.     On July 25, 2018, the Company filed its quarterly report on Form 10-Q with the SEC for
16
     the fiscal quarter ended June 30, 2018 (the “2Q18 10-Q”). The 2Q18 10-Q was signed by Defendants
17

18   Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont

19   attesting to the accuracy of the financial statements contained therein, the disclosure of any material
20   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
21
     its officers, or its directors.
22
             154.     Regarding risk factors, the 2Q18 10-Q stated, “[t]here have been no material changes from
23
     the risk factors previously disclosed in the Company’s Annual Report on Form 10-K for the year
24

25   ended December 31, 2017.”

26           155.     With respect to the Company’s internal controls, the 2Q18 10-Q stated the following, in

27   relevant part:
28
                                                         55
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 56 of 110



 1          Disclosure controls and procedures are designed to ensure information required to be
            disclosed in the reports the Company files or submits under the Securities Exchange Act
 2          of 1934 is recorded, processed, summarized and reported within the time periods specified
            in the Securities and Exchange Commission's rules and forms and such information is
 3
            accumulated and communicated to the Company's management, including its principal
 4          executive officer and principal financial officer, as appropriate, to allow for timely
            decisions regarding required disclosure. The Company's Chief Executive Officer and its
 5          Chief Financial Officer have evaluated the disclosure controls and procedures (as
            defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
 6          Company as of June 30, 2018, and have concluded they are effective at the reasonable
 7          assurance level.

 8          It should be noted any system of controls, however well designed and operated, can provide
            only reasonable, and not absolute, assurance the objectives of the system are met. In
 9          addition, the design of any control system is based in part upon certain assumptions about
            the likelihood of future events. Because of these and other inherent limitations of control
10          systems, there can be no assurance any design will succeed in achieving its stated goals
11          under all potential future conditions, regardless of how remote.

12                                                    ***

13          There were no changes in the Company's internal control over financial reporting that
            occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
14          had a material effect, or was reasonably likely to have a material effect, on the
            Company's internal control over financial reporting.
15
     (Emphasis added.)
16
            October 26, 2018 Form 10-Q
17

18          156.    On October 26, 2018, the Company filed its quarterly report on Form 10-Q with the SEC

19   for the fiscal quarter ended September 30, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed by
20   Defendants Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and
21
     Dumont attesting to the accuracy of the financial statements contained therein, the disclosure of any
22
     material changes to the Company’s internal controls, and the disclosure of any fraud committed by the
23
     Company, its officers, or its directors.
24

25          157.    Regarding risk factors, the 3Q18 10-Q stated, “[t]here have been no material changes from

26   the risk factors previously disclosed in the Company's Annual Report on Form 10-K for the year

27   ended December 31, 2017.”
28
                                                       56
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 57 of 110



 1          158.      With respect to the Company’s internal controls, the 3Q18 10-Q stated the following, in
 2   relevant part:
 3
            Disclosure controls and procedures are designed to ensure information required to be
 4          disclosed in the reports the Company files or submits under the Securities Exchange Act
            of 1934 is recorded, processed, summarized and reported within the time periods specified
 5          in the Securities and Exchange Commission's rules and forms and such information is
            accumulated and communicated to the Company's management, including its principal
 6          executive officer and principal financial officer, as appropriate, to allow for timely
 7          decisions regarding required disclosure. The Company's Chief Executive Officer and its
            Chief Financial Officer have evaluated the disclosure controls and procedures (as
 8          defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
            Company as of September 30, 2018, and have concluded they are effective at the
 9          reasonable assurance level.
10          It should be noted any system of controls, however well designed and operated, can provide
11          only reasonable, and not absolute, assurance the objectives of the system are met. In
            addition, the design of any control system is based in part upon certain assumptions about
12          the likelihood of future events. Because of these and other inherent limitations of control
            systems, there can be no assurance any design will succeed in achieving its stated goals
13          under all potential future conditions, regardless of how remote.
14                                                      ***
15          There were no changes in the Company's internal control over financial reporting that
            occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
16
            had a material effect, or was reasonably likely to have a material effect, on the
17          Company's internal control over financial reporting.

18   (Emphasis added.)

19          February 22, 2019 Form 10-K
20
            159.      On February 22, 2019, the Company filed its annual report on Form 10-K for the fiscal
21
     year ended December 31, 2018 with the SEC (the “2018 10-K”). The 2018 10-K was signed by
22
     Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman,
23
     Kramer, and Levi, and contained SOX certifications signed by Defendants Adelson and Dumont
24

25   attesting to the accuracy of the financial statements contained therein, the disclosure of any material

26   changes to the Company’s internal controls, and the disclosure of any fraud committed by the
27   Company, its officers, or its directors.
28
                                                       57
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 58 of 110



 1          160.    Like the 2015, 2016, and 2017 10-Ks, in its discussion regarding the Company’s
 2   Development Agreement with the Singapore Tourism Board, the 2018 10-K stated that Marina Bay Sands
 3
     “must comply with comprehensive internal control standards or regulations concerning advertising;
 4
     branch office operations; the location, floor plans and layout of the casino; casino operations including
 5
     casino-related financial transactions and patron disputes, issuance of credit and collection of debt,
 6

 7   relationships with and permitted payments to gaming promoters; security and surveillance; casino

 8   access by Singaporeans and non-Singaporeans; compliance functions and the prevention of money

 9   laundering; periodic standard and other reports to the CRA; and those relating to social controls
10   including the exclusion of certain persons from the casino.” (Emphasis added.)
11
            161.    Regarding certain risk factors related to the operation of the Company’s business in
12
     Singapore, the 2018 10-K again provided general, broad, and boilerplate language rather than narrowly
13
     tailored disclosures in connection to identifiable threats to the Company’s business operations such as
14

15   already realized weaknesses in its casino control measures as well as the Fraudulent Money Transfer

16   Scheme. The 2018 10-K stated that “[c]onducting business in … Singapore has certain political and

17   economic risks, which may have a material adverse effect on our business, financial condition, results of
18
     operations and cash flows.” Specifically, the 2018 10-K stated the following, in relevant part:
19
            Current … Singapore laws and regulations concerning gaming and gaming concessions
20          and licenses are, for the most part, fairly recent and there is little precedent on the
            interpretation of these laws and regulations. We believe our organizational structure and
21          operations are in compliance in all material respects with all applicable laws and
            regulations of … Singapore. These laws and regulations are complex and a court or an
22
            administrative or regulatory body may in the future render an interpretation of these laws
23          and regulations, or issue regulations, which differs from our interpretation and could have
            a material adverse effect on our financial condition, results of operations and cash flows.
24
            In addition, our activities in … Singapore are subject to administrative review and approval
25          by various government agencies.
26
     (Emphasis added.)
27

28
                                                     58
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 59 of 110



 1          162.    With respect to the Company’s controls and procedures, the 2018 10-K stated the
 2   following, in relevant part:
 3
            Disclosure controls and procedures are designed to ensure information required to be
 4          disclosed in the reports the Company files or submits under the Securities Exchange Act
            of 1934 is recorded, processed, summarized and reported within the time periods specified
 5          in the SEC's rules and forms and such information is accumulated and communicated to
            the Company's management, including its principal executive officer and principal
 6          financial officer, as appropriate, to allow for timely decisions regarding required
 7          disclosure. The Company's Chief Executive Officer and its Chief Financial Officer have
            evaluated the disclosure controls and procedures (as defined in the Securities Exchange
 8          Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the Company as of December 31, 2018,
            and have concluded they are effective at the reasonable assurance level.
 9
            It should be noted any system of controls, however well designed and operated, can provide
10          only reasonable, and not absolute, assurance the objectives of the system are met. In
11          addition, the design of any control system is based in part upon certain assumptions about
            the likelihood of future events. Because of these and other inherent limitations of control
12          systems, there can be no assurance any design will succeed in achieving its stated goals
            under all potential future conditions, regardless of how remote.
13
                                                      ***
14
            There were no changes in the Company’s internal control over financial reporting that
15          occurred during the fourth quarter covered by this Annual Report on Form 10-K that had a
            material effect, or was reasonably likely to have a material effect, on the Company’s
16
            internal control over financial reporting.
17
                                                      ***
18
            The Company's management assessed the effectiveness of the Company's internal control
19          over financial reporting as of December 31, 2018. In making this assessment, the
            Company's management used the framework set forth by the Committee of Sponsoring
20          Organizations of the Treadway Commission in "Internal Control — Integrated Framework
            (2013)."
21

22          Based on this assessment, management concluded, as of December 31, 2018, the
            Company's internal control over financial reporting is effective based on this framework.
23
     (Emphasis added.)
24
            April 3, 2019 Proxy Statement
25

26          163.    On April 3, 2019, the Company filed a Schedule 14A with the SEC (the “2019 Proxy

27   Statement”). Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson,
28
                                                      59
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 60 of 110



 1   Koppelman, Kramer, and Levi solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the
 2   Exchange Act, which contained material misstatements and omissions. 3
 3
            164.    With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated, “[w]e
 4
     have a Code of Business Conduct and Ethics, updated effective January 1, 2019, that applies to all of the
 5
     Company’s directors, officers (including the principal executive officer, principal financial officer and
 6

 7   principal accounting officer), employees and agents.” Additionally, the 2019 Proxy Statement further

 8   provided, “[t]he Code of Business Conduct and Ethics establishes policies and procedures the Board

 9   believes promote the highest standards of integrity, compliance with the law and personal accountability.
10   The Company’s Code of Business Conduct and Ethics is provided to all new directors, officers and
11
     employees.”
12
            165.    With respect to the Reporting Policy, the 2019 Proxy Statement stated, “[w]e have adopted
13
     a Reporting and Non-Retaliation Policy to facilitate and encourage the reporting of any misconduct at
14

15   the Company, including violations or potential violations of our Code of Business Conduct and Ethics,

16   and to ensure those reporting such misconduct will not be subject to harassment, intimidation or other

17   retaliatory action. The Reporting and Non-Retaliation Policy is provided to all new directors, officers and
18
     employees.”
19
            166.    The 2019 Proxy Statement also called for shareholder approval of, among other things, the
20
     amendment and restatement of the 2004 Equity Award Plan (the “2004 Equity Award Plan”), which
21
     would, inter alia, extend the 2004 Equity Award Plan for another five years and authorize the Company
22

23   to add an additional 10 million shares of Company stock to be issued to the Company’s officers and

24

25

26
     3
      Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based
     solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
27   of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
     disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
28   scienter, or recklessness with regard to these allegations and related claims.
                                                      60
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 61 of 110



 1   directors in connection with performance-based awards (the “2004 Equity Plan Proposal” and, together
 2   with the Performance Goal Proposal the “Proposals”).
 3
            167.    The 2019 Proxy Statement was false and misleading because, despite assertions to the
 4
     contrary, the Company’s Code of Ethics and other governance policies were not followed, as evidenced
 5
     by the numerous false and misleading statements alleged herein, and the Individual Defendants’ failures
 6

 7   to report violations of the Code of Ethics.

 8          168.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the Company failed

 9   to design, implement, and maintain effective casino control measures, specifically related to the transfer
10   of patron funds and, as a result, LVSC’s casino control measures related to the transfer of patron funds
11
     in its Marina Bay Sands casino located in Singapore contained material weaknesses and deficiencies in
12
     breach of the Development Agreement; (2) as a result, LVSC’s Marina Bay Sands casino located in
13
     Singapore faced an increased risk of the Fraudulent Fund Transfer Scheme; (3) the Fraudulent Fund
14

15   Transfer Scheme; (4) consequently, the Company was subject to an elevated threat of both investigation

16   and legal action in connection to the Fraudulent Fund Transfer Scheme and also faced heightened

17   regulatory scrutiny and oversight including in Singapore and the United States; and (5) the Company
18
     failed to maintain disclosure controls and internal controls. As a result of the foregoing, the Company’s
19
     public statements were materially false and misleading at all relevant times.
20
            169.    As a result of the material misstatements and omissions contained in the 2019 Proxy
21
     Statement, Company shareholders approved the 2004 Equity Plan Proposal.
22

23          April 19, 2019 Form 10-Q

24          170.    On April 19, 2019, the Company filed its quarterly report on Form 10-Q with the SEC for
25   the fiscal quarter ended March 31, 2019 (the “1Q19 10-Q”). The 1Q19 10-Q was signed by Defendants
26
     Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
27
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
28
                                                      61
                               Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 62 of 110



 1   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
 2   its officers, or its directors.
 3
             171.     Regarding risk factors, the 1Q19 10-Q stated, “[t]here have been no material changes from
 4
     the risk factors previously disclosed in the Company's Annual Report on Form 10-K for the year
 5
     ended December 31, 2018.”
 6

 7           172.     With respect to the Company’s internal controls, the 1Q19 10-Q stated the following, in

 8   relevant part:

 9           Disclosure controls and procedures are designed to ensure information required to be
             disclosed in the reports the Company files or submits under the Securities Exchange Act
10           of 1934 is recorded, processed, summarized and reported within the time periods specified
11           in the Securities and Exchange Commission's rules and forms and such information is
             accumulated and communicated to the Company's management, including its principal
12           executive officer and principal financial officer, as appropriate, to allow for timely
             decisions regarding required disclosure. The Company's Chief Executive Officer and its
13           Chief Financial Officer have evaluated the disclosure controls and procedures (as
             defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
14           Company as of March 31, 2019, and have concluded they are effective at the reasonable
15           assurance level.

16           It should be noted any system of controls, however well designed and operated, can provide
             only reasonable, and not absolute, assurance the objectives of the system are met. In
17           addition, the design of any control system is based in part upon certain assumptions about
             the likelihood of future events. Because of these and other inherent limitations of control
18
             systems, there can be no assurance any design will succeed in achieving its stated goals
19           under all potential future conditions, regardless of how remote.

20                                                      ***

21           There were no changes in the Company's internal control over financial reporting that
             occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
22           had a material effect, or were reasonably likely to have a material effect, on the
             Company's internal control over financial reporting.
23

24   (Emphasis added.)

25           July 24, 2019 Form 10-Q

26           173.     On July 24, 2019, the Company filed its quarterly report on Form 10-Q with the SEC for
27   the fiscal quarter ended June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q was signed by Defendants
28
                                                         62
                                  Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 63 of 110



 1   Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
 2   attesting to the accuracy of the financial statements contained therein, the disclosure of any material
 3
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
 4
     its officers, or its directors.
 5
             174.     Regarding risk factors, the 2Q19 10-Q stated, “[t]here have been no material changes from
 6

 7   the risk factors previously disclosed in the Company's Annual Report on Form 10-K for the year

 8   ended December 31, 2018.”

 9           175.     With respect to the Company’s internal controls, the 2Q19 10-Q stated the following, in
10   relevant part:
11
             Disclosure controls and procedures are designed to ensure information required to be
12           disclosed in the reports the Company files or submits under the Securities Exchange Act
             of 1934 is recorded, processed, summarized and reported within the time periods specified
13           in the Securities and Exchange Commission's rules and forms and such information is
             accumulated and communicated to the Company's management, including its principal
14           executive officer and principal financial officer, as appropriate, to allow for timely
15           decisions regarding required disclosure. The Company's Chief Executive Officer and its
             Chief Financial Officer have evaluated the disclosure controls and procedures (as
16           defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
             Company as of June 30, 2019, and have concluded they are effective at the reasonable
17           assurance level.
18
             It should be noted any system of controls, however well designed and operated, can provide
19           only reasonable, and not absolute, assurance the objectives of the system are met. In
             addition, the design of any control system is based in part upon certain assumptions about
20           the likelihood of future events. Because of these and other inherent limitations of control
             systems, there can be no assurance any design will succeed in achieving its stated goals
21           under all potential future conditions, regardless of how remote.
22                                                      ***
23           There were no changes in the Company's internal control over financial reporting that
24           occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
             had a material effect, or were reasonably likely to have a material effect, on the
25           Company's internal control over financial reporting.

26   (Emphasis added.)
27

28
                                                         63
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 64 of 110



 1          October 25, 2019 Form 10-Q
 2          176.      On October 25, 2019, the Company filed its quarterly report on Form 10-Q with the SEC
 3
     for the fiscal quarter ended September 30, 2019 (the “3Q19 10-Q”). The 3Q19 10-Q was signed by
 4
     Defendants Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and
 5
     Dumont attesting to the accuracy of the financial statements contained therein, the disclosure of any
 6

 7   material changes to the Company’s internal controls, and the disclosure of any fraud committed by the

 8   Company, its officers, or its directors.

 9          177.      Regarding risk factors, the 3Q19 10-Q stated, “[t]here have been no material changes from
10   the risk factors previously disclosed in the Company's Annual Report on Form 10-K for the year
11
     ended December 31, 2018.”
12
            178.      With respect to the Company’s internal controls, the 3Q19 10-Q stated the following, in
13
     relevant part:
14

15          Disclosure controls and procedures are designed to ensure information required to be
            disclosed in the reports the Company files or submits under the Securities Exchange Act
16          of 1934 is recorded, processed, summarized and reported within the time periods specified
            in the Securities and Exchange Commission’s rules and forms and such information is
17          accumulated and communicated to the Company’s management, including its principal
            executive officer and principal financial officer, as appropriate, to allow for timely
18
            decisions regarding required disclosure. The Company’s Chief Executive Officer and its
19          Chief Financial Officer have evaluated the disclosure controls and procedures (as
            defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
20          Company as of September 30, 2019, and have concluded they are effective at the
            reasonable assurance level.
21
            It should be noted any system of controls, however well designed and operated, can provide
22
            only reasonable, and not absolute, assurance the objectives of the system are met. In
23          addition, the design of any control system is based in part upon certain assumptions about
            the likelihood of future events. Because of these and other inherent limitations of control
24          systems, there can be no assurance any design will succeed in achieving its stated goals
            under all potential future conditions, regardless of how remote.
25
                                                        ***
26
            There were no changes in the Company's internal control over financial reporting that
27          occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
28
                                                       64
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 65 of 110



 1          had a material effect, or were reasonably likely to have a material effect, on the
            Company's internal control over financial reporting.
 2
     (Emphasis added.)
 3

 4          February 7, 2020 Form 10-K

 5          179.    On February 7, 2020, the Company filed its annual report on Form 10-K for the fiscal
 6   year ended December 31, 2019 with the SEC (the “2019 10-K”). The 2019 10-K was signed by
 7
     Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman,
 8
     Kramer, and Levi, and contained SOX certifications signed by Defendants Adelson and Dumont
 9
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
10

11   changes to the Company’s internal controls, and the disclosure of any fraud committed by the

12   Company, its officers, or its directors.

13          180.    As in previous 10-K filings with the SEC described above, the 2019 10-K’s discussion
14   regarding the Company’s Development Agreement with the Singapore Tourism Board, provided that
15
     Marina Bay Sands “must comply with comprehensive internal control standards or regulations
16
     concerning advertising; branch office operations; the location, floor plans and layout of the casino;
17
     casino operations including casino-related financial transactions and patron disputes, issuance of
18

19   credit and collection of debt, relationships with and permitted payments to gaming promoters; security

20   and surveillance; casino access by Singaporeans and non-Singaporeans; compliance functions and the

21   prevention of money laundering; periodic standard and other reports to the CRA; and those relating to
22
     social controls including the exclusion of certain persons from the casino.” (Emphasis added.)
23
            181.    Regarding certain risk factors related to the operation of the Company’s business in
24
     Singapore, the 2019 10-K again provided general, broad, and boilerplate language rather than narrowly
25
     tailored disclosures in connection to identifiable threats to the Company’s business operations such as
26

27   already realized weaknesses in its casino control measures as well as the Fraudulent Money Transfer

28   Scheme. The 2019 10-K stated that “[c]onducting business in … Singapore has certain political and
                                                     65
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 66 of 110



 1   economic risks, which may have a material adverse effect on our business, financial condition, results of
 2   operations and cash flows.” Specifically, the 2019 10-K stated the following, in relevant part:
 3
            Current … Singapore laws and regulations concerning gaming and gaming concessions
 4          and licenses are, for the most part, fairly recent and there is little precedent on the
            interpretation of these laws and regulations. We believe our organizational structure and
 5          operations are in compliance in all material respects with all applicable laws and
            regulations of … Singapore. These laws and regulations are complex and a court or an
 6          administrative or regulatory body may in the future render an interpretation of these laws
 7          and regulations, or issue regulations, which differs from our interpretation and could have
            a material adverse effect on our financial condition, results of operations and cash flows.
 8
            In addition, our activities in … Singapore are subject to administrative review and approval
 9          by various government agencies.
10   (Emphasis added.)
11
            182.    With respect to the Company’s legal proceedings, the 2019 10-K stated that, “[t]he
12
     Company is involved in other litigation in addition to” litigation with Asian American Entertainment
13
     Corporation, Limited, “arising in the normal course of business.” The 2019 10-K further stated that,
14

15   “[m]anagement has made certain estimates for potential litigation costs based upon consultation with

16   legal counsel” and that although “[a]ctual results could differ from these estimates,” the Company’s

17   management judged that “such litigation and claims will not have a material effect on the Company’s
18
     financial condition, results of operations and cash flows.” However, the 2019 10-K noticeably did not
19
     disclose the Xi Lawsuit, or the threat that lawsuit posed to LVSC’s business operations, stature, and
20
     economic circumstances, or investigations that could, and, in fact, did arise from the Xi Lawsuit in
21
     connection to LVSC’s defective casino control measures and the Company’s multi-million dollar
22

23   settlement of the Xi Lawsuit.

24          183.    With respect to the Company’s controls and procedures, the 2019 10-K stated the
25   following, in relevant part:
26
            Disclosure controls and procedures are designed to ensure information required to be
27          disclosed in the reports the Company files or submits under the Securities Exchange Act
            of 1934 is recorded, processed, summarized and reported within the time periods specified
28          in the SEC's rules and forms and such information is accumulated and communicated to
                                                      66
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 67 of 110



 1          the Company's management, including its principal executive officer and principal
            financial officer, as appropriate, to allow for timely decisions regarding required
 2          disclosure. The Company's Chief Executive Officer and its Chief Financial Officer have
            evaluated the disclosure controls and procedures (as defined in the Securities Exchange
 3
            Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the Company as of December 31, 2019,
 4          and have concluded they are effective at the reasonable assurance level.

 5          It should be noted any system of controls, however well designed and operated, can provide
            only reasonable, and not absolute, assurance the objectives of the system are met. In
 6          addition, the design of any control system is based in part upon certain assumptions about
 7          the likelihood of future events. Because of these and other inherent limitations of control
            systems, there can be no assurance any design will succeed in achieving its stated goals
 8          under all potential future conditions, regardless of how remote.

 9                                                    ***

10          There were no changes in the Company’s internal control over financial reporting that
            occurred during the fourth quarter covered by this Annual Report on Form 10-K that had a
11          material effect, or was reasonably likely to have a material effect, on the Company’s
            internal control over financial reporting.
12
                                                      ***
13

14          The Company's management assessed the effectiveness of the Company's internal control
            over financial reporting as of December 31, 2019. In making this assessment, the
15          Company's management used the framework set forth by the Committee of Sponsoring
            Organizations of the Treadway Commission in "Internal Control — Integrated Framework
16          (2013)."
17          Based on this assessment, management concluded, as of December 31, 2019, the
18          Company's internal control over financial reporting is effective based on this framework.

19   (Emphasis added.)

20          April 1, 2020 Proxy Statement
21
            184.   On April 1, 2020, the Company filed the 2020 Proxy Statement. Defendants Adelson,
22
     Dumont, Goldstein, Chafetz, Chau, Forman, Jamieson, Koppelman, Kramer, and Levi solicited the
23
     2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material
24
     misstatements and omissions. 4
25

26

27   4
      Plaintiff’s allegations with respect to the misleading statements in the 2020 Proxy Statement are based
     solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
28   of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
                                                     67
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 68 of 110



 1          185.    With respect to the Company’s Code of Ethics, the 2020 Proxy Statement stated, “[w]e
 2   have a Code of Business Conduct and Ethics that applies to all of the Company’s directors, officers
 3
     (including the principal executive officer, principal financial officer and principal accounting officer),
 4
     employees and agents.” Additionally, the 2020 Proxy Statement further provided, “[t]he Code of
 5
     Business Conduct and Ethics establishes policies and procedures the Board believes promote the highest
 6

 7   standards of integrity, compliance with the law and personal accountability. The Company’s Code of

 8   Business Conduct and Ethics is provided to all new directors, officers and employees.”

 9          186.    With respect to the Reporting Policy, the 2020 Proxy Statement stated, “[w]e have adopted
10   a Reporting and Non-Retaliation Policy to facilitate and encourage the reporting of any misconduct at
11
     the Company, including violations or potential violations of our Code of Business Conduct and Ethics,
12
     and to ensure those reporting such misconduct will not be subject to harassment, intimidation or other
13
     retaliatory action. The Reporting and Non-Retaliation Policy is provided to all new directors, officers and
14

15   employees.”

16          187.    The 2020 Proxy Statement also called for shareholder approval of, among other things, the

17   election of 11 directors to the Board.
18
            188.    The 2020 Proxy Statement was false and misleading because, despite assertions to the
19
     contrary, the Company’s Code of Ethics and other governance policies were not followed, as evidenced
20
     by the numerous false and misleading statements alleged herein, and the Individual Defendants’ failures
21
     to report violations of the Code of Ethics.
22

23          189.    The 2020 Proxy Statement also failed to disclose, inter alia, that: (1) the Company failed

24   to design, implement, and maintain effective casino control measures, specifically related to the transfer
25   of patron funds and, as a result, LVSC’s casino control measures related to the transfer of patron funds
26

27
     disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
28   scienter, or recklessness with regard to these allegations and related claims.
                                                      68
                               Verified Amended Shareholder Derivative Complaint
            Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 69 of 110



 1   in its Marina Bay Sands casino located in Singapore contained material weaknesses and deficiencies in
 2   breach of the Development Agreement; (2) as a result, LVSC’s Marina Bay Sands casino located in
 3
     Singapore faced an increased risk of the Fraudulent Fund Transfer Scheme; (3) the Fraudulent Fund
 4
     Transfer Scheme; (4) consequently, the Company was subject to an elevated threat of both investigation
 5
     and legal action in connection to the Fraudulent Fund Transfer Scheme and also faced heightened
 6

 7   regulatory scrutiny and oversight including in Singapore and the United States; and (5) the Company

 8   failed to maintain disclosure controls and internal controls. As a result of the foregoing, the Company’s

 9   public statements were materially false and misleading at all relevant times.
10           190.     As a result of the material misstatements and omissions contained in the 2020 Proxy
11
     Statement, Company shareholders elected Defendants Adelson, Dumont, Goldstein, Chafetz, Chau,
12
     Forman, Jamieson, Koppelman, Kramer, and Levi to the Board, which allowed them to continue
13
     breaching their fiduciary duties to the Company.
14

15           April 24, 2020 Form 10-Q

16           191.     On April 24, 2020, the Company filed its quarterly report on Form 10-Q with the SEC for

17   the fiscal quarter ended March 31, 2020 (the “1Q20 10-Q”). The 1Q20 10-Q was signed by Defendants
18
     Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
19
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
20
     changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,
21
     its officers, or its directors.
22

23   192.    Regarding risk factors, the 1Q20 10-Q stated, “[i]n addition to the risk factors previously

24   disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2019, the
25   following risk factor was identified: The COVID-19 Pandemic has adversely affected the number of
26
     visitors to our facilities and disrupted our operations, resulting in lower revenues and cash flows. This
27

28
                                                         69
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 70 of 110



 1   adverse impact is anticipated to continue until the global COVID-19 Pandemic is contained.”
 2   (Emphasis in original.)
 3
            193.      With respect to the Company’s legal proceedings, the 1Q20 10-Q stated that, “[t]he
 4
     Company is involved in other litigation in addition to” litigation with Asian American Entertainment
 5
     Corporation, Limited, “arising in the normal course of business.” The 1Q20 10-Q further stated that,
 6

 7   “[m]anagement has made certain estimates for potential litigation costs based upon consultation with

 8   legal counsel” and that although “[a]ctual results could differ from these estimates,” the Company’s

 9   management judged that “such litigation and claims will not have a material effect on the Company’s
10   financial condition, results of operations and cash flows.” However, the 1Q20 10-Q noticeably did not
11
     disclose the lawsuit that Xi had filed against LVSC, or the threat that lawsuit posed to LVSC’s business
12
     operations, stature, and economic circumstances, or investigations that could, and, in fact, did arise from
13
     the Xi Lawsuit in connection to LVSC’s defective casino control measures and the Company’s multi-
14

15   million dollar settlement of that lawsuit.

16          194.      With respect to the Company’s internal controls, the 1Q20 10-Q stated the following, in

17   relevant part:
18
            Disclosure controls and procedures are designed to ensure information required to be
19          disclosed in the reports the Company files or submits under the Securities Exchange Act
            of 1934 is recorded, processed, summarized and reported within the time periods specified
20          in the Securities and Exchange Commission’s rules and forms and such information is
            accumulated and communicated to the Company’s management, including its principal
21          executive officer and principal financial officer, as appropriate, to allow for timely
            decisions regarding required disclosure. The Company’s Chief Executive Officer and its
22
            Chief Financial Officer have evaluated the disclosure controls and procedures (as
23          defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
            Company as of March 31, 2020, and have concluded they are effective at the reasonable
24          assurance level.
25          It should be noted any system of controls, however well designed and operated, can provide
            only reasonable, and not absolute, assurance the objectives of the system are met. In
26
            addition, the design of any control system is based in part upon certain assumptions about
27          the likelihood of future events. Because of these and other inherent limitations of control
            systems, there can be no assurance any design will succeed in achieving its stated goals
28          under all potential future conditions, regardless of how remote.
                                                       70
                                Verified Amended Shareholder Derivative Complaint
           Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 71 of 110



 1                                                       ***

 2           There were no changes in the Company's internal control over financial reporting that
             occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
 3           had a material effect, or were reasonably likely to have a material effect, on the
             Company's internal control over financial reporting.
 4

 5   (Emphasis added.)

 6           July 24, 2020 Form 10-Q
 7           195.     On July 24, 2020, the Company filed its quarterly report on Form 10-Q with the SEC for
 8
     the fiscal quarter ended June 30, 2020 (the “2Q20 10-Q”). The 2Q20 10-Q was signed by Defendants
 9
     Adelson and Dumont, and contained SOX certifications signed by Defendants Adelson and Dumont
10
     attesting to the accuracy of the financial statements contained therein, the disclosure of any material
11

12   changes to the Company’s internal controls, and the disclosure of any fraud committed by the Company,

13   its officers, or its directors.

14           196.     Regarding risk factors, the 2Q20 10-Q stated, “[i]n addition to the risk factors previously
15   disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2019, the
16
     following risk factor was identified: The COVID-19 Pandemic has adversely affected the number of
17
     visitors to our facilities and disrupted our operations, resulting in lower revenues and cash flows. This
18
     adverse impact is anticipated to continue until the global COVID-19 Pandemic is contained.”
19

20   (Emphasis in original.)

21           197.     With respect to the Company’s internal controls, the 2Q20 10-Q stated the following, in

22   relevant part:
23
             Disclosure controls and procedures are designed to ensure information required to be
24           disclosed in the reports the Company files or submits under the Securities Exchange Act
             of 1934 is recorded, processed, summarized and reported within the time periods specified
25           in the Securities and Exchange Commission’s rules and forms and such information is
             accumulated and communicated to the Company’s management, including its principal
26           executive officer and principal financial officer, as appropriate, to allow for timely
             decisions regarding required disclosure. The Company’s Chief Executive Officer and its
27
             Chief Financial Officer have evaluated the disclosure controls and procedures (as
28           defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) of the
                                                         71
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 72 of 110



 1          Company as of June 30, 2020, and have concluded they are effective at the reasonable
            assurance level.
 2
            It should be noted any system of controls, however well designed and operated, can provide
 3
            only reasonable, and not absolute, assurance the objectives of the system are met. In
 4          addition, the design of any control system is based in part upon certain assumptions about
            the likelihood of future events. Because of these and other inherent limitations of control
 5          systems, there can be no assurance any design will succeed in achieving its stated goals
            under all potential future conditions, regardless of how remote.
 6
                                                        ***
 7
            There were no changes in the Company's internal control over financial reporting that
 8
            occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q that
 9          had a material effect, or were reasonably likely to have a material effect, on the
            Company's internal control over financial reporting.
10
     (Emphasis added.)
11
            198.    The statements referenced in in ¶¶ 113–142, 150–162, 170–183, and 191–197 herein were
12

13   materially false and misleading and failed to disclose material facts necessary to make the statements

14   made not false and misleading. Specifically, the Individual Defendants failed to disclose, inter alia, that:
15   (1) the Company failed to design, implement, and maintain effective casino control measures, specifically
16
     related to the transfer of patron funds and, as a result, LVSC’s casino control measures related to the
17
     transfer of patron funds in its Marina Bay Sands casino located in Singapore contained material
18
     weaknesses and deficiencies in breach of the Development Agreement; (2) as a result, LVSC’s Marina
19

20   Bay Sands casino located in Singapore faced an increased risk of the Fraudulent Fund Transfer Scheme;

21   (3) the Fraudulent Fund Transfer Scheme; (4) consequently, the Company was subject to an elevated

22   threat of both investigation and legal action in connection to the Fraudulent Fund Transfer Scheme and
23   also faced heightened regulatory scrutiny and oversight including in Singapore and the United States;
24
     and (5) the Company failed to maintain disclosure controls and internal controls. As a result of the
25
     foregoing, the Company’s public statements were materially false and misleading at all relevant times.
26

27

28
                                                      72
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 73 of 110



 1          The Truth Emerges
 2          199.    On July 19, 2020, Bloomberg News published an article titled “Sheldon Adelson’s
 3   Singapore Casino Ends Suit With $6.5 Million Payment,” which revealed that the Company had agreed
 4
     to settle a lawsuit brought by a former patron, Xi, that had alleged that the Company’s casino in Singapore
 5
     illegally transferred S$9.1 million (the equivalent of approximately $6.5 million) to other patrons in 2015
 6
     without his approval. Further, the article stated that “[t]he Singapore Police force also investigated [the
 7

 8   patron’s] complaint” and that “[t]he out-of-court settlement in June ends a dispute that helped trigger

 9   probes of the Singapore casino by local authorities.” Moreover, Bloomberg News reported that the “U.S.

10   Department of Justice is also scrutinizing whether anti-money laundering procedures had been breached
11
     in the way the Singapore casino handles high rollers” and that the “Justice Department in January issued
12
     a grand jury subpoena to a former compliance chief of Marina Bay Sands, seeking an interview or
13
     documents on ‘money laundering facilitation’ and any abuse of internal financial controls[.]”
14
            200.    On this news, the price of the Company’s stock dropped from $48.69 per share at the close
15

16   of trading on July 17, 2020, the prior trading day, to $47.28 per share at the close of trading on July 20,

17   2020, representing a loss in value of nearly 2.9%, or $1.41 per share.
18          201.    Roughly two months later, on September 16, 2020, Bloomberg News reported that the
19
     Company “hired a law firm to conduct a new investigation into employee transfers of more than $1 billion
20
     in gamblers’ money to third parties” after “Singapore police began a probe of third-party transfers at
21
     Marina Bay Sands Ltd.” Bloomberg News noted that “the review … adds to scrutiny of the casino by the
22

23   U.S. Department of Justice and Singapore authorities after a patron sued the firm last year alleging that

24   S$9.1 million ($6.7 million) of his money was transferred to other gamblers without his knowledge.

25   Further, the Bloomberg News article cited Singapore’s CRA which commented that “‘there were
26   weaknesses in [the Company’s] casino control measures pertaining to fund transfers’[.]”
27

28
                                                      73
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 74 of 110



 1          202.    The Bloomberg News article further stated that the “U.S. Attorney’s Office … interviewed
 2   a former compliance chief of Marina Bay Sands in July as part of the justice department’s probe into
 3
     whether anti-money laundering procedures had been breached in handling high rollers[.]” The article
 4
     continued that “[w]hile the junkets are generally more strictly controlled in Singapore, an earlier probe by
 5
     [the Company] and the Hogan Lovells law firm found instances of employees not complying with proper
 6

 7   standards by filling in payment details on pre-signed or photo-copied authorization forms” and further

 8   stated that the investigation “also uncovered cases in which original documents were destroyed.”

 9   Specifically, Bloomberg News reported that “[d]uring the Hogan Lovells review covering 2013-2017,
10   more than 3,000 letters of authorization were used to endorse transfers of funds from patrons to third
11
     parties worth about S$1.4 billion” and that the Company “called on Hogan Lovells’ team … after
12
     [Singapore’s] Casino Regulatory Authority started its probe following the 2019 lawsuit from patron Wang
13
     Xi.” The article further stated that “[o]f the transactions scrutinized in the Hogan Lovells review, letters
14

15   authorizing transfers worth S$365 million from multiple patrons bore signatures that appeared to be

16   similar, facilitating numerous transfers” that “[o]ne group of employees was involved in S$763 million in

17   transfers” and that “concentration in just a handful of staff failed to draw the requisite attention[.]”
18
            203.    Bloomberg News further conveyed Singapore’s CRA statement stating, “[t]he regulator
19
     ‘takes a serious view of such matters and had directed [the Company] to strengthen its control measures,
20
     which [the Company] has since undertaken’” and that Singapore’s CRA “‘will continue to exercise close
21
     oversight to ensure that [the Company’s] measures are effective.’”
22

23          204.    Lastly, regarding the Company’s statement relating to the “handling of client transfers,”

24   Bloomberg News mentioned that the Company “thoroughly reviewed the matter and concluded that no
25   patron funds were transferred in a manner that was contrary to the client’s intent” and that the Company
26
     “‘continues to work closely with its regulators to monitor [the Company’s] compliance with all legal
27
     obligations[.]’” The Bloomberg News article stated that the Company “told the regulator that it had
28
                                                       74
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 75 of 110



 1   strengthened its control process in April 2018 to ensure that gamblers authorize each fund transfer, and
 2   that the requests are approved by the casino’s compliance department” and that “[e]mployees also receive
 3
     training to spot and report suspicious behavior and any unlicensed junket-related activities.”
 4
            205.    On this news, the price of the Company’s stock dropped from $51.85 per share at the close
 5
     of trading on September 15, 2020, to $49.67 per share at the close of trading on September 16, 2020,
 6

 7   representing a loss in value of roughly 4.2%, or $2.18 per share, on heavy trading volume.

 8          Repurchases During the Relevant Period

 9          206.    During the period in which the Company made false and or misleading statements and
10   omissions, the Individual Defendants caused the Company to initiate repurchases of its common stock
11
     that substantially damaged the Company, which overpaid an aggregate amount of nearly $357.6 million
12
     for repurchases of its own stock during the Relevant Period.
13
            207.    According to the 1Q17 10-Q, during February 2017, the Individual Defendants caused the
14

15   Company to repurchase 994,182 shares of its own common stock at an average price per share of

16   approximately $52.80, for a total cost to the Company of approximately $52.5 million.

17          208.    Due to the artificial inflation of the Company’s stock price caused by misrepresentations
18
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $3.13
19
     more than the actual worth of each share during February 2017. Thus, the total over payment by the
20
     Company for repurchases of its own stock within the Relevant Period during February 2017 was over $3.1
21
     million.
22

23          209.    According to the 1Q17 10-Q, during March 2017, the Individual Defendants caused the

24   Company to repurchase 1,729,300 shares of its own common stock at an average price per share of
25   approximately $56.37, for a total cost to the Company of approximately $97.5 million.
26
            210.    Due to the artificial inflation of the Company’s stock price caused by misrepresentations
27
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $6.70
28
                                                      75
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 76 of 110



 1   more than the actual worth of each share during March 2017. Thus, the total over payment by the Company
 2   for repurchases of its own stock within the Relevant Period during March 2017 was approximately $11.6
 3
     million.
 4
            211.   According to the 2Q17 10-Q, during May 2017, the Individual Defendants caused the
 5
     Company to repurchase 436,100 shares of its own common stock at an average price per share of
 6

 7   approximately $57.30, for a total cost to the Company of nearly $25.0 million.

 8          212.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 9   made by and/or caused to be made by the Individual Defendants, the Company paid on average $7.63
10   more than the actual worth of each share during May 2017. Thus, the total over payment by the Company
11
     for repurchases of its own stock within the Relevant Period during May 2017 was approximately $3.3
12
     million.
13
            213.   According to the 2Q17 10-Q, during June 2017, the Individual Defendants caused the
14

15   Company to repurchase 774,155 shares of its own common stock at an average price per share of

16   approximately $64.60, for a total cost to the Company of approximately $50.0 million.

17          214.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations
18
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $14.93
19
     more than the actual worth of each share during June 2017. Thus, the total over payment by the Company
20
     for repurchases of its own stock within the Relevant Period during June 2017 was approximately $11.6
21
     million.
22

23          215.   According to the 3Q17 10-Q, during September 2017, the Individual Defendants caused

24   the Company to repurchase 1,173,500 shares of its own common stock at an average price per share of
25   approximately $63.90, for a total cost to the Company of nearly $75.0 million.
26
            216.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations
27
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $14.23
28
                                                     76
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 77 of 110



 1   more than the actual worth of each share during September 2017. Thus, the total over payment by the
 2   Company for repurchases of its own stock within the Relevant Period during September 2017 was nearly
 3
     $16.7 million.
 4
            217.      According to the 2017 10-K, during November 2017, the Individual Defendants caused the
 5
     Company to repurchase 583,100 shares of its own common stock at an average price per share of
 6

 7   approximately $68.58, for a total cost to the Company of nearly $40.0 million.

 8          218.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 9   made by and/or caused to be made by the Individual Defendants, the Company paid on average $18.91
10   more than the actual worth of each share during November 2017. Thus, the total over payment by the
11
     Company for repurchases of its own stock within the Relevant Period during November 2017 was
12
     approximately $11.0 million.
13
            219.      According to the 2017 10-K, during December 2017, the Individual Defendants caused the
14

15   Company to repurchase 503,800 shares of its own common stock at an average price per share of

16   approximately $69.45, for a total cost to the Company of nearly $35.0 million.

17          220.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations
18
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $19.78
19
     more than the actual worth of each share during December 2017. Thus, the total over payment by the
20
     Company for repurchases of its own stock within the Relevant Period during December 2017 was nearly
21
     $10.0 million.
22

23          221.      According to the 1Q18 10-Q, during February 2018, the Individual Defendants caused the

24   Company to repurchase 1,048,200 shares of its own common stock at an average price per share of
25   approximately $71.54, for a total cost to the Company of nearly $75.0 million.
26
            222.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations
27
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $21.87
28
                                                       77
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 78 of 110



 1   more than the actual worth of each share during February 2018. Thus, the total over payment by the
 2   Company for repurchases of its own stock within the Relevant Period during February 2018 was over
 3
     $22.9 million.
 4
            223.      According to the 2Q18 10-Q, during June 2018, the Individual Defendants caused the
 5
     Company to repurchase 1,253,600 shares of its own common stock at an average price per share of
 6

 7   approximately $79.76, for a total cost to the Company of nearly $100.0 million.

 8          224.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 9   made by and/or caused to be made by the Individual Defendants, the Company paid on average $30.09
10   more than the actual worth of each share during June 2018. Thus, the total over payment by the Company
11
     for repurchases of its own stock within the Relevant Period during June 2018 was over $37.7 million.
12
            225.      According to the 3Q18 10-Q, during August 2018, the Individual Defendants caused the
13
     Company to repurchase 2,646,290 shares of its own common stock at an average price per share of
14

15   approximately $68.01, for a total cost to the Company of nearly $180.0 million.

16          226.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

17   made by and/or caused to be made by the Individual Defendants, the Company paid on average $18.34
18
     more than the actual worth of each share during August 2018. Thus, the total over payment by the
19
     Company for repurchases of its own stock within the Relevant Period during August 2018 was over $48.5
20
     million.
21
            227.      According to the 3Q18 10-Q, during September 2018, the Individual Defendants caused
22

23   the Company to repurchase 1,955,474 shares of its own common stock at an average price per share of

24   approximately $61.34, for a total cost to the Company of over $119.9 million.
25          228.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations
26
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $11.67
27
     more than the actual worth of each share during September 2018. Thus, the total over payment by the
28
                                                       78
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 79 of 110



 1   Company for repurchases of its own stock within the Relevant Period during September 2018 was over
 2   $22.8 million.
 3
            229.      According to the 2018 10-K, during October 2018, the Individual Defendants caused the
 4
     Company to repurchase 1,567,151 shares of its own common stock at an average price per share of
 5
     approximately $51.05, for a total cost to the Company of over $80.0 million.
 6

 7          230.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 8   made by and/or caused to be made by the Individual Defendants, the Company paid on average $1.38

 9   more than the actual worth of each share during October 2018. Thus, the total over payment by the
10   Company for repurchases of its own stock within the Relevant Period during October 2018 was
11
     approximately $2.2 million.
12
            231.      According to the 2018 10-K, during November 2018, the Individual Defendants caused the
13
     Company to repurchase 4,616,700 shares of its own common stock at an average price per share of
14

15   approximately $53.07, for a total cost to the Company of over $245.0 million.

16          232.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

17   made by and/or caused to be made by the Individual Defendants, the Company paid on average $3.40
18
     more than the actual worth of each share during November 2018. Thus, the total over payment by the
19
     Company for repurchases of its own stock within the Relevant Period during November 2018 was
20
     approximately $15.7 million.
21
            233.      According to the 2018 10-K, during December 2018, the Individual Defendants caused the
22

23   Company to repurchase 1,910,712 shares of its own common stock at an average price per share of

24   approximately $54.95, for a total cost to the Company of nearly $105.0 million.
25          234.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations
26
     made by and/or caused to be made by the Individual Defendants, the Company paid on average $5.28
27
     more than the actual worth of each share during December 2018. Thus, the total over payment by the
28
                                                       79
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 80 of 110



 1   Company for repurchases of its own stock within the Relevant Period during December 2018 was
 2   approximately $10.1 million.
 3
            235.   According to the 1Q19 10-Q, during February 2019, the Individual Defendants caused the
 4
     Company to repurchase 2,041,647 shares of its own common stock at an average price per share of
 5
     approximately $61.22, for a total cost to the Company of nearly $125.0 million.
 6

 7          236.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 8   made by and/or caused to be made by the Individual Defendants, the Company paid on average $11.55

 9   more than the actual worth of each share during February 2019. Thus, the total over payment by the
10   Company for repurchases of its own stock within the Relevant Period during February 2019 was
11
     approximately $23.6 million.
12
            237.   According to the 1Q19 10-Q, during March 2019, the Individual Defendants caused the
13
     Company to repurchase 818,317 shares of its own common stock at an average price per share of
14

15   approximately $59.98, for a total cost to the Company of approximately $49.1 million.

16          238.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations

17   made by and/or caused to be made by the Individual Defendants, the Company paid on average $10.31
18
     more than the actual worth of each share during March 2019. Thus, the total over payment by the Company
19
     for repurchases of its own stock within the Relevant Period during March 2019 was over $8.4 million.
20
            239.   According to the 2Q19 10-Q, during May 2019, the Individual Defendants caused the
21
     Company to repurchase 1,397,767 shares of its own common stock at an average price per share of
22

23   approximately $57.23, for a total cost to the Company of nearly $80.0 million.

24          240.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations
25   made by and/or caused to be made by the Individual Defendants, the Company paid on average $7.56
26
     more than the actual worth of each share during May 2019. Thus, the total over payment by the Company
27

28
                                                     80
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 81 of 110



 1   for repurchases of its own stock within the Relevant Period during May 2019 was approximately $10.6
 2   million.
 3
            241.   According to the 2Q19 10-Q, during June 2019, the Individual Defendants caused the
 4
     Company to repurchase 1,794,800 shares of its own common stock at an average price per share of
 5
     approximately $55.71, for a total cost to the Company of nearly $100.0 million.
 6

 7          242.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 8   made by and/or caused to be made by the Individual Defendants, the Company paid on average $6.04

 9   more than the actual worth of each share during June 2019. Thus, the total over payment by the Company
10   for repurchases of its own stock within the Relevant Period during June 2019 was over $10.8 million.
11
            243.   According to the 3Q19 10-Q, during August 2019, the Individual Defendants caused the
12
     Company to repurchase 644,104 shares of its own common stock at an average price per share of
13
     approximately $54.34, for a total cost to the Company of nearly $35.0 million.
14

15          244.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations

16   made by and/or caused to be made by the Individual Defendants, the Company paid on average $4.67

17   more than the actual worth of each share during August 2019. Thus, the total over payment by the
18
     Company for repurchases of its own stock within the Relevant Period during August 2019 was
19
     approximately $3.0 million.
20
            245.   According to the 3Q19 10-Q, during September 2019, the Individual Defendants caused
21
     the Company to repurchase 1,177,322 shares of its own common stock at an average price per share of
22

23   approximately $55.21, for a total cost to the Company of nearly $65.0 million.

24          246.   Due to the artificial inflation of the Company’s stock price caused by misrepresentations
25   made by and/or caused to be made by the Individual Defendants, the Company paid on average $5.54
26
     more than the actual worth of each share during September 2019. Thus, the total over payment by the
27

28
                                                     81
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 82 of 110



 1   Company for repurchases of its own stock within the Relevant Period during September 2019 was
 2   approximately $6.5 million.
 3
            247.      According to the 2019 10-K, during December 2019, the Individual Defendants caused the
 4
     Company to repurchase 4,682,678 shares of its own common stock at an average price per share of
 5
     approximately $64.07, for a total cost to the Company of approximately $300.0 million.
 6

 7          248.      Due to the artificial inflation of the Company’s stock price caused by misrepresentations

 8   made by and/or caused to be made by the Individual Defendants, the Company paid on average $14.40

 9   more than the actual worth of each share during December 2019. Thus, the total over payment by the
10   Company for repurchases of its own stock within the Relevant Period during December 2019 was over
11
     $67.4 million.
12
                                                DAMAGES TO LVSC
13
            249.      As a direct and proximate result of the Individual Defendants’ conduct, LVSC has lost and
14

15   will continue to lose and expend many millions of dollars.

16          250.      Such losses include the Company’s overpayment by nearly $357.6 million for repurchases

17   of its own stock during the period when the Company’s stock price was artificially inflated due to the false
18
     and misleading statements discussed herein.
19
            251.      Such expenditures include, but are not limited to, legal fees associated with the Xi Lawsuit,
20
     which the Company agreed to settle for approximately $6.5 million, and any internal investigations, and
21
     amounts paid to outside lawyers, accountants, and investigators in connection thereto.
22

23          252.      Such expenditures include, but are not limited to, legal fees associated with the Securities

24   Class Action filed against the Company, its Chairman and CEO, and its Executive Vice President and
25   CFO, any internal investigations, and amounts paid to outside lawyers, accountants, and investigators in
26
     connection thereto.
27

28
                                                       82
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 83 of 110



 1             253.   Such expenditures include, but are not limited to costs associated with the costs of
 2   defending investigations of and legal fees associated with any litigation resulting from the Fraudulent
 3
     Money Transfer Scheme and for fines or other monies paid in connection thereto.
 4
               254.   These expenditures also include, but are not limited to, compensation and benefits paid to
 5
     the Individual Defendants who breached their fiduciary duties to the Company.
 6

 7             255.   Additionally, these expenditures include costs associated with remediating the deficiencies

 8   in the Company’s disclosure controls, internal controls, and casino control measures described herein.

 9             256.   As a direct and proximate result of the Individual Defendants’ conduct, LVSC has also
10   suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will
11
     plague the Company’s stock in the future due to the Company’s and their misrepresentations and the
12
     Individual Defendants’ breaches of fiduciary duties, and unjust enrichment.
13
                                          DERIVATIVE ALLEGATIONS
14

15             257.   Plaintiff brings this action derivatively and for the benefit of LVSC to redress injuries

16   suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties as

17   directors, officers, and/or controlling shareholders of LVSC, unjust enrichment, waste of corporate assets,
18
     abuse of control, gross mismanagement, and violations of the Exchange Act, as well as the aiding and
19
     abetting thereof.
20
               258.   LVSC is named solely as a nominal party in this action. This is not a collusive action to
21
     confer jurisdiction on this Court that it would not otherwise have.
22

23             259.   Plaintiff is, and has been at all relevant times, a shareholder of LVSC. Plaintiff will

24   adequately and fairly represent the interests of LVSC in enforcing and prosecuting its rights, and, to that
25   end, has retained competent counsel, experienced in derivative litigation, to enforce and prosecute this
26
     action.
27

28
                                                       83
                                Verified Amended Shareholder Derivative Complaint
            Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 84 of 110



 1                                    DEMAND FUTILITY ALLEGATIONS
 2           260.    Plaintiff incorporates by reference and re-alleges each and every allegation stated above as
 3
     if fully set forth herein.
 4
             261.    A pre-suit demand on the Board of LVSC is futile and, therefore, excused. At the time of
 5
     filing of this action, the Board consists of the following eleven individuals: Defendants Adelson, Dumont,
 6

 7   Goldstein, Chafetz, Chau, Forman, Jamieson, Koppelman, Kramer, and Levi (the “Director-Defendants”)

 8   and non-party Xuan Yan (together with the Director-Defendants, the “Directors”). Plaintiff needs only to

 9   allege demand futility as to six of the eleven Directors who are on the Board at the time this action is
10   commenced.
11
             262.    Demand is excused as to all of the Director-Defendants because each one of them faces,
12
     individually and collectively, a substantial likelihood of liability as a result of the scheme they engaged in
13
     knowingly or recklessly to cause the Company to make false and misleading statements and omissions of
14

15   material facts, while at least one of them engaged in insider sales based on material non-public information

16   and while they caused the Company to repurchase its own stock at artificially inflated prices, all of which

17   renders them unable to impartially investigate the charges and decide whether to pursue action against
18
     themselves and the other perpetrators of the scheme.
19
     263.    Demand is also excused as to all of the Director-Defendants because the Fraudulent Money
20
     Transfer Scheme was an unlawful business strategy that the Company engaged in and was not a valid
21
     exercise of business judgment. As the ultimate decision-making body of the Company, the Board made
22

23   and/or allowed the Company to engage in the schemes outlined herein.

24           264.    In complete abdication of their fiduciary duties, the Director-Defendants either knowingly
25   or recklessly made and/or caused the Company to make the materially false and misleading statements
26
     alleged herein. While investors were duped into believing the fraud perpetrated by the Individual
27
     Defendants, at least one of the Director-Defendants sold Company stock at artificially inflated prices based
28
                                                         84
                                  Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 85 of 110



 1   on inside material information. As a result of the foregoing, the Director-Defendants breached their
 2   fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand upon them is
 3
     futile, and thus excused.
 4
             265.   Demand is excused as to the Director-Defendants because they breached their fiduciary
 5
     duty to the Company—for which they face a substantial likelihood of liability—by causing the Company
 6

 7   to pay Defendants Adelson, Dumont, and Goldstein their annual salary, stock awards, option awards, non-

 8   equity incentive plan compensation, and/or all other compensation each year that they violated the

 9   Company’s policies. Indeed, the Fraudulent Money Transfer Scheme described herein could not have been
10   the product of legitimate business judgment as it was based on bad faith and intentional, reckless, or
11
     disloyal misconduct.
12
             266.   Moreover, Defendants Adelson, Dumont, Goldstein, Chafetz, Chau, Forman, Gerard,
13
     Jamieson, Koppelman, Kramer, and Levi caused the 2019 Proxy Statements to call for a shareholder
14

15   vote to approve the 2004 Equity Plan Proposal, which provided for the grant of stock and cash-based

16   performance awards for officers and directors, including Defendants Adelson, Dumont, and Goldstein.

17   The misrepresentations and omissions set forth herein were material to shareholders in voting on the 2004
18
     Equity Plan Proposal who would not have approved the 2004 Equity Plan Proposal, had they been
19
     informed about the Fraudulent Money Transfer Scheme. As a result of shareholder approval of the 2004
20
     Equity Plan Proposal, Defendants Adelson, Dumont, and Goldstein undeservedly received approximately
21
     $24,680,118, $2,413,388, and $8,333,800, respectively, in compensation including performance-based
22

23   stock awards during the fiscal year ended December 31, 2019; and Defendants Chafetz, Chau, Forman,

24   Gerard, Jamieson, Koppelman, Kramer, and Levi undeservedly received handsome compensation,
25   including in stock awards, as described herein during the fiscal year ended December 31, 2019. For this
26
     reason too, the Director-Defendants face a substantial likelihood of liability and demand is futile as to
27
     them.
28
                                                        85
                                 Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 86 of 110



 1          267.    Additional reasons that demand on Defendant Adelson is futile follow. Defendant Adelson
 2   is the founder of the Company, and has served as the Company’s Chairman, CEO, and Treasurer since
 3
     August 2004 when the Company was founded. Additionally, according to the 2020 Proxy Statement, as
 4
     of March 16, 2020, Defendant Adelson, together with his wife, Dr. Miriam Adelson (who has supposedly
 5
     worked for the Company, along with Defendant Adelson’s stepdaughter, in exchange for thousands of
 6

 7   dollars), and their family members, beneficially owned 432,360,530 shares of the Company’s common

 8   stock, which represented 56.6% of the Company’s outstanding common stock as of March 16, 2020,

 9   rendering him and his family controlling shareholders. Thus, as the Company admits, Defendant Adelson
10   is a non-independent director. The Company provides Defendant Adelson with his principal occupation,
11
     and he receives handsome compensation, including $24,680,118 in 2019 for his services. Defendant
12
     Adelson was ultimately responsible for all of the false and misleading statements and omissions that were
13
     made, including those contained in each of the Company’s SEC filings referenced herein, including the
14

15   2015, 2016, 2017, 2018, and 2019 10-Ks which he either personally made or signed off on and also signed

16   SOX certifications for. As the Company’s highest officer and as a trusted Company director, he conducted

17   little, if any, oversight of the Fraudulent Money Transfer Scheme (which Defendant Adelson engaged in
18
     and/or permitted despite being aware of it) or the Company’s engagement in the scheme to cause the
19
     Company to make false and misleading statements, consciously disregarded his duties to monitor such
20
     controls over reporting and engagement in the scheme, and consciously disregarded his duties to protect
21
     corporate assets. Moreover, Defendant Adelson is a defendant in the Securities Class Action. For these
22

23   reasons, Defendant Adelson breached his fiduciary duties, faces a substantial likelihood of liability, is not

24   independent or disinterested, and thus demand upon him is futile and, therefore, excused.
25          268.    Additional reasons that demand on Defendant Dumont is futile follow. Defendant Dumont
26
     has served as the Company’s Executive Vice President and CFO since March 2016 and a Company
27
     director since April 2017. Defendant Dumont has also served as the Company’s Principal Financial officer
28
                                                      86
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 87 of 110



 1   since February 23, 2016. Previously, he served as the Company’s Senior Vice President, Finance and
 2   Strategy from September 2013 until March 2016 and as the Company’s Vice President, Corporate Strategy
 3
     from June 2010 until August 2013. Mr. Dumont is the son-in-law of Defendant Adelson. Thus, as the
 4
     Company admits, he is a non-independent director. The Company provides Defendant Dumont with his
 5
     principal occupation and he receives handsome compensation, including $2,413,388 in 2019 for his
 6

 7   services. As a trusted Company officer and director, he conducted little, if any, oversight of the Fraudulent

 8   Money Transfer Scheme (which Defendant Dumont engaged in and/or permitted despite being aware of

 9   it) or scheme to cause the Company to make false and misleading statements, consciously disregarded his
10   duties to monitor such controls over reporting and engagement in the scheme, and consciously disregarded
11
     his duties to protect corporate assets. Furthermore, Defendant Dumont signed, and thus personally made
12
     the false and misleading statements in the 2015, 2016, 2017, 2018, and 2019 10-Ks, which he signed and
13
     signed SOX certifications for. Moreover, Defendant Dumont is a defendant in the Securities Class Action.
14

15   For these reasons, Defendant Dumont breached his fiduciary duties, faces a substantial likelihood of

16   liability, is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

17          269.    Additional reasons that demand on Defendant Goldstein is futile follow. Defendant
18
     Goldstein has served as the Company’s President and Chief Operating Officer and as a Company director
19
     since January 2015. Defendant Goldstein joined the Company in 1995. Previously, he served as the
20
     Company’s President of Global Gaming Operations from January 2011 until December 2014, as the
21
     Company’s Executive Vice President from July 2009 until December 2014, and as the Company’s
22

23   Secretary from August 2016 until November 2016. Thus, as the Company admits, he is a non-independent

24   director. The Company provides Defendant Goldstein with his principal occupation and he has received
25   and continues to receive handsome compensation, including $8,333,800 in the year ended December 31,
26
     2019, for his services. As a trusted Company officer and director, he conducted little, if any, oversight of
27
     the Fraudulent Money Transfer Scheme (which Defendant Goldstein engaged in and/or permitted despite
28
                                                      87
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 88 of 110



 1   being aware of it) or the Company’s scheme to cause the Company to make false and misleading
 2   statements, consciously disregarded his duties to monitor such controls over reporting and engagement in
 3
     the scheme, and consciously disregarded his duties to protect corporate assets. His insider sales, which
 4
     yielded over $13.6 million in proceeds, demonstrate his motive in facilitating and participating in the
 5
     fraud. Furthermore, Defendant Goldstein signed, and thus personally made the false and misleading
 6

 7   statements in the 2015, 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Goldstein

 8   breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

 9   and thus demand upon him is futile and, therefore, excused.
10           270.    Additional reasons that demand on Defendant Chafetz is futile follow. Defendant Chafetz
11
     has served as a Company director since February 2005. Defendant Chafetz has business and personal
12
     relationships with Defendant Adelson. Specifically, Defendant Chafetz was a stockholder, vice president,
13
     and director of the entity that owned and operated the COMDEX trade show and The Sands Expo and
14

15   Convention Center, which were created and developed by Defendant Adelson. Defendant Chafetz is also

16   a trustee of several trusts for the benefit of Defendant Adelson’s family, including trusts that beneficially

17   own shares of the Company’s common stock. Defendant Chafetz also has made joint investments and has
18
     other significant financial dealings with Defendant Adelson. Thus, as the Company admits, he is a non-
19
     independent director. Moreover, with 33.4% of the company’s voting power as of March 16, 2020,
20
     Defendant Chafetz is a controlling shareholder. Defendant Chafetz has received and continues to receive
21
     handsome compensation for his role as a director as described above. As a trusted Company director, he
22

23   conducted little, if any, oversight of the Fraudulent Money Transfer Scheme (which Defendant Chafetz

24   engaged in and/or permitted despite being aware of it) or the scheme to cause the Company to make false
25   and misleading statements, consciously disregarded his duties to monitor such controls over reporting and
26
     engagement in the scheme, and consciously disregarded his duties to protect corporate assets.
27
     Furthermore, Defendant Chafetz signed, and thus personally made the false and misleading statements in
28
                                                       88
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 89 of 110



 1   the 2015, 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Chafetz breached his fiduciary
 2   duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon
 3
     him is futile and, therefore, excused.
 4
            271.    Additional reasons that demand on Defendant Chau is futile follow. Defendant Chau has
 5
     served as a Company director since October 2014. She also serves as a member of the Audit Committee
 6

 7   and as a member of the Compensation Committee. Defendant Chau has received and continues to receive

 8   handsome compensation for her role as a director as described above. As a trusted Company director, she

 9   conducted little, if any, oversight of the Fraudulent Money Transfer Scheme (which Defendant Chau
10   engaged in and/or permitted despite being aware of it) or the scheme to cause the Company to make false
11
     and misleading statements, consciously disregarded her duties to monitor such controls over reporting and
12
     engagement in the scheme, and consciously disregarded her duties to protect corporate assets.
13
     Furthermore, Defendant Chau signed, and thus personally made the false and misleading statements in the
14

15   2015, 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Chau breached her fiduciary

16   duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

17   her is futile and, therefore, excused.
18
            272.    Additional reasons that demand on Defendant Forman is futile follow. Defendant Forman
19
     has served as a Company director since October 2014. Defendant Forman has business and personal
20
     relationships with Defendant Adelson. Specifically, Defendant Forman was vice president and general
21
     counsel of the entity that owned and operated the COMDEX trade show and the Sands Expo and
22

23   Convention Center, which were created and developed by Defendant Adelson. Thus, as the Company

24   admits, he is a non-independent director. Defendant Forman has received and continues to receive
25   handsome compensation for his role as a director as described above. As a trusted Company director, he
26
     conducted little, if any, oversight of the Fraudulent Money Transfer Scheme (which Defendant Forman
27
     engaged in and/or permitted despite being aware of it) or the scheme to cause the Company to make false
28
                                                       89
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 90 of 110



 1   and misleading statements, consciously disregarded his duties to monitor such controls over reporting and
 2   engagement in the scheme, and consciously disregarded his duties to protect corporate assets.
 3
     Furthermore, Defendant Forman signed, and thus personally made the false and misleading statements in
 4
     the 2015, 2016, 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Forman breached his fiduciary
 5
     duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon
 6

 7   him is futile and, therefore, excused.

 8          273.    Additional reasons that demand on Defendant Jamieson is futile follow. Defendant

 9   Jamieson has served as a Company director since June 2014. He also serves as the Chair of the Compliance
10   Committee and as a member of the Audit Committee. Previously, he served as the Chair of the Audit
11
     Committee. Defendant Jamieson has received and continues to receive handsome compensation for his
12
     role as a director as described above. As a trusted Company director, he conducted little, if any, oversight
13
     of the Fraudulent Money Transfer Scheme (which Defendant Jamieson engaged in and/or permitted
14

15   despite being aware of it) or the Company’s scheme to cause the Company to make false and misleading

16   statements, consciously disregarded his duties to monitor such controls over reporting and engagement in

17   the scheme, and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant
18
     Jamieson signed, and thus personally made the false and misleading statements in the 2015, 2016, 2017,
19
     2018, and 2019 10-Ks. For these reasons, Defendant Jamieson breached his fiduciary duties, faces a
20
     substantial likelihood of liability, is not independent or disinterested, and thus demand upon him is futile
21
     and, therefore, excused.
22

23          274.    Additional reasons that demand on Defendant Koppelman is futile follow. Defendant

24   Koppelman has served as a Company director since October 2011. He also serves as the Chair of the
25   Compensation Committee, as a member of the Nominating and Governance Committee, and as a member
26
     of the Compliance Committee. Previously, he served as a member of the Compensation Committee.
27
     Defendant Koppelman has received and continues to receive handsome compensation for his role as a
28
                                                       90
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 91 of 110



 1   director as described above. As a trusted Company director, he conducted little, if any, oversight of the
 2   Fraudulent Money Transfer Scheme (which Defendant Koppelman engaged in and/or permitted despite
 3
     being aware of it) or the Company’s scheme to cause the Company to make false and misleading
 4
     statements, consciously disregarded his duties to monitor such controls over reporting and engagement in
 5
     the scheme, and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant
 6

 7   Koppelman signed, and thus personally made the false and misleading statements in the 2015, 2016, 2017,

 8   2018, and 2019 10-Ks. For these reasons, Defendant Koppelman breached his fiduciary duties, faces a

 9   substantial likelihood of liability, is not independent or disinterested, and thus demand upon him is futile
10   and, therefore, excused.
11
            275.    Additional reasons that demand on Defendant Kramer is futile follow. Defendant Kramer
12
     has served as a Company director since April 2017. He also serves as the Chair of the Audit Committee
13
     and as a member of the Nominating and Governance Committee. Previously, he served as a member of
14

15   the Audit Committee. Defendant Kramer has received and continues to receive handsome compensation

16   for his role as a director as described above. As a trusted Company director, he conducted little, if any,

17   oversight of the Fraudulent Money Transfer Scheme (which Defendant Kramer engaged in and/or
18
     permitted despite being aware of it) or the Company’s scheme to cause the Company to make false and
19
     misleading statements, consciously disregarded his duties to monitor such controls over reporting and
20
     engagement in the scheme, and consciously disregarded his duties to protect corporate assets.
21
     Furthermore, Defendant Kramer signed, and thus personally made the false and misleading statements in
22

23   the 2017, 2018, and 2019 10-Ks. For these reasons, Defendant Kramer breached his fiduciary duties, faces

24   a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him is futile
25   and, therefore, excused.
26
            276.    Additional reasons that demand on Defendant Levi is futile follow. Defendant Levi has
27
     served as a Company director since January 2015. He also serves as the Chair of the Nominating and
28
                                                       91
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 92 of 110



 1   Governance Committee, as a member of the Compensation Committee, and as a member of the
 2   Compliance Committee. Defendant Levi has received and continues to receive handsome compensation
 3
     for his role as a director as described above. As a trusted Company director, he conducted little, if any,
 4
     oversight of the Fraudulent Money Transfer Scheme (which Defendant Levi engaged in and/or permitted
 5
     despite being aware of it) or the Company’s scheme to cause the Company to make false and misleading
 6

 7   statements, consciously disregarded his duties to monitor such controls over reporting and engagement in

 8   the scheme, and consciously disregarded his duties to protect corporate assets. Furthermore, Defendant

 9   Levi signed, and thus personally made the false and misleading statements in the 2015, 2016, 2017, 2018,
10   and 2019 10-Ks. For these reasons, Defendant Levi breached his fiduciary duties, faces a substantial
11
     likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
12
     therefore, excused.
13
            277.    Additional reasons that demand on non-party Yan is futile follow. Non-party Yan has
14

15   served as a Company director since September 17, 2019. He also serves as a member of the Audit

16   Committee and as a member of the Compliance Committee. On December 23, 2020, the Company filed a

17   current report on Form 8-K with the SEC in which Yan stated that he “greatly enjoyed working with the
18
     Company, and the Board and the management team, that he was extremely proud of his associations with
19
     the Company because it is such a well-run and socially responsible organization[.]” Yan is clearly
20
     complicit in the Individual Defendants scheme as alleged herein and therefore is beholden to the Individual
21
     Defendants. Yan has received and continues to receive handsome compensation for his role as a director
22

23   as described above. As a Company director he conducted little, if any, oversight of the Fraudulent Money

24   Transfer Scheme (which Yan permitted despite being aware of it) the Company’s engagement in the
25   scheme to make false and misleading statements, consciously disregarded his duties to monitor such
26
     controls over reporting and engagement in the scheme, and consciously disregarded his duties to protect
27
     corporate assets. Furthermore, Yan signed, and thus personally made the false and misleading statements
28
                                                      92
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 93 of 110



 1   in the 2019 10-K. For these reasons, too, non-party Yan breached his fiduciary duties, is not independent
 2   or disinterested, and thus demand upon him is futile and, therefore, excused.
 3
            278.    Additional reasons that demand on the Board is futile follow.
 4
            279.    As the Company acknowledges, Defendant Adelson exercises significant influence over
 5
     the business polices and affairs of LVSC, including the composition of the Board any action requiring the
 6

 7   approval of the Company’s stockholders, including the adoption of amendments to the Company’s articles

 8   of incorporation and the approval of a merger or sale of substantially all of the Company’s assets. The

 9   Company acknowledges that the concentration of ownership may also delay, defer or even prevent a
10   change in control of the Company and may make some transactions more difficult or impossible without
11
     the support of Defendant Adelson. Additionally, the Company admits that the interests of Defendant
12
     Adelson may differ from that of other individuals including LVSC investors. As a result, the Company’s
13
     Directors are beholden to Defendant Adelson. Defendant Adelson and his family control 56.6% as of the
14

15   Company’s outstanding stock and, consequently, the controlling share of the voting power in the Company

16   as of March 16, 2020. Thus, they have considerable influence over whether each Board member will retain

17   their seat on the Board in the next Board election. Defendant Adelson’s domination and control over the
18
     Board is not just hypothetical. In fact, Defendant Adelson has previously demonstrated his willingness to
19
     exert control over LVSC’s management merely for disagreeing with him when, in 2009, he caused the
20
     Company to force the resignation of its then-President and COO William Weidner (“Weidner”), whose
21
     tenure at the Company spanned approximately 14 years, for questioning his operation of the Company,
22

23   and/or refusing to execute Defendant Adelson’s unlawful directives. Weidner later testified under oath

24   that Defendant Adelson had pressured the members of the Board at the time to ask for his resignation.
25   Defendant Weidner also testified that Defendant Adelson fired Weidner for cause after he had agreed to
26
     resign. Further, in 2010, Defendant Adelson had terminated Steven C. Jacobs (“Jacobs”), the then-CEO
27
     of Sands China Ltd., a subsidiary of LVSC, for raising concerns over the Company’s and, in particular,
28
                                                     93
                              Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 94 of 110



 1   Defendant Adelson’s questionable and illegal activities including instructing Jacobs to secretly investigate
 2   certain government officials.
 3
            280.    As described above, at least one of the Director-Defendants directly engaged in insider
 4
     trading, in violation of federal law and the Company’s Code of Ethics. Defendant Goldstein received
 5
     proceeds of over $13.6 million as a result of insider transactions executed during the Relevant Period,
 6

 7   when the Company’s stock price was artificially inflated due to the false and misleading statements alleged

 8   herein. Therefore, demand in this case is futile as to Defendant Goldstein, and excused.

 9          281.    Defendants Chau, Jamieson, and Kramer (the “Audit Committee Defendants”) served on
10   the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s Audit
11
     Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter alia, the
12
     integrity of the Company’s financial statements, the performance of the Company’s internal audit
13
     function, and the Company’s compliance with applicable laws and regulations. The Audit Committee
14

15   Defendants failed to ensure the integrity of the Company’s financial statements, as they are charged to do

16   under the Audit Committee Charter, allowing the Company to file false and misleading financial

17   statements with the SEC and to fail to maintain internal controls. Thus, the Audit Committee Defendants
18
     breached their fiduciary duties, are not disinterested, and demand is excused as to them.
19
            282.    Defendants Jamieson, Koppelman, and Levi (the “Compliance Committee Defendants”)
20
     served on the Company’s Compliance Committee during the Relevant Period. Pursuant to the Company’s
21
     Compliance Committee Charter, the Compliance Committee Defendants were responsible for overseeing,
22

23   inter alia, the performance of the Company’s compliance with the laws and regulations applicable to the

24   Company’s business including gaming laws and the Company’s compliance with the Code of Ethics and
25   other governance policies including the Company’s Anti-Money Laundering Policy, and the Reporting
26
     Policy. The Compliance Committee Defendants failed to ensure the Company’s compliance with
27
     applicable laws and regulations and the Company’s governance policies, as they are charged to do under
28
                                                      94
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 95 of 110



 1   the Compliance Committee Charter, allowing the Company to engage in and/or permit the Fraudulent
 2   Money Transfer Scheme. Thus, the Compliance Committee Defendants breached their fiduciary duties,
 3
     are not disinterested, and demand is excused as to them.
 4
            283.    Additionally, each one of the Director-Defendants, individually and collectively, faces a
 5
     substantial likelihood of liability as a result of their intentional or reckless approval of the unnecessary
 6

 7   and harmful repurchases that caused the Company to overpay by nearly $357.6 million for its own

 8   common stock during the period in which the false and misleading statements were made. The Director-

 9   Defendants, as alleged herein, were aware or should have been aware of the misinformation being spread
10   by the Company and yet approved the repurchases. Thus, the directors breached their fiduciary duties,
11
     face a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus
12
     excused.
13
            284.    The Director-Defendants have longstanding business and personal relationships with each
14

15   other and the Individual Defendants that preclude them from acting independently and in the best interests

16   of the Company and the shareholders. For instance, Defendants Dumont is Defendant Adelson’s son-in-

17   law and has worked at the Company for nearly a decade. Further, Defendants Adelson has been the
18
     President and Chairman of Interface Group Holding Company, Inc. and its predecessors since the mid-
19
     1970s and is a manager of Interface Group-Massachusetts, LLC (“IGM”), an entity controlled by
20
     Defendant Adelson, and was president of its predecessors since 1990 while Defendant Chafetz has served
21
     as a Manager of The Interface Group, LLC, which controls the IGM, where he reported to Defendant
22

23   Adelson. Defendant Chafetz has been associated with the IGM and its predecessors since 1972. In fact,

24   on January 17, 2008, The New York Times published an article detailing the relationship between
25   Defendants Adelson and Chafetz and described Defendant Chafetz as a “former business partner who has
26
     known [Defendant] Adelson since grade school.” Another publication reported that Defendant Chafetz is
27
     a “lifelong friend of [Defendant] Adelson” and that they started a charter tours business together as early
28
                                                      95
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 96 of 110



 1   as in the 1960s. Indeed, Defendant Chafetz serves as the trustee of several trusts for the benefit of
 2   Defendant Adelson’s family members. Furthermore, Defendant Chafetz served as an officer of IGM and
 3
     as Vice President and as a director of Interface Group-Nevada, Inc. (“IGN”), an entity controlled by
 4
     Defendant Adelson, from 1989 to 1995 while Defendant Forman served as Vice President and General
 5
     Counsel of IGN during that same time period. IGN owned COMDEX, and the Sands Expo and Convention
 6

 7   Center, both of which were created and developed by Defendant Adelson. Defendant Chafetz served as

 8   the Chair and as a Trustee of a non-profit organization, Campaign for Hebrew SeniorLife, an organization

 9   which named its Dedham, MA campus after Defendant Adelson and his wife donated a gift of
10   approximately $15 million dollars in support of its mission. These conflicts of interest, among others,
11
     precluded the Director-Defendants from adequately monitoring the Company’s operations and internal
12
     controls and calling into question the Individual Defendants’ conduct.
13
            285.    In violation of the Code of Ethics, the Director-Defendants conducted little, if any,
14

15   oversight of the Company’s internal controls over public reporting and of the Company’s engagement in

16   the Individual Defendants’ scheme to issue materially false and misleading statements to the public, and

17   facilitate and disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty,
18
     unjust enrichment, waste of corporate assets, abuse of control, gross mismanagement, and violations of
19
     the Exchange Act. Moreover, in violation of the Code of Ethics, the Director-Defendants failed to maintain
20
     the accuracy of Company records and reports, comply with laws and regulations, or conduct business in
21
     an honest and ethical manner. Thus, the Director-Defendants face a substantial likelihood of liability and
22

23   demand is futile as to them.

24          286.    LVSC has been and will continue to be exposed to significant losses due to the wrongdoing
25   complained of herein, yet the Director-Defendants have not filed any lawsuits against themselves or others
26
     who were responsible for that wrongful conduct to attempt to recover for LVSC any part of the damages
27

28
                                                      96
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 97 of 110



 1   LVSC suffered and will continue to suffer thereby. Thus, any demand upon the Director-Defendants
 2   would be futile.
 3
            287.    The Individual Defendants’ conduct described herein and summarized above could not
 4
     have been the product of legitimate business judgment as it was based on bad faith and intentional,
 5
     reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim exculpation from their
 6

 7   violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority

 8   of the Director-Defendants face a substantial likelihood of liability, they are self-interested in the

 9   transactions challenged herein and cannot be presumed to be capable of exercising independent and
10   disinterested judgment about whether to pursue this action on behalf of the shareholders of the Company.
11
     Accordingly, demand is excused as being futile.
12
            288.    The acts complained of herein constitute violations of fiduciary duties owed by LVSC’s
13
     officers and directors, and these acts are incapable of ratification.
14

15          289.    The Director-Defendants may also be protected against personal liability for their acts of

16   mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

17   insurance if they caused the Company to purchase it for their protection with corporate funds, i.e., monies
18
     belonging to the stockholders of LVSC. If there is a directors’ and officers’ liability insurance policy
19
     covering the Director-Defendants, it may contain provisions that eliminate coverage for any action
20
     brought directly by the Company against the Director-Defendants, known as, inter alia, the “insured-
21
     versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves or certain of the
22

23   officers of LVSC, there would be no directors’ and officers’ insurance protection. Accordingly, the

24   Director-Defendants cannot be expected to bring such a suit. On the other hand, if the suit is brought
25   derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists, will
26
     provide a basis for the Company to effectuate a recovery. Thus, demand on the Director-Defendants is
27
     futile and, therefore, excused.
28
                                                       97
                                Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 98 of 110



 1          290.    If there is no directors’ and officers’ liability insurance, then the Director-Defendants will
 2   not cause LVSC to sue the Individual Defendants named herein, since, if they did, they would face a large
 3
     uninsured individual liability. Accordingly, demand is futile in that event, as well.
 4
            291.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if not all of
 5
     them, at least six of the Director-Defendants, cannot consider a demand with disinterestedness and
 6

 7   independence. Consequently, a demand upon the Board is excused as futile.

 8                                                 FIRST CLAIM

 9                               Against Individual Defendants for Violations of
                                       Section 14(a) of the Exchange Act
10

11          292.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

12   as though fully set forth herein.

13          293.    The Section 14(a) Exchange Act claims alleged herein are based solely on negligence.
14   They are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
15
     Defendants. The Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff
16
     specifically disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of
17
     fraud, scienter, or recklessness with regard to these nonfraud claims.
18

19          294.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall be

20   unlawful for any person, by use of the mails or by any means or instrumentality of interstate commerce or

21   of any facility of a national securities exchange or otherwise, in contravention of such rules and regulations
22
     as the [SEC] may prescribe as necessary or appropriate in the public interest or for the protection of
23
     investors, to solicit or to permit the use of his name to solicit any proxy or consent or authorization in
24
     respect of any security (other than an exempted security) registered pursuant to section 12 of this title [15
25
     U.S.C. § 78l].”
26

27          295.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no proxy

28   statement shall contain “any statement which, at the time and in the light of the circumstances under which
                                                      98
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 99 of 110



 1   it is made, is false or misleading with respect to any material fact, or which omits to state any material fact
 2   necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §240.14a-9.
 3
            296.    Under the direction and watch of the Director-Defendants, the 2018 Proxy Statement, 2019
 4
     Proxy Statement, and 2020 Proxy Statement (the “Proxy Statements”) failed to disclose, inter alia, that:
 5
     (1) the Company failed to design, implement, and maintain effective casino control measures, specifically
 6

 7   related to the transfer of patron funds and, as a result, LVSC’s casino control measures related to the

 8   transfer of patron funds in its Marina Bay Sands casino located in Singapore contained material

 9   weaknesses and deficiencies in breach of the Development Agreement; (2) as a result, LVSC’s Marina
10   Bay Sands casino located in Singapore faced an increased risk of the Fraudulent Fund Transfer Scheme;
11
     (3) the Fraudulent Fund Transfer Scheme; (4) consequently, the Company was subject to an elevated threat
12
     of both investigation and legal action in connection to the Fraudulent Fund Transfer Scheme and also
13
     faced heightened regulatory scrutiny and oversight including in Singapore and the United States; and (5)
14

15   the Company failed to maintain disclosure controls and internal controls. As a result of the foregoing, the

16   Company’s public statements were materially false and misleading at all relevant times.

17          297.    The Individual Defendants also caused the Proxy Statements to be false and misleading
18
     with regard to executive compensation in that they purported to employ “pay-for-performance” elements,
19
     while failing to disclose that the Company’s financial prospects were misrepresented as a result of false
20
     and misleading statements, causing the Company’s share price to be artificially inflated and allowing the
21
     Individual Defendants to wrongfully benefit from the fraud alleged herein.
22

23          298.    Moreover, the Proxy Statements was false and misleading when it discussed the

24   Company’s adherence to specific governance policies and procedures, including the Code of Ethics, due
25   to the Individual Defendants’ failures to abide by them and their engagement in the scheme to issue false
26
     and misleading statements and omissions of material fact.
27

28
                                                       99
                                Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 100 of 110



 1          299.    In the exercise of reasonable care, the Individual Defendants should have known that by
 2   misrepresenting or failing to disclose the foregoing material facts, the statements contained in the Proxy
 3
     Statements were materially false and misleading. The misrepresentations and omissions were material to
 4
     Plaintiff in voting on the matters set forth for shareholder determination in the Proxy Statements, including
 5
     but not limited to, election of directors, ratification of an independent auditor, and approval of the
 6

 7   Proposals.

 8          300.    The false and misleading elements of the Proxy Statements led to the approval of the

 9   Incentive Compensation Plan and to the re-election of Defendants Adelson, Dumont, Goldstein,
10   Chafetz, Chau, Forman, Gerard, Jamieson, Koppelman, Kramer, and Levi to the Board, which allowed
11
     them to continue breaching their fiduciary duties to LVSC.
12
            301.    The Company was damaged as a result of the Individual Defendants’ material
13
     misrepresentations and omissions in the Proxy Statements.
14

15          302.    Plaintiff on behalf of LVSC has no adequate remedy at law.

16                                               SECOND CLAIM

17                               Against Individual Defendants for Violations of
                                Section 10(b) and Rule 10b-5 of the Exchange Act
18

19          303.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

20   as though fully set forth herein.

21          304.    The Individual Defendants participated in a scheme to defraud with the purpose and effect
22
     of defrauding LVSC. Not only is LVSC now defending claims that it violated Section 10(b) of the
23
     Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also a victim of the
24
     unlawful scheme perpetrated upon LVSC by the Individual Defendants. With the price of its common
25
     stock trading at artificially-inflated prices due to the Individual Defendants’ misconduct, the Individual
26

27   Defendants caused the Company to repurchase over $2.0 billion of its own shares on the open market at

28   artificially-inflated prices, damaging LVSC.
                                                     100
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 101 of 110



 1          305.    During the Relevant Period, the Individual Defendants also individually and in concert,
 2   directly and indirectly, by the use and means of instrumentalities of interstate commerce and/or of the
 3
     mails, engaged and participated in a continuous course of conduct designed to falsify the Company’s press
 4
     releases, public statements made in conference calls, and periodic and current reports filed with the SEC.
 5
            306.    The Individual Defendants employed devices, schemes and artifices to defraud while in
 6

 7   possession of adverse, material, non-public information and engaged in acts, practices and a course of

 8   conduct that included the making of, or participation in the making of, untrue and/or misleading statements

 9   of material facts and/or omitting to state material facts necessary in order to make the statements made
10   about LVSC not misleading.
11
            307.    The Individual Defendants, as top executives and directors of the Company, are liable as
12
     direct participants in the wrongs complained of herein. Through their positions of control and authority as
13
     directors and officers of the Company, the Individual Defendants were able to and did control the conduct
14

15   complained of herein and the content of the public statements disseminated by LVSC. The Individual

16   Defendants acted with scienter during the Relevant Period, in that they either had actual knowledge of the

17   schemes and the misrepresentations and/or omissions of material facts set forth herein, or acted with
18
     reckless disregard for the truth in that they failed to ascertain and to disclose the true facts, even though
19
     such facts were available to them. The Individual Defendants were the top executives of the Company, or
20
     received direct briefings from them, and were therefore directly responsible for the schemes set forth
21
     herein and for the false and misleading statements and/or omissions disseminated to the public through
22

23   press releases, conference calls, and filings with the SEC.

24          308.    In addition to each of the Individual Defendants approving the issuance of the Company’s
25   false and misleading statements while they were serving as a senior executive and/or director of the
26
     Company, made and signed the Company’s Form 10-Ks filed with the SEC during the Relevant Period.
27

28
                                                     101
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 102 of 110



 1          309.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the Exchange
 2   Act, and Rule 10b-5 promulgated thereunder.
 3
            310.    Plaintiff on behalf of LVSC has no adequate remedy at law.
 4
                                                 THIRD CLAIM
 5
                                 Against Individual Defendants for Violations of
 6                                     Section 20(a) of the Exchange Act
 7
            311.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
 8
     as though fully set forth herein.
 9
            312.    The Individual Defendants, by virtue of their positions with LVSC and their specific acts,
10

11   were, at the time of the wrongs alleged herein, controlling persons of LVSC and each of its officers and

12   directors who made the false and misleading statements alleged herein within the meaning of § 20(a) of

13   the Exchange Act. The Individual Defendants had the power and influence and exercised the same to
14   cause LVSC to engage in the illegal conduct and practices complained of herein.
15
            313.    Plaintiff on behalf of LVSC has no adequate remedy at law.
16
                                                FOURTH CLAIM
17
                       Against the Individual Defendants for Breach of Fiduciary Duties
18

19          314.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

20   as though fully set forth herein.

21          315.    Each Individual Defendant owed to the Company the duty to exercise candor, good faith,
22
     and loyalty in the management and administration of LVSC’s business and affairs.
23
            316.    Each of the Individual Defendants violated and breached his or her fiduciary duties of
24
     candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
25
            317.    The Individual Defendants’ conduct set forth herein was due to their intentional or reckless
26

27   breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual Defendants

28
                                                     102
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 103 of 110



 1   intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and interests
 2   of LVSC.
 3
            318.    In breach of their fiduciary duties, the Individual Defendants either engaged in or
 4
     permitted, and/or allowed the Company to engage in the Fraudulent Money Transfer Scheme.
 5
            319.    In further breach of their fiduciary duties owed to LVSC, the Individual Defendants
 6

 7   willfully or recklessly made and/or caused the Company to make false and misleading statements and

 8   omissions of material fact that failed to disclose, inter alia, that: (1) the Company failed to design,

 9   implement, and maintain effective casino control measures, specifically related to the transfer of patron
10   funds and, as a result, LVSC’s casino control measures related to the transfer of patron funds in its Marina
11
     Bay Sands casino located in Singapore contained material weaknesses and deficiencies in breach of the
12
     Development Agreement; (2) as a result, LVSC’s Marina Bay Sands casino located in Singapore faced an
13
     increased risk of the Fraudulent Fund Transfer Scheme; (3) the Fraudulent Fund Transfer Scheme; (4)
14

15   consequently, the Company was subject to an elevated threat of both investigation and legal action in

16   connection to the Fraudulent Fund Transfer Scheme and also faced heightened regulatory scrutiny and

17   oversight including in Singapore and the United States; and (5) the Company failed to maintain disclosure
18
     controls and internal controls. As a result of the foregoing, the Company’s public statements were
19
     materially false and misleading at all relevant times.
20
            320.    The Individual Defendants also failed to correct and/or caused the Company to fail to
21
     correct the false and misleading statements and/or omissions of material fact, rendering them personally
22

23   liable to the Company for breaching their fiduciary duties.

24          321.    In breach of their fiduciary duties, at least one of the Individual Defendants engaged in
25   lucrative insider sales while the price of the Company’s common stock was artificially inflated due to the
26
     false and misleading statements of material fact discussed herein.
27

28
                                                     103
                               Verified Amended Shareholder Derivative Complaint
          Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 104 of 110



 1           322.    In further breach of their fiduciary duties owed to LVSC, the Individual Defendants
 2   willfully or recklessly caused the Company to repurchase over $2.0 billion worth of Company stock at
 3
     artificially inflated prices.
 4
             323.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain
 5
     effective disclosure controls and procedures, internal controls, and casino control measures.
 6

 7           324.    The Individual Defendants had actual or constructive knowledge that the Company issued

 8   materially false and misleading statements, and they failed to correct the Company’s public statements

 9   and representations. The Individual Defendants had actual knowledge of the misrepresentations and
10   omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that they failed
11
     to ascertain and to disclose such facts, even though such facts were available to them. Such material
12
     misrepresentations and omissions were committed knowingly or recklessly and for the purpose and effect
13
     of artificially inflating the price of LVSC’s securities and disguising insider sales.
14

15           325.    The Individual Defendants had actual or constructive knowledge that they had caused the

16   Company to improperly engage in the fraudulent schemes set forth herein and to fail to maintain internal

17   controls. The Individual Defendants had actual knowledge that the Company was engaging in the
18
     fraudulent schemes set forth herein, and that internal controls were not adequately maintained, or acted
19
     with reckless disregard for the truth, in that they caused the Company to improperly engage in the
20
     fraudulent schemes and to fail to maintain adequate internal controls, even though such facts were
21
     available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
22

23   and effect of artificially inflating the price of LVSC’s securities and disguising insider sales. The

24   Individual Defendants, in good faith, should have taken appropriate action to correct the schemes alleged
25   herein and to prevent them from continuing to occur.
26
             326.    These actions were not a good-faith exercise of prudent business judgment to protect and
27
     promote the Company’s corporate interests.
28
                                                       104
                                 Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 105 of 110



 1          327.    As a direct and proximate result of the Individual Defendants’ breaches of their fiduciary
 2   obligations, LVSC has sustained and continues to sustain significant damages. As a result of the
 3
     misconduct alleged herein, the Individual Defendants are liable to the Company.
 4
            328.    Plaintiff on behalf of LVSC has no adequate remedy at law.
 5
                                                  FIFTH CLAIM
 6

 7                             Against Individual Defendants for Unjust Enrichment

 8          329.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

 9   as though fully set forth herein.
10          330.    By their wrongful acts, violations of law, and false and misleading statements and
11
     omissions of material fact that they made and/or caused to be made, the Individual Defendants were
12
     unjustly enriched at the expense of, and to the detriment of, LVSC.
13
            331.    The Individual Defendants either benefitted financially from the improper conduct and
14

15   their making lucrative insider sales or received unjustly lucrative bonuses tied to the false and misleading

16   statements, or received bonuses, stock options, or similar compensation from LVSC that was tied to the

17   performance or artificially inflated valuation of LVSC, or received compensation that was unjust in light
18
     of the Individual Defendants’ bad faith conduct.
19
            332.    Plaintiff, as a shareholder and a representative of LVSC, seeks restitution from the
20
     Individual Defendants and seeks an order from this Court disgorging all profits, including from insider
21
     transactions, benefits, and other compensation, including any performance-based or valuation-based
22

23   compensation, obtained by the Individual Defendants due to their wrongful conduct and breach of their

24   fiduciary and contractual duties.
25          333.    Plaintiff on behalf of LVSC has no adequate remedy at law.
26
                                                  SIXTH CLAIM
27
                         Against Individual Defendants for Waste of Corporate Assets
28
                                                     105
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 106 of 110



 1          334.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
 2   as though fully set forth herein.
 3
            335.    As a further result of the foregoing, the Company will incur many millions of dollars of
 4
     legal liability and/or costs to defend unlawful actions, to engage in internal investigations, and to lose
 5
     financing from investors and business from future customers who no longer trust the Company.
 6

 7          336.    Furthermore, the Individual Defendants caused themselves to receive excessive

 8   compensation from the Company given their misconduct, thereby wasting the Company’s assets.

 9          337.    As a result of the foregoing, and by failing to properly consider the interests of the
10   Company and its public shareholders, Defendants have caused LVSC to waste valuable corporate assets
11
     and to incur many millions of dollars of legal liability and/or costs to defend unlawful actions. In addition,
12
     the Individual Defendants caused the Company to repurchase shares of its own common stock at
13
     artificially inflated prices, thereby wasting the Company’s assets.
14

15          338.    As a result of the waste of corporate assets, the Individual Defendants are each liable to the

16   Company.

17          339.    Plaintiff on behalf of LVSC has no adequate remedy at law.
18
                                                SEVENTH CLAIM
19
                               Against Individual Defendants for Abuse of Control
20
            340.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
21
     as though fully set forth herein.
22

23          341.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their ability

24   to control and influence LVSC, for which they are legally responsible.
25          342.    As a direct and proximate result of the Individual Defendants’ abuse of control, LVSC has
26
     sustained significant damages. As a direct and proximate result of the Individual Defendants’ breaches of
27
     their fiduciary obligations of candor, good faith, and loyalty, LVSC has sustained and continues to sustain
28
                                                     106
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 107 of 110



 1   significant damages. As a result of the misconduct alleged herein, the Individual Defendants are liable to
 2   the Company.
 3
            343.    Plaintiff on behalf of LVSC has no adequate remedy at law.
 4
                                                EIGHTH CLAIM
 5
                           Against Individual Defendants for Gross Mismanagement
 6

 7          344.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

 8   as though fully set forth herein.

 9          345.    By their actions alleged herein, the Individual Defendants, either directly or through aiding
10   and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard to prudently
11
     managing the assets and business of LVSC in a manner consistent with the operations of a publicly-held
12
     corporation.
13
            346.    As a direct and proximate result of the Individual Defendants’ gross mismanagement and
14

15   breaches of duty alleged herein, LVSC has sustained and will continue to sustain significant damages.

16          347.    As a result of the misconduct and breaches of duty alleged herein, the Individual

17   Defendants are liable to the Company.
18
            348.    Plaintiff, on behalf of LVSC, has no adequate remedy at law.
19
                                                 NINTH CLAIM
20
                           Against Defendants Adelson and Dumont for Contribution
21                            Under Sections 10(b) and 21D of the Exchange Act

22          349.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
23   as though fully set forth herein.
24
            350.    LVSC, along with Defendants Adelson and Dumont are named as defendants in the
25
     Securities Class Action, which asserts claims under the federal securities laws for violations of Sections
26
     10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5 promulgated thereunder. If and when the
27

28   Company is found liable in the Securities Class Action for these violations of the federal securities laws,

                                                     107
                               Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 108 of 110



 1   the Company’s liability will be in whole or in part due to Defendants Adelson and Dumont’s willful and/or
 2   reckless violations of their obligations as officers and/or directors of LVSC.
 3
            351.    Defendants Adelson and Dumont, because of their positions of control and authority as
 4
     officers and/or directors of LVSC, were able to and did, directly and/or indirectly, exercise control over
 5
     the business and corporate affairs of LVSC, including the wrongful acts complained of herein and in the
 6

 7   Securities Class Action.

 8          352.    Accordingly, Defendants Adelson and Dumont are liable under 15 U.S.C. § 78j(b), which

 9   creates a private right of action for contribution, and Section 21D of the Exchange Act, 15 U.S.C. § 78u-
10   4(f), which governs the application of a private right of action for contribution arising out of violations of
11
     the Exchange Act.
12
            353.    As such, LVSC is entitled to receive all appropriate contribution or indemnification from
13
     Defendants Adelson and Dumont.
14

15                                            PRAYER FOR RELIEF

16          FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

17   Individual Defendants as follows:
18
                    (a)     Declaring that Plaintiff may maintain this action on behalf of LVSC, and that
19
     Plaintiff is an adequate representative of the Company;
20
                    (b)     Declaring that the Individual Defendants have breached and/or aided and abetted
21
     the breach of their fiduciary duties to LVSC;
22

23                  (c)     Determining and awarding to LVSC the damages sustained by it as a result of the

24   violations set forth above from each of the Individual Defendants, jointly and severally, together with pre-
25   judgment and post-judgment interest thereon;
26
                    (d)     Directing LVSC and the Individual Defendants to take all necessary actions to
27
     reform and improve its corporate governance and internal procedures to comply with applicable laws and
28
                                                      108
                                Verified Amended Shareholder Derivative Complaint
         Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 109 of 110



 1   to protect LVSC and its shareholders from a repeat of the damaging events described herein, including,
 2   but not limited to, putting forward for shareholder vote the following resolutions for amendments to the
 3
     Company’s Bylaws or Articles of Incorporation and the following actions as may be necessary to ensure
 4
     proper corporate governance policies:
 5
                          1. a proposal to strengthen the Board’s supervision of operations and develop and
 6

 7               implement procedures for greater shareholder input into the policies and guidelines of the

 8               board;

 9                        2. a provision to permit the shareholders of LVSC to nominate at least six candidates
10               for election to the Board; and
11
                          3. a proposal to ensure the establishment of effective oversight of compliance with
12
                 applicable laws, rules, and regulations.
13
                    (e)     Awarding LVSC restitution from Individual Defendants, and each of them;
14

15                  (f)     Awarding Plaintiff the costs and disbursements of this action, including reasonable

16   attorneys’ and experts’ fees, costs, and expenses; and

17                  (g)     Granting such other and further relief as the Court may deem just and proper.
18
                                           JURY TRIAL DEMANDED
19
            Plaintiff hereby demands a trial by jury.
20

21    Dated: December 28
                      __, 2020                              Respectfully submitted,
22    Of Counsel:                                           ___________________________
                                                            Patrick R. Leverty
23    THE ROSEN LAW FIRM, P.A.                              LEVERTY & ASSOCIATES LAW CHTD.
      Phillip Kim                                           Reno Gould House
24    275 Madison Avenue                                    832 Willow Street
      New York, NY 10016                                    Reno, NV 89502
25    Tel: (212) 686-1060                                   Telephone: (775) 322-6636
      Fax: (212) 202-3827                                   Facsimile: (775) 322-3953
26    Email: pkim@rosenlegal.com                            Email: pat@levertylaw.com
27                                                          Counsel for Plaintiff
      THE BROWN LAW FIRM, P.C.
28    Timothy Brown
                                                      109
                                Verified Amended Shareholder Derivative Complaint
        Case 2:20-cv-02340-APG-VCF Document 1 Filed 12/28/20 Page 110 of 110



 1   240 Townsend Square
     Oyster Bay, NY 11771
 2   Telephone: (516) 922-5427
     Facsimile: (516) 344-6204
 3   Email: tbrown@thebrownlawfirm.net

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                110
                          Verified Amended Shareholder Derivative Complaint
